 EXHIBIT 10.8
 
SENIOR SECURED TERM LOAN FACILITY AGREEMENT
 
dated as of July 29, 2010
 
among
 
OCWEN FINANCIAL CORPORATION,
as Borrower,
 
CERTAIN SUBSIDIARIES OF OCWEN FINANCIAL CORPORATION,
as Subsidiary Guarantors,
 
THE LENDERS PARTY HERETO,
 
and
 
BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------

 
$350,000,000 Senior Secured Term Loan Facility
 

--------------------------------------------------------------------------------

 
BARCLAYS CAPITAL,
as Sole Lead Arranger, Sole Syndication Agent and Joint Bookrunner,
 
DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunner
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

  Page
ARTICLE I DEFINITIONS AND INTERPRETATION
1
 
Section 1.01
Definitions
1
 
Section 1.02
Accounting Terms
38
 
Section 1.03
Interpretation, Etc.
39
       
ARTICLE II THE FACILITY
39
 
Section 2.01
Term Loan Facility
39
 
Section 2.02
Pro Rata Shares; Availability of Funds
40
 
Section 2.03
Use of Proceeds
41
 
Section 2.04
Evidence of Debt; Register; Lenders’ Books and Records; Notes
41
 
Section 2.05
Interest
42
 
Section 2.06
Conversion/Continuation
43
 
Section 2.07
Default Interest
44
 
Section 2.08
Fees
44
 
Section 2.09
Payments
44
 
Section 2.10
Reserved
45
 
Section 2.11
Voluntary Prepayments
45
 
Section 2.12
Mandatory Repayment
45
 
Section 2.13
Application of Prepayments
47
 
Section 2.14
General Provisions Regarding Payments
47
 
Section 2.15
Ratable Sharing
48
 
Section 2.16
Making or Maintaining Eurodollar Rate Loans
49
 
Section 2.17
Increased Costs; Capital Adequacy
51
 
Section 2.18
Taxes; Withholding, Etc.
52
 
Section 2.19
Obligation to Mitigate
55
 
Section 2.20
Defaulting Lenders
55
 
Section 2.21
Removal or Replacement of a Lender
56
 
Section 2.22
Incremental Facilities
57
       
ARTICLE III CONDITIONS PRECEDENT
59
 
Section 3.01
Closing Conditions
59
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
63
 
Section 4.01
Organization and Qualification
63
 
Section 4.02
Corporate Authorization
64
 
Section 4.03
Equity Interests and Ownership
64
 
Section 4.04
Reserved
64
 
Section 4.05
No Conflict
64
 
Section 4.06
Governmental Consents
65
 
Section 4.07
Binding Obligation
65
 
Section 4.08
Financial Statements
65

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 4.09
No Material Adverse Change
65
 
Section 4.10
Tax Returns and Payments
65
 
Section 4.11
Environmental Matters
66
 
Section 4.12
Governmental Regulation
66
 
Section 4.13
[Reserved]
66
 
Section 4.14
Employee Matters
66
 
Section 4.15
ERISA
67
 
Section 4.16
Margin Stock
67
 
Section 4.17
[Reserved]
67
 
Section 4.18
Solvency
67
 
Section 4.19
Disclosure
68
 
Section 4.20
PATRIOT Act
68
 
Section 4.21
Security Documents
68
 
Section 4.22
Adverse Proceedings; Compliance with Law
68
 
Section 4.23
Properties
69
 
Section 4.24
Servicing Advances; Specified Deferred Servicing Fees; Specified MSRs
69
       
ARTICLE V AFFIRMATIVE COVENANTS
70
 
Section 5.01
Financial Statements and Other Reports
70
 
Section 5.02
Existence
74
 
Section 5.03
Payment of Taxes and Claims
74
 
Section 5.04
Escrow Funds
75
 
Section 5.05
Insurance
75
 
Section 5.06
Books and Records; Inspections
76
 
Section 5.07
Lenders Meetings
76
 
Section 5.08
Compliance with Laws
76
 
Section 5.09
Environmental
76
 
Section 5.10
Subsidiaries
76
 
Section 5.11
Further Assurances
77
 
Section 5.12
Maintenance of Ratings
77
 
Section 5.13
Post-Closing Actions
78
 
Section 5.14
Interest Rate Protection
78
 
Section 5.15
Servicing Agreements
78
       
ARTICLE VI NEGATIVE COVENANTS
79
 
Section 6.01
Indebtedness
79
 
Section 6.02
Liens
81
 
Section 6.03
No Further Negative Pledges
83
 
Section 6.04
Restricted Junior Payments
83
 
Section 6.05
Restrictions on Subsidiary Distributions
84
 
Section 6.06
Investments
84
 
Section 6.07
Financial Covenants
86
 
Section 6.08
Fundamental Changes; Disposition of Assets; Acquisitions
90
 
Section 6.09
Disposal of Subsidiary Interests
91
 
Section 6.10
Sales and Lease-Backs
91
 
Section 6.11
Transactions with Shareholders and Affiliates
91

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Section 6.12
Conduct of Business
91
 
Section 6.13
Modifications of Junior Indebtedness
91
 
Section 6.14
Amendments or Waivers of Organizational Documents
91
 
Section 6.15
Fiscal Year
92
 
Section 6.16
Asset Purchase Agreement
92
       
ARTICLE VII GUARANTY
92
 
Section 7.01
Guaranty of the Obligations
92
 
Section 7.02
Contribution by Subsidiary Guarantors
92
 
Section 7.03
Payment by Subsidiary Guarantors
93
 
Section 7.04
Liability of Subsidiary Guarantors Absolute
93
 
Section 7.05
Waivers by Subsidiary Guarantors
95
 
Section 7.06
Subsidiary Guarantors’ Rights of Subrogation, Contribution, Etc.
96
 
Section 7.07
Subordination of Other Obligations
96
 
Section 7.08
Continuing Guaranty
97
 
Section 7.09
Authority of Subsidiary Guarantors or the Borrower
97
 
Section 7.10
Financial Condition of the Borrower
97
 
Section 7.11
Bankruptcy, Etc.
97
 
Section 7.12
Discharge of Guaranty Upon Sale of Subsidiary Guarantor
98
       
ARTICLE VIII EVENTS OF DEFAULT
98
 
Section 8.01
Events of Default
98
       
ARTICLE IX AGENTS
101
 
Section 9.01
Appointment of Agents
101
 
Section 9.02
Powers and Duties
101
 
Section 9.03
General Immunity
102
 
Section 9.04
Agents Entitled to Act as Lender
103
 
Section 9.05
Lenders’ Representations, Warranties and Acknowledgment
103
 
Section 9.06
Indemnity
104
 
Section 9.07
Successor Administrative Agent and Collateral Agent
105
 
Section 9.08
Security Documents and Guaranty
106
 
Section 9.09
Withholding Taxes
107
 
Section 9.10
Administrative Agent May File Proofs of Claim
107
       
ARTICLE X MISCELLANEOUS
108
 
Section 10.01
Notices
108
 
Section 10.02
Expenses
110
 
Section 10.03
Indemnity
110
 
Section 10.04
Set-Off
111
 
Section 10.05
Amendments and Waivers
111
 
Section 10.06
Successors and Assigns; Participations
113
 
Section 10.07
Survival of Representations, Warranties and Agreements
117
 
Section 10.08
No Waiver; Remedies Cumulative
117
 
Section 10.09
Marshalling; Payments Set Aside
117
 
Section 10.10
Severability
117

 
 
iii

--------------------------------------------------------------------------------

 
 

 
Section 10.11
Obligations Several; Independent Nature of Lenders’ Rights
117
 
Section 10.12
Headings
118
 
Section 10.13
APPLICABLE LAW
118
 
Section 10.14
CONSENT TO JURISDICTION
118
 
Section 10.15
Confidentiality
119
 
Section 10.16
Usury Savings Clause
120
 
Section 10.17
Counterparts
120
 
Section 10.18
Effectiveness; Entire Agreement; No Third Party Beneficiaries
120
 
Section 10.19
PATRIOT Act
120
 
Section 10.20
Electronic Execution of Assignments
121
 
Section 10.21
No Fiduciary Duty
121
 
Section 10.22
WAIVER OF JURY TRIAL
122

 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES:
1.01(a)
Initial Term Loan Commitments
   
1.01(b)
Securitization Entities
   
1.01(c)
Principal Office
   
1.01(d)
Material Subsidiaries
   
1.01(e)(A)
Specified Servicing Agreements
   
1.01(e)(B)
Specified MSRs/Deferred Servicing Fees/Unencumbered Advances
   
2.09
Amortization Schedule
   
3.01(c)
Organization and Capital Structure
   
4.01
Organization and Qualification
   
4.03
Equity Interests and Ownership
   
4.15
ERISA
   
6.01
Certain Indebtedness
   
6.02
Certain Liens
   
6.05
Certain Restrictions on Subsidiary Distributions
   
6.06
Certain Investments
   
6.11
Certain Affiliate Transactions
   
10.01(a)
Notice Addresses
         
EXHIBITS:
A-1
Borrowing Notice
   
A-2
Conversion/Continuation Notice
   
B
Term Loan Note
   
C
Compliance Certificate
   
D-1
Opinion of Mayer Brown LLP
   
D-2
Opinion of Gunster
   
E
Assignment Agreement
   
F
Certificate re Non-Bank Status
   
G-1
Closing Date Certificate
   
G-2
Solvency Certificate
   
H
Counterpart Agreement
   
I
Intercompany Note
   
J
Joinder Agreement
 

 
 
v

--------------------------------------------------------------------------------

 
 
SENIOR SECURED TERM LOAN FACILITY AGREEMENT
 
This SENIOR SECURED TERM LOAN FACILITY AGREEMENT, dated as of July 29, 2010, is
entered into by and among OCWEN FINANCIAL CORPORATION, a Florida corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF OCWEN FINANCIAL CORPORATION, as
Subsidiary Guarantors, the Lenders party hereto from time to time, and BARCLAYS
BANK PLC (“Barclays Bank”), as Administrative Agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).
 
In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
Section 1.01         Definitions. The following terms used herein, including in
the preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
 
“Acquired Entity” has the meaning specified in the definition of Permitted
Acquisition.
 
“Acquired Servicing” has the meaning specified in Section 6.07(e).
 
“Acquisition” means the acquisition of the HomEq Business by OLS pursuant to the
Asset Purchase Agreement.
 
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.
 
“Acquisition Documents” means the Asset Purchase Agreement together with all
other instruments and agreements entered into by OLS or its Subsidiaries in
connection therewith, as the same may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Adverse Proceeding” means any action, suit, demand, claim, proceeding, hearing
(in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of the Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries.
 
“Affected Lender” has the meaning specified in Section 2.16(b).
 
“Affected Loans” has the meaning specified in Section 2.16(b).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Agent” means each of the Administrative Agent, the Collateral Agent and the
Syndication Agent.
 
“Agent Affiliates” has the meaning specified in Section 10.01(b).
 
“Aggregate Amounts Due” has the meaning specified in Section 2.15.
 
“Aggregate Payments” has the meaning specified in Section 7.02.
 
“Agreement” means this Senior Secured Term Loan Facility Agreement, dated as of
July 29, 2010, as it may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Annualized Acquired EBITDA” means, for any Acquired Entity: (1) for the first
full Fiscal Quarter in which such Acquired Entity is included in the calculation
of Consolidated Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for
such Acquired Entity for such Fiscal Quarter, multiplied by (ii) four; (2) for
the second full Fiscal Quarter in which such Acquired Entity is included in the
calculation of Consolidated Adjusted EBITDA, (i) the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding two Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, multiplied by (ii) two;
(3) for the third full Fiscal Quarter in which such Acquired Entity is included
in the calculation of Consolidated Adjusted EBITDA, (i) the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding three Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, multiplied by (ii)
1.33; and (4) for the fourth full Fiscal Quarter in which such Acquired Entity
is included in the calculation of Consolidated Adjusted EBITDA, (i) the actual
Consolidated Adjusted EBITDA for such Acquired Entity for the preceding four
Fiscal Quarters ending on the last day of the applicable Fiscal Quarter,
multiplied by (ii) 1.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means (i) with respect to Initial Term Loans that are
Eurodollar Rate Loans, 7.00% per annum; and (ii) with respect to Initial Term
Loans that are Base Rate Loans, 6.00% per annum.  Nothing in this definition
shall limit the right of the Administrative Agent or any Lender under Section
2.07 or Article VIII and the provisions of this definition shall survive the
termination of this Agreement.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any other Agent or to Lenders by
means of electronic communications pursuant to Section 10.01(b).
 
“Arranger” means Barclays Capital, the investment banking division of
Barclays Bank PLC, in its capacity as sole lead arranger, together with its
permitted successors in such capacity.
 
“Asset Purchase Agreement” means the Asset Purchase Agreement, dated as of
May 28, 2010, among Barclays Bank PLC, Barclays Capital Real Estate, Inc.
(together with Barclays Bank PLC, as Sellers thereunder), OLS (as Purchaser
thereunder) and, solely with respect to Sections 5.24 and 8.03 thereunder, the
Borrower (as Purchaser Parent thereunder).
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of the Borrower’s Subsidiaries, other than
(i) transfers to the Borrower or any Subsidiary Guarantor, or from a Subsidiary
that is not a Subsidiary Guarantor to another Subsidiary that is not a
Subsidiary Guarantor, (ii) inventory (or other assets) sold, leased or licensed
in the ordinary course of business (excluding any such sales, leases or licenses
by operations or divisions discontinued or to be discontinued), (iii) sales,
leases or licenses of other assets for aggregate consideration of less than
$15,000,000 with respect to any transaction or series of related transactions
and less than $25,000,000 in the aggregate during any Fiscal Year, (iv) sales,
contributions, assignments or other transfers of Servicing Advances pursuant to
the terms of Permitted Funding Indebtedness or Non-Recourse Indebtedness, (v) a
sale (in one or more transactions) of Servicing Advances (a) in the ordinary
course of business or (b) in connection with the transfer or termination of the
related MSRs, (vi) sales, contributions, assignments or other transfers of
Servicing Advances to Securitization Entities and Warehouse Facility Trusts in
connection with Securitizations or Warehouse Facilities, (vii) disposition of
Investments or other assets and disposition or compromise of loans or other
receivables, in each case, in connection with the workout, compromise,
settlement or collection thereof or exercise of remedies with respect thereto,
in the ordinary course of business or in bankruptcy, foreclosure or similar
proceedings, including foreclosure, repossession and disposition of REO Assets
and other collateral for loans serviced and/or originated by the Borrower or any
of its Subsidiaries, (viii) the modification of any loans owned by the Borrower
or any of its Subsidiaries in the ordinary course of business, (ix) sales of
Securitization Assets in the ordinary course of business by the Borrower or any
of its Subsidiaries in connection with the origination, acquisition,
securitization and/or sale of loans that are purchased, insured, guaranteed, or
securitized by the Federal Housing Administration, Veterans Administration,
Ginnie Mae, Fannie Mae, Freddie Mac or other similar government or government
sponsored programs, (x) sales, contributions, assignments or other transfers of
MSRs in connection with MSR Facilities, (xi) sales, contributions, assignments
or other transfers of OREAL Securities or any auction rate securities, and (xii)
dispositions permitted by Sections 6.08(e), (h) and (i).
 
 
3

--------------------------------------------------------------------------------

 
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.
 
“Assignment Effective Date” has the meaning specified in Section 10.06(h).
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
 
“Available Amount” means, at any time of determination, an amount equal to
(a)(i) the aggregate amount of Consolidated Excess Cash Flow generated from and
after the Closing Date to the last day of the most recently completed Fiscal
Year to the extent such Consolidated Excess Cash Flow was not, or will not be,
required to be applied in accordance with Section 2.12(d) plus (ii) the
aggregate amount of any permitted increase in borrowing for Servicing Advance
Facilities (limited to Specified Net Servicing Advances), without duplication,
minus (b) any Restricted Junior Payments, Permitted Acquisitions, Consolidated
Capital Expenditures, amortization payments of Junior Indebtedness or other
Investments made using the Available Amount.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Barclays Bank” has the meaning specified in the preamble hereto.
 
“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank PLC.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1.00%, and (iii) the one-month Eurodollar
Rate.  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively;
provided, however, that notwithstanding the foregoing, the Base Rate shall at no
time be less than 3.00% per annum.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Beneficiary” means each Agent, Lender and Lender Counterparty.
 
 
4

--------------------------------------------------------------------------------

 
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Borrowing” means a borrowing consisting of the same Type and Class of Loans
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each Lender pursuant to Section 2.01(a) or Section 2.22.
 
“Borrowing Notice” means a notice executed by an Authorized Officer
substantially in the form of Exhibit A-1.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash” means money, currency or a credit balance on hand or in any demand or
Deposit Account.
 
“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000 and (c) has a rating of at least AA- from S&P and Aa3 from
Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
 
5

--------------------------------------------------------------------------------

 
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.
 
“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than holders of equity of
the Borrower as of the Closing Date shall have acquired beneficial ownership or
control of 35.0% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of the Borrower; (ii) the Borrower shall cease
to beneficially own and control, free and clear of all Liens (other than Liens
in favor of the Collateral Agent for the benefit of the Secured Parties), 100.0%
on a fully diluted basis of the economic and voting interest in the Equity
Interests of the Borrower; (iii) the majority of the seats (other than vacant
seats) on the board of directors (or similar governing body) of the Borrower
cease to be occupied by Persons who either (a) were members of the board of
directors of the Borrower on the Closing Date or (b) were approved by the board
of directors of the Borrower, a majority of whom were directors on the Closing
Date or whose election or nomination for election was previously so approved; or
(iv) any “change of control” (or similar event, however denominated) shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which the Borrower or any Subsidiary is a party.
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Initial Term Loan Exposure and (b) Lenders having
New Term Loan Exposure of each applicable Series, and (ii) with respect to
Loans, each of the following classes of Loans: (a) Initial Term Loans and (b)
each Series of New Term Loans.
 
“Closing” has the meaning specified in the Asset Purchase Agreement.
 
“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 are satisfied and the disbursement of Initial Term Loans to the
Borrower has occurred.
 
“Closing Date Certificate” means a closing date certificate substantially in the
form of Exhibit G-1.
 
“Closing Date Escrow Account” means the account established at an affiliate of
Barclays Capital Inc. and under the sole dominion and control of the Collateral
Agent, Account No. 831-21303-1-6, for the purpose of holding the Escrow Funds
pursuant to Section 5.04.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.
 
“Collateral Agent” has the meaning specified in the preamble hereto.
 
“Commitment” means the Initial Term Loan Commitment or the New Term Loan
Commitment of a Lender, and “Commitments” means such commitments of all Lenders.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C, which provides detailed calculations of (x) compliance by the
Borrower with the financial covenants set forth in Section 6.07, and (y) each
amount of Realizable Value, Non-Recourse Indebtedness and Permitted Funding
Indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP.
 
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to
(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) Consolidated Interest
Expense, (b) provisions for taxes based on income, (c) total depreciation
expense, (d) total amortization expense, (e) other non-cash charges reducing
Consolidated Net Income, (f) any extraordinary non-cash charges or losses
determined in accordance with GAAP, (g) any aggregate net loss on the sale,
lease, transfer or other disposition of property outside the ordinary course of
business or the discontinuance of any operations or business line, (h) any
restructuring charges relating to head count reduction and the closure of
facilities directly attributable to Permitted Acquisitions incurred during the
12 months preceding the last day of such period, provided that, for purposes of
this clause (h), (1) such charges are factually supportable and have been
realized or are reasonably expected to be realized within 12 months following
such Permitted Acquisition, (2) either (A) the addition of such charges shall
not be inconsistent with Regulation G and Article 11 of Regulation S-X
promulgated under the Securities Act and the Exchange Act and as interpreted by
the staff of the SEC or (B) if such charges do not meet the requirements of the
preceding clause (A), then the addition of such charges shall not exceed
$3,500,000 in any period of four consecutive Fiscal Quarters and (3) the
Borrower shall provide the Administrative Agent with a reasonably detailed list
of such charges together with the Compliance Certificate being delivered for the
relevant period, and (i) Transaction Costs and costs and expenses incurred in
connection with Permitted Acquisitions, minus (ii) (a) other non-cash gains
increasing Consolidated Net Income for such period, (b) any extraordinary
non-cash gains determined in accordance with GAAP, (c) any non-cash gain
recorded on the repurchase or extinguishment of debt, and (d) any aggregate net
gain on the sale, lease, transfer or other disposition of property outside the
ordinary course of business or the discontinuance of any operations or business
line.  Consolidated Adjusted EBITDA shall be calculated after giving effect to
the adjustments provided in Section 6.07(e).  In the event that the Closing has
not occurred (i) on or before September 30, 2010, Consolidated Adjusted EBITDA
as of September 30, 2010 shall be increased by $0 and (ii) on or before December
31, 2010, Consolidated Adjusted EBITDA as of December 31, 2010 shall be
increased by $64,000,000.
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of the Borrower and its Subsidiaries;
provided, that Consolidated Capital Expenditures shall not include any
expenditures (i) for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.12(c) or with Net Cash Proceeds from Asset Sales
invested pursuant to Section 2.12(b) or (ii) that constitute a Permitted
Acquisition permitted under Section 6.08.
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated Corporate Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of the Borrower and
its Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) determined on a consolidated basis in accordance with GAAP;
provided that Non-Recourse Indebtedness and Permitted Funding Indebtedness other
than MSR Indebtedness shall not be included in “Consolidated Corporate Debt” for
purposes of this definition.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
 
(i)           the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus
 
(ii)          the sum, without duplication, of (a) the amounts for such period
of (1) scheduled and other mandatory repayments, without duplication, of
Indebtedness for borrowed money (excluding repayments of any revolving credit
facility that is not included in Consolidated Working Capital Liabilities except
to the extent the commitments with respect thereto are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), (2)
Consolidated Capital Expenditures (other than Consolidated Capital Expenditures
made with the Available Amount), and (3) Acquisition Consideration and all
consideration paid in connection with the acquisition of MSRs and Servicing
Advances (other than Permitted Acquisitions or other Investments that are either
(A) financed with the Available Amount or (B) in any Person, assets or a
business line or unit or a division of any Person engaged in activities that are
not Core Business Activities), without duplication, plus (b) other non cash
gains increasing Consolidated Net Income for such period (excluding any such non
cash gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period).  As used in this clause (ii),
“scheduled repayments of Indebtedness” do not include any voluntary or mandatory
prepayments of the Loans pursuant to Section 2.11.
 
“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP, capitalized interest and amortization of deferred financing fees and
other original issue discount, banking fees and similar fees incurred in
connection with the incurred of Indebtedness) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to net costs under
Interest Rate Agreements, but excluding, however, any amounts referred to in
Section 2.08 payable on or before the Closing Date, interest expense
attributable to Non-Recourse Indebtedness and interest expense attributable to
Permitted Funding Indebtedness other than MSR Indebtedness and (ii) net of total
interest income received by the Borrower and its Subsidiaries during such period
on Cash and Cash Equivalents.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus, to the
extent such amounts are included in net income in conformity with GAAP, (ii) (a)
the income (or loss) of any Person (other than a Subsidiary of the Borrower) in
which any other Person (other than the Borrower or any of its Subsidiaries) has
a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries by such
Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries, (c) the income
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (d) any after-tax gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, and (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.
 
“Consolidated Tangible Net Worth” means, at any date, the excess of such
Person’s total assets over its total liabilities determined on a consolidated
basis in accordance with GAAP, excluding (a) goodwill and (b) other intangibles.
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Working Capital Assets of the Borrower and its
Subsidiaries over Consolidated Working Capital Liabilities of the Borrower and
its Subsidiaries.
 
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of assets included in
Consolidated Working Capital Assets and liabilities included in Consolidated
Working Capital Liabilities and the effect of any Permitted Acquisition during
such period; provided, that there shall be included with respect to any
Permitted Acquisition during such period an amount (which may be a negative
number) by which the Consolidated Working Capital acquired in such Permitted
Acquisition as at the time of such acquisition exceeds (or is less than)
Consolidated Working Capital at the end of such period.
 
“Consolidated Working Capital Assets” means, as at any date of determination,
the total assets of a person and its subsidiaries on a consolidated basis that
are included in the consolidated balance sheet reported to the SEC as
“Advances,” “Match Funded Advances,” “Receivables,” “Deferred Tax Assets (net)”
and “Other Assets” in conformity with GAAP, excluding cash and cash equivalents.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital Liabilities” means, as at any date of
determination, the total liabilities of a person and its subsidiaries on a
consolidated basis that are included in the consolidated balance sheet reported
to the SEC as “Match Funded Liabilities,” “Servicer Liabilities” and “Other
Liabilities” in conformity with GAAP.
 
“Continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived or otherwise ceased to
exist.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Contributing Guarantors” has the meaning specified in Section 7.02.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice executed
by an Authorized Officer substantially in the form of Exhibit A-2.
 
“Convertible Notes” means any unsecured Junior Indebtedness of the Borrower
convertible, in whole or in part, into Equity Interests (other than Disqualified
Equity Interests) of the Borrower and/or cash based on any formula(s) that
reference the trading price of Equity Interests of the Borrower.
 
“Core Business Activities” means the (x) loan servicing and collection
activities and ancillary services directly related thereto (including, but not
limited to, the making of servicer advances and financing of advances), (y)
asset management for investors that are not a part of the
Borrower’s consolidated group and management of loans, real estate owned and
securities portfolios for investors that are not a part of the
Borrower’s consolidated group; provided that neither of the foregoing shall
permit  (i)  any acquisition of ownership interest in loans (excluding, for the
avoidance of doubt, Servicing Advances) or asset backed securities by the
Borrower or any of its consolidated Affiliates as principal or (ii) incremental
cash investments by the Borrower or any of its Affiliates in entities that
acquire ownership interests in loans (excluding, for the avoidance of doubt,
Servicing Advances) or asset backed securities and (z) support services to
third-party lending and loan investment and servicing businesses (including any
due diligence services, loan underwriting services, real estate title services,
provision of broker-price opinions and other valuation services), collection of
consumer receivables, bankruptcy assistance and solution activities, and the
provision of technological support products and services related to the
foregoing, and business initiatives arising out of and related to any of the
foregoing; provided, however, that the Borrower and each of its Affiliates may
be permitted to make material changes to their Core Business Activities insofar
as these changes relate to originating, acquiring, securitizing and/or selling
loans that are purchased, insured, guaranteed or securitized by the Federal
Housing Administration, Veterans Administration, Ginnie Mae, Fannie Mae, Freddie
Mac or other similar government or government sponsored entity programs.
 
 
10

--------------------------------------------------------------------------------

 
 
“Corporate Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Corporate Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four Fiscal Quarter period ending on such date.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.10.
 
“Credit Enhancement Agreements” means, collectively, any documents, instruments,
guarantees or agreements entered into by the Borrower, any of its Subsidiaries,
or any Securitization Entity for the purpose of providing credit support (that
is reasonably customary as determined by the Borrower’s senior management) with
respect to any Permitted Funding Indebtedness or Permitted Securitization
Indebtedness.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Subsidiaries’
operations and not for speculative purposes.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Funds Defaulting
Lenders (including such Funds Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Funds Defaulting Lender.
 
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.11 or Section
2.12 or by a combination thereof) or such Defaulting Lender shall have paid all
amounts due under Section 9.06, as the case may be, and (b) such Defaulting
Lender shall have delivered to the Borrower and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which the Borrower, the
Administrative Agent and the Required Lenders waive all failures of such
Defaulting Lender to fund or make payments required hereunder in writing; and
(y) with respect to any Insolvency Defaulting Lender, the period commencing on
the date such Lender became an Insolvency Defaulting Lender and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable and (ii) the date that such Defaulting Lender ceases
to hold any portion of the Loans or Commitments.
 
 
11

--------------------------------------------------------------------------------

 
 
“Default Rate” has the meaning specified in Section 2.07.
 
“Defaulted Loan” means any portion of any unreimbursed payment required
hereunder not made by any Lender when required hereunder.
 
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Deposit Account Bank” means a financial institution at which any Loan Party
maintains a Deposit Account.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the latest Maturity Date; provided that any Equity
Interest which, by its terms, provides for dividends in cash to be payable prior
to the date that is 91 days after the latest Maturity Date solely to the extent
that (1) such dividends are paid out of the Available Amount (as defined in this
Agreement) and (2) such payment is permitted under Section 6.04 of this
Agreement shall not be a Disqualified Equity Interest so long as the other
conditions stated herein are satisfied.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Early Amortization Event” shall have the meaning specified in the Indenture.
 
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business; provided, that
neither any natural person nor any Loan Party or any Affiliate thereof shall be
an Eligible Assignee.
 
 
12

--------------------------------------------------------------------------------

 
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower or any of its ERISA Affiliates.
 
“Engagement Letter” means the Engagement Letter, dated as of June 18, 2010 among
the Arranger, the Joint Bookrunner, the Borrower and OLS.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; or (ii) in connection with any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters;
(ii) the generation, use, storage, transportation or disposal of Hazardous
Materials; or (iii) occupational safety and health, industrial hygiene, land use
or the protection of human, plant or animal health or welfare, in any manner
applicable to the Borrower or any of its Subsidiaries or any Facility.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person is a member.
 
 
13

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 303 of ERISA with respect to any Pension Plan or the failure to make by
its due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by the Borrower or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower or
any of its Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which constitutes grounds under ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (vi) the imposition of liability on the Borrower or its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is an
assessment by such Multiemployer Plan of liability therefore, or the receipt by
the Borrower or its ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which gives rise to the
imposition on the Borrower or any of its ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix)  the imposition of a lien pursuant to Section
430(k) of the Internal Revenue Code with respect to a Pension Plan or (x) the
imposition of any liability under Title IV of ERISA, other than the PBGC
premiums due but not delinquent under Section 4007 of ERISA.
 
“Escrow Agreements” means (a) that certain Escrow Agreement, dated as of the
date hereof, by and among the Borrower, the Administrative Agent, the Collateral
Agent, and Barclays Capital Inc., as escrow agent, (b) that certain Pledged
Collateral Account Control Agreement, dated as of the date hereof, by and among
the Borrower, as pledgor, the Collateral Agent, as secured party and Barclays
Capital Inc., as intermediary, governing the Closing Date Escrow Account, (c)
any Successor Escrow Account Agreement and (d) any Successor Escrow Account
Control Agreement.
 
“Escrow Funds” has the meaning specified in Section 5.04.
 
“Escrow Release Date” has the meaning specified in Section 5.04.
 
“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, (a) the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the rate determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average British Bankers Association Interest Settlement Rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the offered quotation rate to
first class banks in the London interbank market by the Administrative Agent for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date; provided, however, that notwithstanding the foregoing,
the Eurodollar Rate shall at no time be less than 2.00% per annum.
 
 
14

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.
 
“Event of Default” means any of the conditions or events specified in Section
8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of greater than 65.0% of the Equity Interests of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations would, or could reasonably be expected to, in the good faith
judgment of the Borrower, result in material adverse tax consequences to the
Borrower.
 
“Excluded Institutions” means the financial institutions specifically identified
in the Engagement Letter.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors.
 
“Fair Share” has the meaning specified in Section 7.02.
 
“Fair Share Contribution Amount” has the meaning specified in Section 7.02.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.
 
 
15

--------------------------------------------------------------------------------

 
 
“Financial Advisor” has the meaning specified in Section 10.21(b).
 
“Financial Model” means the financial model prepared by the Borrower in respect
of the Borrower and its Subsidiaries on a Consolidated basis and delivered to
the Administrative Agent prior to the date hereof, in a form satisfactory to the
Administrative Agent.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Guarantor” has the meaning specified in Section 7.02.
 
“Funds Defaulting Lender” means any Lender who (i) has notified the Borrower or
the Administrative Agent in writing, or has made a public statement, that it
does not intend to comply with its obligation to fund any Initial Term Loan or
any New Term Loan or its portion of any unreimbursed payment under Section 9.06,
(ii) has failed to confirm that it will comply with its obligation to fund any
Initial Term Loan or any New Term Loan or its Pro Rata Share of any payment
under Section 9.06 within five Business Days after written request for such
confirmation from the Administrative Agent (which request may only be made after
all conditions to funding have been satisfied; provided that such Lender shall
cease to be a Funds Defaulting Lender upon receipt of such confirmation by the
Administrative Agent, or (iii) has failed to pay to the Administrative Agent or
any other Lender any amount due under any Loan Document within five Business
Days of the date due, unless such amount is the subject of a good faith dispute.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
 
 
16

--------------------------------------------------------------------------------

 
 
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
“Grantor” shall have the meaning specified in the Security Agreement.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Guaranty” means the guaranty of each Subsidiary Guarantor set forth in Article
VII.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Authorization,
(e) which are deemed to constitute a nuisance or a trespass which pose a health
or safety hazard to Persons or neighboring properties, (f) which consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance, or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.
 
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into by the Borrower, any Subsidiary Guarantor or any other domestic
Subsidiary of the Borrower that is not a Securitization Entity with a Lender
Counterparty.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements” means (i) the audited financial statements of
the Borrower and its Subsidiaries for the immediately preceding three Fiscal
Years, consisting of balance sheets and the related Consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of the Borrower and its Subsidiaries as of the
most recent Fiscal Quarter ended after the date of the most recent audited
financial statements described in clause (i) of this definition, consisting of a
balance sheet and the related Consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of the Borrower that they fairly present, in all
material respects, the financial condition of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.
 
 
17

--------------------------------------------------------------------------------

 
 
“HomEq Business” means the mortgage servicing rights and certain associated
assets of Barclays Bank’s and Barclays Capital Real Estate’s mortgage servicing
operations acquired or to be acquired by OLS pursuant to the Asset Purchase
Agreement and the other Acquisition Documents.
 
“Increased Amount Date” has the meaning specified in Section 2.22.
 
“Increased Cost Lender” has the meaning specified in Section 2.21.
 
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another that would otherwise be “Indebtedness” for
purposes of this definition; (ix) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee that the
obligation of the obligor that would otherwise be “Indebtedness” for purposes of
this definition thereof shall be paid or discharged, or any agreement relating
thereto shall be complied with, or the holders thereof shall be protected (in
whole or in part) against loss in respect thereof; (x) any liability of such
Person for any Indebtedness of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such Indebtedness or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (x), the primary
purpose or intent thereof is as described in clause (ix) above; and (xi) all
obligations (the amount of which shall be determined on a net basis where
permitted in the relevant contract) of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement and any Currency Agreement, in each case, whether entered into for
hedging or speculative purposes; provided, that in no event shall obligations
under any derivative transaction be deemed “Indebtedness” for any purpose under
Section 6.01 unless such obligations relate to a derivatives transaction which
has been terminated.
 
 
18

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person (including, without limitation, any Loan Party), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
reasonable fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, and rules or regulations), on common
law or equitable cause or on contract or otherwise, that may be imposed on,
incurred by, or asserted against any such Indemnitee, in any manner relating to
or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ Commitments,
the syndication of the credit facilities provided for herein, or any enforcement
of any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty));
(ii) the Engagement Letter; (iii) any Environmental Claim relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of the Borrower or any of its Subsidiaries; or (iv) the
Acquisition and any related transactions but, with regard to each of (i), (ii),
(iii) and (iv), excluding any Taxes.
 
“Indemnitee” has the meaning specified in Section 10.03.
 
“Indenture” means that certain Indenture to be entered into among the Issuer,
Deutsche Bank National Trust Company, as indenture trustee, calculation agent,
paying agent and securities intermediary, OLS, as servicer, the Borrower, as
administrator, and Barclays Bank, as administrative agent thereunder.
 
“Initial Term Loan” means an Initial Term Loan made by a Lender to the Borrower
pursuant to Section 2.01(a).
 
“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all Lenders in the aggregate.  The amount of each Lender’s
Initial Term Loan Commitment, if any, is set forth on Schedule 1.01(a) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the Initial Term
Loan Commitments as of the Closing Date is $350,000,000.
 
“Initial Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term Loans of
such Lender; provided, that at any time prior to the making of the Initial Term
Loans, the Initial Term Loan Exposure of any Lender shall be equal to such
Lender’s Initial Term Loan Commitment.
 
“Initial Term Loan Maturity Date” means, with respect to each of the Initial
Term Loans made pursuant to this Agreement, the earlier of (i) the fifth
anniversary of the Closing Date and (ii) the date on which all Initial Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.
 
 
19

--------------------------------------------------------------------------------

 
 
“Insolvency Defaulting Lender” means any Lender who (i) has been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent, (ii) becomes the subject of an
insolvency, bankruptcy, dissolution, liquidation or reorganization proceeding,
or (iii) becomes the subject of an appointment of a receiver, intervenor or
conservator under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; provided that a Lender
shall not be an Insolvency Defaulting Lender solely by virtue of the ownership
or acquisition by a Governmental Authority or an instrumentality thereof of any
Equity Interest in such Lender or a parent company thereof, unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.
 
“Installment” has the meaning specified in Section 2.09.
 
“Intellectual Property” has the meaning specified in the Security Agreement.
 
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.
 
“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.
 
“Intercompany Note” means a promissory note substantially in the form of Exhibit
I evidencing Indebtedness owed among Loan Parties and their Subsidiaries.
 
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending, to (ii) Consolidated Interest Expense for such four-Fiscal Quarter
period.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months, as selected by the Borrower,
(i) initially, commencing on the Closing Date or Conversion/Continuation Date,
as the case may be; and (ii) thereafter, commencing on the day on which the
immediately preceding Interest Period expires; provided, that (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Loans shall extend beyond such Class’s Maturity
Date; and (d) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Rate Loan during an Interest Period for
such Loan on any day other than the last day of an Interest Period.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.
 
 
20

--------------------------------------------------------------------------------

 
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Subsidiary Guarantor);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of the Borrower from any Person (other
than the Borrower or any Subsidiary Guarantor), of any Equity Interests of such
Person; (iii) any direct or indirect loan, advance (other than residential
mortgage loans in the ordinary course of business, advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by the
Borrower or any of its Subsidiaries to any other Person (other than the Borrower
or any Subsidiary Guarantor), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business and (iv) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes. The amount of any Investment of the
type described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.
 
“Issuer” means HomEq Servicer Advance Receivables Trust 2010-ADV1, a statutory
trust organized under the laws of the State of Delaware.
 
“Joinder Agreement” means an agreement substantially in the form of Exhibit J.
 
“Joint Bookrunner” means Deutsche Bank Securities Inc., in its capacity as joint
bookrunner, together with its permitted successors in such capacity.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
 
“Junior Financing Documentation” means any documentation governing any Junior
Indebtedness.
 
 
21

--------------------------------------------------------------------------------

 
 
“Junior Indebtedness” means Indebtedness of any Person so long as (i) such
Indebtedness shall not require any amortization prior to the date that is six
months following the latest then applicable Maturity Date; (ii) the weighted
average maturity of such Indebtedness shall occur after the date that is six
months following the latest then applicable Maturity Date; (iii) the mandatory
prepayment provisions, affirmative and negative covenants and financial
covenants, if any, shall be no more restrictive than the corresponding
provisions set forth in the Loan Documents; (iv) such Indebtedness is either
senior unsecured Indebtedness, Subordinated Indebtedness or Convertible Notes;
(v) if such Indebtedness is incurred by a Loan Party, such Indebtedness may be
guaranteed by another Loan Party so long as (a) such Loan Party shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Security Agreement and (b) if the Indebtedness being guaranteed is
subordinated to the Obligations, such guarantee shall be subordinated to the
guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness; and (vi) if such
Indebtedness is incurred by a Subsidiary that is not a Loan Party, such
Indebtedness may be guaranteed by another Subsidiary that is not a Loan Party;
provided, that any Indebtedness which, by its terms, provides for amortization
prior to the date that is six months after the latest then applicable Maturity
Date solely to the extent that (1) such amortization payments are paid out of
the Available Amount (as defined in this Agreement) and (2) such payment is
permitted under Section 6.04 of this Agreement, shall be deemed Junior
Indebtedness so long as the other conditions stated herein are satisfied.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or Joinder Agreement.
 
“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
 
“Loan” means a term loan made by a Lender to the Borrower under this Agreement.
 
“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, the Escrow Agreements, and all other documents, instruments or
agreements executed and delivered by a Loan Party for the benefit of any Agent
or any Lender in connection herewith on or after the date hereof.
 
“Loan Party” means each Person (other than any Agent, any Lender or any other
representative thereof, or any Deposit Account Bank) from time to time party to
a Loan Document.
 
“LTV Ratio” means the loan-to-value ratio as of the last day of any Fiscal
Quarter of (i) the aggregate principal amount of the Loans then outstanding, to
(ii) the sum of (A) Specified Net Servicing Advances, plus (B) Specified
Deferred Servicing Fees, plus (C) Specified MSR Value, plus (D)(x) all
unrestricted Cash and Cash Equivalents that are subject to a valid and perfected
First Priority Lien in favor of the Collateral Agent for the benefit of the
Lenders minus (y) $50,000,000.
 
 
22

--------------------------------------------------------------------------------

 
 
“Margin Stock” as defined in Regulation U.
 
“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, general affairs, assets,
liabilities, operations, management, financial condition, stockholders’ equity
or results of operations or value of Borrower, each Subsidiary Guarantor and
each of their Subsidiaries taken as a whole; (ii) the ability of any Loan Party
fully and timely to perform its Obligations; (iii) the legality, validity,
binding effect or enforceability against a Loan Party of a Loan Document to
which it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Loan
Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower or any Subsidiary in an individual principal amount (or Net
Mark-to-Market Exposure) of $15,000,000 or more.
 
“Material Subsidiary” means, at any time, (i) OLS, (ii) each Domestic Subsidiary
of the Borrower that is not a Securitization Entity which represents (a) 5% or
more of the Borrower’s Consolidated Adjusted EBITDA, (b) 5% or more of the
Borrower’s Consolidated total assets, or (c) 5% or more of the Borrower’s
Consolidated total revenues, in each case as determined at the end of the
most  recent fiscal quarter of the Borrower based on the financial statements of
the Borrower delivered pursuant to Section 5.01(b) and (c), or (iii) any
Subsidiary of the Borrower designated by notice in writing given by the Borrower
to the Administrative Agent to be a “Material Subsidiary”; provided that, any
such Subsidiary so designated as a “Material Subsidiary” shall at all times
thereafter remain a Material Subsidiary for the purposes of this Agreement
unless otherwise agreed to by the Borrower and the Required Lenders or unless
such Material Subsidiary ceases to be a Subsidiary in a transaction not
prohibited hereunder; and provided, further, that if at any time the
Subsidiaries (excluding all Excluded Foreign Subsidiaries and Securitization
Entities) that are not Material Subsidiaries because they do not meet the
thresholds set forth in clause (i) comprise in the aggregate more than (x) 6% of
the Borrower’s Consolidated Adjusted EBITDA, (y) 6% of the Borrower’s
Consolidated total assets, or (z) 6% of the Borrower’s Consolidated total
revenues, in each case as determined at the end of the most recent fiscal
quarter of the Borrower based on the financial statements of the Borrower
delivered pursuant to this Agreement (but excluding from each such calculation
the contribution of Securitization Entities and Excluded Foreign Subsidiaries),
then the Borrower shall, not later than thirty (30) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement, (1) designate in writing to the Administrative Agent one or more
of its Subsidiaries as “Material Subsidiaries” to the extent required such that
the foregoing condition ceases to be true and (2) comply with the provisions of
Section 5.10 applicable to such Subsidiaries. Schedule 1.01(d) contains a list
of all Material Subsidiaries as of the Closing Date.
 
“Maturity Date” means the Initial Term Loan Maturity Date and the New Term Loan
Maturity Date of any Series of New Term Loans.
 
 
23

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“MSR” means mortgage servicing rights entitling the holder to service mortgage
loans.
 
“MSR Facility” means any financing arrangement of any kind, including, but not
limited to, financing arrangements in the form of repurchase facilities, loan
agreements, note issuance facilities and commercial paper facilities, with a
financial institution or other lender or purchaser, in each case, exclusively to
finance or refinance the purchase or origination by the Borrower or a Subsidiary
of the Borrower of MSRs originated or purchased by the Borrower or any
Subsidiary of the Borrower.
 
“MSR Facility Trust” means any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs originated or purchased by, and/or contributed to, such Person
from the Borrower or any Subsidiary, or (ii) notes and securities are backed by
specified MSRs purchased by, and/or contributed to, such Person from the
Borrower or any Subsidiary.
 
“MSR Indebtedness” means Indebtedness in connection with a MSR Facility; the
amount of any particular MSR Indebtedness as of any date of determination shall
be calculated in accordance with GAAP.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower or any of its
ERISA Affiliates makes or is obligated to make contributions.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries with content substantially consistent with
the requirements for “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” for a Quarterly Report on Form 10-Q or
Annual Report on Form 10-K under the rules and regulations of the SEC, or any
similar successor provisions, which may be satisfied for the relevant period by
delivery of a Form 10-Q or Form 10-K, as applicable, as contemplated by Section
5.01 hereof.
 
“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (1) income or gains taxes paid or payable by the
seller as a result of any gain recognized in connection with such Asset Sale,
(2) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets (or the equity of any Subsidiary owning the assets)
in question and that is required to be repaid under the terms thereof as a
result of such Asset Sale and (3) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by the Borrower or any of its Subsidiaries in connection with such
Asset Sale or for adjustments to the sale price in connection therewith,
provided if all or any portion of any such reserve is not used or is released,
then the amount not used or released shall comprise Net Cash Proceeds; and
(b) with respect to any issuance or incurrence of Indebtedness or any equity
contribution to, or sale of equity by, the Borrower, the cash proceeds thereof,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses.
 
 
24

--------------------------------------------------------------------------------

 
 
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, and (b) any bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).
 
“New Term Loan Commitments” as defined in Section 2.22.
 
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
 
“New Term Loan Lender” as defined in Section 2.22.
 
“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
 
“New Term Loans” as defined in Section 2.22.
 
“Non-Consenting Lender” has the meaning specified in Section 2.21.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
 
25

--------------------------------------------------------------------------------

 
 
“Non-Recourse Indebtedness” means, with respect to any specified Person or any
of its Subsidiaries, Indebtedness that is specifically advanced to finance the
acquisition of investment assets and secured only by the assets to which such
Indebtedness relates without recourse to such Person or any of its Subsidiaries
(other than subject to such customary carve-out matters for which such Person or
its Subsidiaries acts as a guarantor in connection with such Indebtedness, such
as fraud, misappropriation, breach of representation and warranty and
misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes).
 
“Non-US Lender” has the meaning specified in Section 2.18(c).
 
“Not Otherwise Applied” means, with reference to (i) the Available Amount or
(ii) the amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, the Borrower received from and after the Closing Date, in each case
that is proposed to be applied to a particular use or transaction permitted by
this Agreement, that such amount has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.
 
“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Notice” means a Borrowing Notice or a Conversion/Continuation Notice.
 
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Loan
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such Loan
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Loan Party for such interest in the related bankruptcy proceeding),
payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.
 
“Obligee Guarantor” has the meaning specified in Section 7.07.
 
“OLS” means Ocwen Loan Servicing, LLC.
 
“OREAL Securities” means the asset backed notes issues pursuant to the
Indenture, dated as of July 1, 2007 between Ocwen Real Estate Asset Liquidating
Trust 2007-1, as issuer and Deutsche Bank National Trust Company, as indenture
trustee and custodian, and any related underlying whole loans or other
Securities.
 
 
26

--------------------------------------------------------------------------------

 
 
“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified, and (iv) with respect to any limited liability company, its articles
of organization, as amended, supplemented or otherwise modified, and its
operating agreement, as amended, supplemented or otherwise modified. In the
event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.
 
“OTS Guaranty” means the Guaranty, dated as of June 28, 2005, from the Borrower,
as guarantor, in favor of the Office of Thrift Supervision and the other
guaranteed parties named therein.
 
“PATRIOT Act” has the meaning specified in Section 3.01(n).
 
“Payment Date” means (i) with respect to interest payments, (a) as to any Base
Rate Loan, the last day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Rate Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Rate Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan, the date of any repayment or
prepayment made in respect thereof and (ii) with respect to principal payments,
the last Business Day of March, June, September and December of each Fiscal
Year, but if such date is not a Business Day, then the “Payment Date” shall be
the date of the next succeeding Business Day.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA.
 
“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Loan Party.
 
“Permitted Acquisition” means (a) the Acquisition and (b) any other acquisition
by the Borrower or any Subsidiary Guarantors, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person (such
Person, the “Acquired Entity”); provided, that:
 
(i)            immediately prior thereto, and after giving effect thereto, no
Default or Event of Default shall have occurred and be Continuing or would
result therefrom;
 
(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
 
 
27

--------------------------------------------------------------------------------

 
 
(iii)          in the case of the acquisition of Equity Interests, all of the
Equity Interests (except for any such Equity Interests in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of the Borrower
in connection with such acquisition shall be owned 100.0% by the Borrower or a
Subsidiary Guarantor thereof, and the Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of the Borrower, each of
the actions set forth in Section 5.10 (to the extent applicable);
 
(iv)         the Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.07 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended;
 
(v)          for acquisitions involving Acquisition Consideration of $10,000,000
or more, the Borrower shall have delivered to the Administrative Agent at least
ten (10) Business Days prior to such proposed acquisition, (x) a Compliance
Certificate evidencing compliance with Section 6.07 as required under
clause (iv) above, (y) all other relevant financial information with respect to
such acquired assets, including the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with Section 6.07
and (z) an updated version of Schedule 1.01(d);
 
(vi)         any Person or assets or division as acquired in accordance herewith
 shall be in the same business or lines of business in which the Borrower and/or
its Subsidiaries are engaged as of the Closing Date or similar or related
businesses; and
 
(vii)        for all such acquisitions, the Borrower shall have delivered to the
Administrative Agent at least ten (10) Business Days prior to such proposed
acquisition a certificate of an Authorized Officer of the Borrower certifying
compliance with clauses (i) – (vi) above.
 
“Permitted Funding Indebtedness” means (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted Residual Indebtedness, (iv) any Permitted MSR Indebtedness, (v) any
Indebtedness of the type set forth in clauses (i) – (iv) of this definition that
is acquired by the Borrower or any of its Subsidiaries in connection with a
Permitted Acquisition or Servicing Acquisition, (vi) any facility that combines
any Indebtedness under clauses (i), (ii), (iii), (iv) or (v) of this definition
and (vii) any Permitted Refinancing of the Indebtedness under clauses (i), (ii),
(iii), (iv), (v) or (vi) of this definition and advanced to the Borrower or any
of its Subsidiaries based upon, and secured by, Servicing Advances, mortgage
related securities, loans, MSRs, consumer receivables, REO Assets or Residual
Interests; provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any, of (x) the
amount of any Indebtedness incurred in accordance with this clause (vii) for
which the holder thereof has contractual recourse to the Borrower or its
Subsidiaries to satisfy claims with respect thereto (excluding recourse for
matters such as fraud, misappropriation, breaches of representations and
warranties and misapplication) over (y) the aggregate (without duplication of
amounts) Realizable Value of the assets that secure such Indebtedness shall not
be Permitted Funding Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness incurred under this clause (vii)).
 
 
28

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
 
“Permitted MSR Indebtedness” means MSR Indebtedness; provided, that the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such MSR Indebtedness for which
the holder thereof has contractual recourse to the Borrower or its Subsidiaries
to satisfy claims with respect to such MSR Indebtedness (excluding recourse for
matters such as fraud, misappropriation, breaches of representations and
warranties and misapplication) over (y) the aggregate (without duplication of
amounts) Realizable Value of the assets that secure such MSR Indebtedness shall
not be Permitted MSR Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness).  The amount of any particular Permitted MSR Indebtedness
as of any date of determination shall be calculated in accordance with GAAP.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(g) and (h), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of amortization of or prepayment of Indebtedness prior to such date of
determination); (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 6.01(g) and (h), at the
time thereof, no Default or Event of Default shall have occurred and be
Continuing; (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
either (i) subordinated in right of payment to the Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed or extended or
(ii) in the form of Indebtedness permitted to be incurred under Section 6.01(o);
(e) Indebtedness of the Borrower or a Subsidiary Guarantor shall not refinance
Indebtedness of a Subsidiary that is not a Subsidiary Guarantor; and (f) the
material terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate and redemption premium) of any such
modification, refinancing, refunding, renewal or extension, taken as a whole,
are not materially less favorable to the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended.
 
 
29

--------------------------------------------------------------------------------

 
 
“Permitted Residual Indebtedness” means any Indebtedness of the Borrower or any
of its Subsidiaries under a Residual Funding Facility; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any of (x) the amount of any such Permitted Residual
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such Permitted
Residual Indebtedness (excluding recourse for matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Permitted Residual Indebtedness shall be deemed not to
be Permitted Residual Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness).
 
“Permitted Securitization Indebtedness” means Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase or origination of
any receivables subject to such Securitization is repaid in connection with such
Securitization to the extent of the net proceeds received by the Borrower and
its Subsidiaries from the applicable Securitization Entity and (ii) the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such Securitization
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such
Securitization Indebtedness (excluding recourse for matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Securitization Indebtedness shall not be Permitted
Securitization Indebtedness (but shall not be deemed to be a new incurrence of
Indebtedness subject to Section 6.01 except with respect to, and solely to the
extent of, any such excess that exists upon the initial incurrence of such
Indebtedness).
 
“Permitted Servicing Advance Facility Indebtedness” means any Indebtedness of
the Borrower or any of its Subsidiaries incurred under a Servicing Advance
Facility; provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any of (x) the
amount of any such Permitted Servicing Advance Facility Indebtedness for which
the holder thereof has contractual recourse to the Borrower or its Subsidiaries
to satisfy claims with respect to such Permitted Servicing Advance Faility
Indebtedness (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Permitted Servicing Advance Facility Indebtedness shall not be
Permitted Servicing Advance Facility Indebtedness (but shall not be deemed to be
a new incurrence of Indebtedness subject to Section 6.01 except with respect to,
and solely to the extent of, any such excess that exists upon the initial
incurrence of such Indebtedness).
 
“Permitted Warehouse Indebtedness” means Warehouse Indebtedness; provided, that
the excess (determined as of the most recent date for which internal financial
statements are available), if any, of (x) the amount of any such Warehouse
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such Warehouse
Indebtedness (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Warehouse Indebtedness shall not be Permitted Warehouse Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.01 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness).  The
amount of any particular Permitted Warehouse Indebtedness as of any date of
determination shall be calculated in accordance with GAAP.
 
 
30

--------------------------------------------------------------------------------

 
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” has the meaning specified in Section 5.01(o).
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Principal Office” means, with respect to the Administrative Agent, such
Person’s “Principal Office” as set forth on Schedule 1.01(c), or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrower, the Administrative
Agent and each Lender.
 
“Projections” has the meaning specified in Section 5.01(d).
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Initial Term Loan of any Lender, the percentage obtained
by dividing (a) the Initial Term Loan Exposure of that Lender by (b) the
aggregate Initial Term Loan Exposure of all Lenders; and (ii) with respect to
all payments, computations, and other matters relating to New Term Loan
Commitments or New Term Loans of a particular Series, the percentage obtained by
dividing (a) the New Term Loan Exposure of that Lender with respect to that
Series by (b) the aggregate New Term Loan Exposure of all Lenders with respect
to that Series.  For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum
of the Initial Term Loan Exposure and the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Initial Term Loan Exposure
and the aggregate New Term Loan Exposure of all Lenders.
 
“Realizable Value” of an asset means (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) if
applicable, the face value of such asset and (y) the market value of such asset
as determined by the Borrower in accordance with the agreement governing the
applicable Permitted Servicing Advance Facility Indebtedness, Permitted
Warehouse Indebtedness, Permitted MSR Indebtedness or Permitted Residual
Indebtedness, as the case may be, (or, if such agreement does not contain any
related provision, as determined by senior management of the Borrower in good
faith); provided, however, that the realizable value of any asset described in
clause (i) or (ii) above which an unaffiliated third party has a binding
contractual commitment to purchase from the Borrower or any of its Subsidiaries
shall be the minimum price payable to the Borrower or such Subsidiary for such
asset pursuant to such contractual commitment.
 
 
31

--------------------------------------------------------------------------------

 
 
“Receivables Backed Notes” means the “Advance Receivables Backed Notes, Series
2010-ADV1” issued by the Issuer to the relevant noteholder pursuant to the terms
of the Indenture.
 
“Register” has the meaning specified in Section 2.04(b).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.
 
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time.
 
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
 
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“REO Assets” of a Person means any real property owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a loan, Servicing Advance or other mortgage-related receivables.
 
“Replacement Lender” has the meaning specified in Section 2.21.
 
“Required Lenders” means one or more Lenders having or holding Initial Term Loan
Exposure and/or New Term Loan Exposure and representing more than 50% of the sum
of (i) the aggregate Initial Term Loan Exposure of all Lenders and (ii) the
aggregate New Term Loan Exposure of all Lenders.
 
 
32

--------------------------------------------------------------------------------

 
 
“Residual Funding Facility” means any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Subsidiary secured by Residual Interests.
 
“Residual Interests” means any residual, subordinated, reserve accounts and
retained ownership interest held by the Borrower or a Subsidiary in
Securitization Entities, Warehouse Facility Trusts and/or MSR Facility Trusts
acquired or created after the date hereof, regardless of whether required to
appear on the face of the Consolidated financial statements in accordance with
GAAP.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower or
any of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrower or any of its Subsidiaries  now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness, any preferred stock, and any Indebtedness convertible into any
class of stock of the Borrower or any of its Subsidiaries.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.
 
“Secured Parties” has the meaning specified in the Security Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Securitization” means a public or private transfer, sale or financing of (i)
Servicing Advances, (ii) mortgage loans, (iii) installment contracts and/or (iv)
other loans and related assets, (clauses (i) – (iv) above, collectively, the
“Securitization Assets”) by which the Borrower or any of its Subsidiaries
directly or indirectly securitizes a pool of specified Securitization Assets
including, without limitation, any such transaction involving the sale of
specified Servicing Advances or mortgage loans to a Securitization Entity.
 
 
33

--------------------------------------------------------------------------------

 
 
“Securitization Assets” has meaning specified in the definition of
Securitization.
 
“Securitization Entity” means (i) any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing asset-backed or
mortgaged-backed or mortgage pass-through securities of any kind (including
collateralized mortgage obligations and net interest margin securities), (ii)
any special purpose Subsidiary established for the purpose of selling,
depositing or contributing Securitization Assets into a Person described in
clause (i) or holding securities in any related Securitization Entity,
regardless of whether such person is an issuer of securities; provided that such
Person is not an obligor with respect to any Indebtedness of the Borrower or any
Subsidiary Guarantor and (iii) any special purpose Subsidiary of the Borrower
formed exclusively for the purpose of satisfying the requirements of Credit
Enhancement Agreements and regardless of whether such Subsidiary is an issuer of
securities; provided that such Person is not an obligor with respect to any
Indebtedness of the Borrower or any Subsidiary Guarantor other than under Credit
Enhancement Agreements. As of the Closing Date, the entities specified on
Schedule 1.01(b) shall be deemed to satisfy the requirements of the foregoing
definition.
 
“Securitization Indebtedness” means (i) Indebtedness of the Borrower or any of
its Subsidiaries incurred pursuant to on-balance sheet Securitizations and (ii)
any Indebtedness consisting of advances made to the Borrower or any of its
Subsidiaries based upon securities issued by a Securitization Entity pursuant to
a Securitization and acquired or retained by the Borrower or any of its
Subsidiaries.
 
“Security Agreement” means the Pledge and Security Agreement to be executed by
the Borrower and each Subsidiary Guarantor on or prior to the Closing Date, as
it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other instruments, documents and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to the Collateral Agent, for the benefit of Secured
Parties, a First Priority Lien on the Collateral as security for the
Obligations.
 
“Series” has the meaning specified in Section 2.22.
 
“Servicing” means loan servicing, sub-servicing rights and master servicing
rights and obligations including, without limitation, one or more of the
following functions (or a portion thereof): (a) the administration and
collection of payments for the reduction of principal and/or the application of
interest on a loan; (b) the collection of payments on account of Taxes and
insurance; (c) the remittance of appropriate portions of collected payments; (d)
the provision of full escrow administration; (e) the right to receive fees and
other compensation and any ancillary fees arising from or connected to the
assets serviced, earnings and other benefits of the related accounts and, in
each case, all rights, powers and privileges incident to any of the foregoing,
and expressly includes the right to enter into arrangements with third Person
that generate ancillary fees and benefits with respect to the serviced assets;
(f) the realization on the security for a loan; and (g) any other obligation
imposed on a servicer pursuant to a Servicing Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
“Servicing Acquisition” has the meaning specified in Section 6.07(e).
 
“Servicing Advances” means advances made by the Borrower or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any of its Subsidiaries otherwise advances
in its capacity as servicer pursuant to any Servicing Agreement.
 
“Servicing Advance Facility” means any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any of its Subsidiaries based on such collateral.
 
“Servicing Agreements” means any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of either the Borrower or any of its Subsidiaries, as a servicer, under such
servicing agreements.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit G-2.
 
“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date or with
respect to any transaction contemplated to be undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it shall incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
“Specified Deferred Servicing Fees” means the right to payment, whether now or
hereafter acquired or created, of deferred fees payable to the Borrower and its
Subsidiaries under each of the Servicing Agreements either (a) identified on
Schedule 1.01(e)(A) or (b) pursuant to which any of the Borrower and its
Subsidiaries has provided Servicing for any entity and/or transaction identified
under the heading “Investor Name” set forth on Schedule 1.01(e)(B), as each such
schedule may be updated from time to time in accordance with Section 5.01(m);
provided, however, that “Specified Deferred Servicing Fees” shall not include
any rights to repayment of Servicing Advances.
 
 
35

--------------------------------------------------------------------------------

 
 
“Specified Government Entities” means the Federal Housing Administration,
Veterans Administration, Ginnie Mae, Fannie Mae, Freddie Mac or other similar
governmental agencies.
 
“Specified MSRs” means the right to payments owed to the Borrower and its
Subsidiaries, whether now or hereafter acquired or created, under each of the
Servicing Agreements either (a) identified on Schedule 1.01(e)(A) or (b)
pursuant to which any of the Borrower and its Subsidiaries provides Servicing
for any entity and/or transaction  identified under the heading “Investor Name”
set forth on Schedule 1.01(e)(B), as each such schedule may be updated from time
to time in accordance with Section 5.01(m); provided, however, that “Specified
MSRs” shall not include any rights to repayment of Servicing Advances.
 
“Specified MSR Value” means the value of all Specified MSRs of the Borrower and
its Subsidiaries, as determined by an independent third party valuation firm,
such as the Mortgage Industry Advisory Corporation or a comparable firm
reasonably acceptable to the Administrative Agent.  For the avoidance of doubt,
“Specified MSR Value” shall not include the value of any Specified Deferred
Servicing Fees.
 
“Specified Net Servicing Advances” means the amount of (A) the book value of all
Servicing Advances (including, but not limited to, all Unencumbered Servicing
Advances), less (B) the aggregate outstanding amounts under any Servicing
Advance Facility.
 
“Subject Transaction” has the meaning specified in Section 6.07(e).
 
“Subordinated Indebtedness” means any unsecured Junior Indebtedness of the
Borrower the payment of principal and interest of which and other obligations of
the Borrower in respect thereof are subordinated to the prior payment in full of
the Obligations on terms and conditions satisfactory to the Administrative
Agent.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
 
“Subsidiary Guarantor” means each Material Subsidiary of the Borrower.
 
“Successor Escrow Account” has the meaning specified in Section 5.04.
 
“Successor Escrow Account Agreement” has the meaning specified in Section 5.04.
 
“Successor Escrow Account Control Agreement” has the meaning specified in
Section 5.04.
 
 
36

--------------------------------------------------------------------------------

 
 
“Successor Escrow Agent” has the meaning specified in Section 5.04.
 
“Syndication Agent” means Barclays Capital, the investment banking division of
Barclays Bank PLC, in its capacity as syndication agent, together with its
permitted successors in such capacity.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, that, “Tax on the overall net income” of a Person shall be construed
as a reference to a tax imposed by the jurisdiction in which that Person is
organized or in which that Person’s applicable principal office (and/or, in the
case of a Lender, its lending office) is located or in which that Person
(and/or, in the case of a Lender, its lending office) is deemed to be doing
business on all or part of the net income, profits or gains (whether worldwide,
or only insofar as such income, profits or gains are considered to arise in or
to relate to a particular jurisdiction, or otherwise) of that Person (and/or, in
the case of a Lender, its applicable lending office).
 
“Terminated Lender” has the meaning specified in Section 2.21.
 
“Transaction Costs” means the fees, costs and expenses payable by the Borrower
on or prior to the Closing Date in connection with the transactions contemplated
by the Loan Documents.
 
“Type of Loan” means (i) a Base Rate Loan or (ii) a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Unencumbered Servicing Advances” means all rights to reimbursement or payment,
whether now or hereafter acquired or created, of any Servicing Advances that do
not collateralize or secure any Servicing Advance Facility, and includes, in any
event, all rights to reimbursement or payment of Servicing Advances pursuant to
the Servicing Agreements either (a) identified on Schedule 1.01(e)(A) which are
indicated as unencumbered or (b) pursuant to which any of the Borrower and its
Subsidiaries has provided Servicing Advances on behalf of or for the benefit
of any entity and/or transaction identified under the heading “Investor Name”
set forth on Schedule 1.01(e)(B) which are labeled as “Unencumbered Advances,”
as such schedule may be updated from time to time in accordance with Section
5.01(m).
 
“UPB” means, with respect to any Servicing Agreement, the aggregate unpaid
principal balance of the underlying mortgage loans under such Servicing
Agreement.
 
“U.S. Lender” has the meaning specified in Section 2.18(c).
 
 
37

--------------------------------------------------------------------------------

 
 
“Warehouse Facility” means any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or other
lender or purchaser exclusively to (i) finance or refinance the purchase or
origination by the Borrower or a Subsidiary of the Borrower of, provide funding
to the Borrower or a Subsidiary of the Borrower through the transfer of, loans,
mortgage-related securities and other mortgage-related receivables purchased or
originated by the Borrower or any Subsidiary of the Borrower in the ordinary
course of business, (ii) finance the funding of or refinance Servicing Advances;
or (iii) finance or refinance the carrying of REO Assets related to loans and
other mortgage-related receivables purchased or originated by the Borrower or
any Subsidiary of the Borrower; provided that such purchase or origination is in
the ordinary course of business.
 
“Warehouse Facility Trusts” means any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing notes or other securities in
connection with a Warehouse Facility, which notes and securities are backed by
(i) specified loans, mortgage-related securities and other mortgage-related
receivables purchased by, and/or contributed to, such Person from the Borrower
or any Subsidiary; (ii) specified Servicing Advances purchased by, and/or
contributed to, such Person from the Borrower or any other Subsidiary; or (iii)
the carrying of REO Assets related to loans and other mortgage-related
receivables purchased by, and/or contributed to, such Person or any Subsidiary
of the Borrower.
 
“Warehouse Indebtedness” means Indebtedness in connection with a Warehouse
Facility; the amount of any particular Warehouse Indebtedness as of any date of
determination shall be calculated in accordance with GAAP.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the product obtained by
multiplying (y) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (z) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.
 
“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interest of which (other than directors’ qualifying shares
required by law) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries.
 
Section 1.02         Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.  Financial statements and
other information required to be delivered by the Borrower to Lenders pursuant
to Sections 5.01(a), 5.01(b) and 5.01(c) shall be prepared in accordance with
GAAP as in effect at the time of such preparation (and delivered together with
the reconciliation statements provided for in Section 5.01(f), if
applicable).  Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements without giving effect to any changes in GAAP after the date
of the Historical Financial Statements.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 1.03        Interpretation, Etc. Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.  References herein to any Article, Section, Schedule
or Exhibit shall be to an Article, a Section, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  The terms lease and license shall include
sub-lease and sub-license, as applicable.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  Except as otherwise expressly provided herein or therein, any reference
in this Agreement or any other Loan Document to any agreement, document or
instrument shall mean such agreement, document or instrument as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement or such Loan Document.
 
ARTICLE II
 
THE FACILITY
 
Section 2.01          Term Loan Facility.
 
(a)   Commitments.  Subject to the terms and conditions hereof, each Lender
severally agrees to make on the Closing Date an Initial Term Loan to the
Borrower in an amount equal to such Lender’s Pro Rata Share relative to the
total amount of Borrowings specified in the Borrowing Notice, up to the amount
of such Lender’s Initial Term Loan Commitment.  Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be
reborrowed.  Subject to Sections 2.11(a) and 2.12, all amounts owed hereunder
with respect to the Initial Term Loans shall be paid in full no later than the
Initial Term Loan Maturity Date.  Each Lender’s Initial Term Loan Commitment
shall terminate immediately and without further action if not drawn on the
Closing Date.  The aggregate amount of Initial Term Loans requested in the
Borrowing Notice on the Closing Date shall not exceed the aggregate amount of
Initial Term Loan Commitments.
 
(b)       Borrowing Mechanics.
 
             (i)           The Borrower shall deliver to the Administrative
Agent a fully executed Borrowing Notice no later than 11:00 a.m. (New York City
time) (i) with respect to Base Rate Loans, one (1) Business Day, and (ii) with
respect to Eurodollar Rate Loans, three (3) Business Days, prior to the Closing
Date or the Increased Amount Date, as applicable.  Promptly upon receipt by the
Administrative Agent of such Borrowing Notice, the Administrative Agent shall
notify each Lender of the proposed Borrowing.
 
 
39

--------------------------------------------------------------------------------

 
 
             (ii)          Each Lender shall make its Initial Term Loan
available to the Administrative Agent in an amount based on its Pro Rata Share
of Borrowings under the Borrowing Notice in accordance with Section 2.02 not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, at the Principal Office designated by the
Administrative Agent.  Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the
Initial Term Loans available to the Borrower on the Closing Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Loans
received by the Administrative Agent from Lenders to be credited to the account
of the Borrower at the Principal Office designated by the Administrative Agent
or to such other account as may be designated in writing to the Administrative
Agent by the Borrower.
 
             (iii)         Each New Term Loan Lender shall make its New Term
Loan available to the Administrative Agent in an amount based on its Pro Rata
Share of Borrowings under the Borrowing Notice in accordance with Section 2.02
not later than 12:00 p.m. (New York City time) on the Increased Amount Date, by
wire transfer of same day funds in Dollars, at the Principal Office designated
by the Administrative Agent.  Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
the New Term Loans available to the Borrower on the Increased Amount Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by the Administrative Agent from the New Term Loan Lenders to be
credited to the account of the Borrower at the Principal Office designated by
the Administrative Agent or to such other account as may be designated in
writing to the Administrative Agent by the Borrower.
 
Section 2.02          Pro Rata Shares; Availability of Funds.
 
(a)           Pro Rata Shares.  All Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)          Availability of Funds.  Unless the Administrative Agent shall have
been notified by any Lender prior to the Closing Date or Increased Amount Date,
as applicable, that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such date,
the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the Closing Date or Increased Amount
Date, as applicable, and the Administrative Agent may, in its sole discretion,
but shall not be obligated to, make available to the Borrower a corresponding
amount on such date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from the Closing Date or Increased
Amount Date, as applicable, until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three (3) Business Days and thereafter
at the Base Rate.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest
thereon, for each day from the Closing Date or Increased Amount Date, as
applicable, until the date such amount is paid to the Administrative Agent, at
the rate payable hereunder for Base Rate Loans for such Class of Loans.  Nothing
in this Section 2.02(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
 
Section 2.03          Use of Proceeds. The proceeds of the Loans made on the
Closing Date shall be applied by the Borrower (a) to fund all or a portion of
the Acquisition in accordance with the provisions of the Asset Purchase
Agreement, (b) to pay fees and expenses incurred in connection with the
Acquisition and the transactions contemplated hereunder and (c) for general
corporate purposes of the Borrower and its Subsidiaries, including Permitted
Acquisitions.  No portion of the proceeds of any Loan shall be used in any
manner that causes or might cause such Loan or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X or any other regulation
thereof or to violate the Exchange Act.
 
Section 2.04          Evidence of Debt; Register; Lenders’ Books and Records;
Notes.
 
(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s Obligations in respect of any applicable Loans;
and provided, further, that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
 
(b)          Register.  The Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and Loans of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by the Borrower or any Lender (with respect to any entry relating to such
Lender’s Loans) at any reasonable time and from time to time upon reasonable
prior notice.  The Administrative Agent shall record, or shall cause to be
recorded, in the Register the Loans in accordance with the provisions of Section
10.06(h), and each repayment or prepayment in respect of the principal amount of
the Loans, and any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided, that failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s Obligations in respect of any Loan.  The Borrower hereby designates
the Administrative Agent to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.04, and the Borrower
hereby agrees that, to the extent the Administrative Agent serves in such
capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”
 
 
41

--------------------------------------------------------------------------------

 
 
(c)           Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.06) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loan.
 
Section 2.05          Interest.
 
(a)           Except as otherwise set forth herein, each Initial Term Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
 
                                            (i)      if a Base Rate Loan, at the
Base Rate plus the Applicable Margin; or
 
                                            (ii)     if a Eurodollar Rate Loan,
at the Eurodollar Rate plus the Applicable Margin.
 
                              (b)         The basis for determining the rate of
interest with respect to any Loan, and the Interest Period with respect to any
Eurodollar Rate Loan, shall be selected by the Borrower and notified to the
Administrative Agent and Lenders pursuant to the Borrowing Notice or
Conversion/Continuation Notice, as the case may be.  If on any day a Loan is
outstanding with respect to which a Borrowing Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.
 
(c)           In the event the Borrower fails to specify between a Base Rate
Loan or a Eurodollar Rate Loan in the Borrowing Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar Rate
Loan) shall be automatically converted into a Base Rate Loan on the last day of
the then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan shall remain as, or (if not then outstanding) shall be made as, a Base Rate
Loan).  In the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the Borrowing Notice or Conversion/Continuation Notice,
the Borrower shall be deemed to have selected an Interest Period of one
month.  As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to the Eurodollar
Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and each Lender.
 
 
42

--------------------------------------------------------------------------------

 
 
(d)          Interest payable pursuant to Section 2.05(a) shall be computed for
Base Rate Loans (other than Base Rate Loans calculated pursuant to clause (iii)
of the definition of “Base Rate”) on the basis of a 365-day year (or a 366-day
year, as applicable) and for Eurodollar Rate Loans and Base Rate Loans
calculated pursuant to clause (iii) of the definition of “Base Rate” on the
basis of a 360-day year for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the last Payment
Date with respect to such Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a Eurodollar Rate Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan, as the case may be, shall be excluded; provided, that if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan.
 
(e)          Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Payment Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of such Loan, including final maturity of such
Loan; provided, that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Payment Date.
 
Section 2.06          Conversion/Continuation.
 
(a)          Subject to Section 2.16 and so long as no Default or Event of
Default shall have occurred and then be Continuing, the Borrower shall have the
option:
 
               (i)  to convert at any time all or any part of the Loans equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, that a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless the Borrower shall pay all amounts due under
Section 2.16(c) in connection with any such conversion; or
 
                                             (ii)     upon the expiration of any
Interest Period applicable to any Eurodollar Rate Loans, to continue all or any
portion of such Loan equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount as a Eurodollar Rate Loans.
 
(b)          Upon the occurrence of an Event of Default, all outstanding
Eurodollar Rate Loans shall be converted to Base Rate Loans.
 
(c)          The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan).  Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 2.07          Default Interest.  Upon the occurrence and during the
continuance of an Event of Default under Section 8.01(a), (h) or (i), the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder that, in either case, are then due and owing, shall thereafter
bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws or any other act or law
pertaining to insolvency or debtor relief, whether state, federal or foreign)
payable on demand by the Administrative Agent at a rate (the “Default Rate”)
that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans; provided, that in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.07 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
such Event of Default or otherwise prejudice or limit any rights or remedies of
the Administrative Agent or any Lender.
 
Section 2.08          Fees.
 
(a)           The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s Initial Term Loan, a closing fee in an amount equal
to 2.00% of the stated principal amount of such Lender’s Initial Term Loan,
payable to such Lender from the proceeds of its Initial Term Loan as and when
funded on the Closing Date.  Such closing fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.
 
(b)          The Borrower agrees to pay to Agents, the Arranger and the Joint
Bookrunner such fees in the amounts and at the times separately agreed upon as
set forth in the Engagement Letter.
 
Section 2.09          Payments.  The principal amounts of the Initial Term Loans
shall be repaid in consecutive quarterly installments (each, an “Installment”)
on each Payment Date, commencing September 30, 2010, based on an amortization
schedule, as set forth in Schedule 2.09, and the balance of the Initial Term
Loans shall be repaid at the Initial Term Loan Maturity Date; provided, in the
event any New Term Loans are made, such New Term Loans shall be repaid after the
applicable Increased Amount Date based on an amortization schedule determined by
the Borrower and the applicable holders of the New Term Loans.
 
Notwithstanding the foregoing, (x) such amounts owed hereunder shall be reduced
in connection with any voluntary or mandatory prepayments of the Loans, in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; and (y) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the applicable Maturity Date.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 2.10          Reserved.
 
Section 2.11          Voluntary Prepayments.
 
(a)           The Borrower may, upon notice to the Administrative Agent, at any
time and from time to time voluntarily prepay the Loans in whole or in part
without premium or penalty subject however to any breakage costs due in
accordance with Section 2.16(c); provided that the Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.
 
(b)          All such prepayments shall be made (1) upon not less than one
Business Day’s prior written notice in the case of Base Rate Loans; and (2) upon
not less than three (3) Business Days’ prior written notice in the case of
Eurodollar Rate Loans, in each case given to the Administrative Agent by 12:00
p.m. (New York City time) on the date required (and the Administrative Agent
shall promptly transmit to each Lender such original notice for the prepayment
of the Loans and the amount of each Lender’s ratable share of such prepayment by
telefacsimile or telephone). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein.  Any such voluntary prepayment shall be
applied as specified in Section 2.13.
 
(c)           In the event that all or any portion of the Initial Term Loans are
repaid through voluntary or mandatory repayments from the incurrence of
Indebtedness having a lower effective yield (whether by reason of the interest
rate applicable to such Indebtedness or by reason of the issuance of such
Indebtedness at a discount) than the Initial Term Loans, each Lender holding
Initial Term Loans shall be paid an amount equal to 1.0% of the amount of such
Initial Term Loans repaid, if such repayment is effected prior to the one year
anniversary of the Closing Date.
 
Section 2.12          Mandatory Repayment.
 
(a)           Issuance or Incurrence of Debt.  On the date of receipt by the
Borrower or any of its Subsidiaries of any Net Cash Proceeds from the issuance
or incurrence of any Indebtedness of the Borrower or any of its Subsidiaries
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.01), the Borrower shall prepay the Loans in an aggregate amount
equal to 100% of such Net Cash Proceeds.
 
(b)          Asset Sales.  No later than the first Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of any Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall prepay the Loans in an
aggregate amount equal to such Net Cash Proceeds; provided, that (i) so long as
no Event of Default shall have occurred and be continuing and (ii) upon written
notice to the Administrative Agent, directly or through one or more of its
Subsidiaries, the Borrower shall have the option to invest such Net Cash
Proceeds within two hundred seventy (270) days of receipt thereof in assets of
the general type used in the business of the Borrower and its Subsidiaries
(provided that if, prior to the expiration of such two hundred seventy (270) day
period, the Borrower, directly or through its Subsidiaries, shall have entered
into a binding agreement providing for such investment on or prior to the
expiration of an additional ninety (90) day period, such two hundred seventy
(270) day period shall be extended to the date provided for such investment in
such binding agreement);
 
 
45

--------------------------------------------------------------------------------

 
 
(c)           Insurance/Condemnation Proceeds.  No later than the first Business
Day following the date of receipt by the Borrower or any of its Subsidiaries, or
the Administrative Agent as loss payee, of any Net Insurance/Condemnation
Proceeds, the Borrower shall prepay the Loans in an aggregate amount equal to
such Net Insurance/Condemnation Proceeds; provided, so long as no Event of
Default shall have occurred and be continuing, the Borrower shall have the
option, directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof in assets of the general type used in the business of the Borrower and
its Subsidiaries (provided that if, prior to the expiration of such two hundred
seventy (270) day period, the Borrower, directly or through its Subsidiaries,
shall have entered into a binding agreement providing for such investment on or
prior to the expiration of an additional ninety (90) day period, such two
hundred seventy (270) day period shall be extended to the date provided for such
investment in such binding agreement).
 
(d)          Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2011), the Borrower shall, no later than ninety days
after the end of such Fiscal Year, prepay the Loans in an aggregate amount equal
to 50% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments of
the Loans pursuant to Section 2.11 during such Fiscal Year; provided, that if,
as of the last day of the most recently ended Fiscal Year, the Corporate
Leverage Ratio (determined for any such period by reference to the Compliance
Certificate delivered pursuant to Section 5.01(e) calculating the Corporate
Leverage Ratio as of the last day of such Fiscal Year) shall be 1.25 to 1.00 or
less, the Borrower shall only be required to make the prepayments and/or
reductions otherwise required hereby in an amount equal to (i) 25% of such
Consolidated Excess Cash Flow minus (ii) voluntary repayments of the Loans
pursuant to Section 2.11 during such Fiscal Year.
 
(e)           Repayment Certificate.  Concurrently with any repayment of the
Loans pursuant to Section 2.12(a), (b), (c) or (d) the Borrower shall deliver to
the Administrative Agent a certificate of an Authorized Officer demonstrating
the calculation of the amount of the applicable net proceeds, payments or excess
cash, as applicable.  In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Loans in an amount equal to such excess, and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer demonstrating the determination of such excess.
 
(f)           Delay in Acquisition Closing.  In the event that the Closing has
not occurred by December 31, 2010, the Borrower shall, no later than thirty (30)
days after such date, prepay the Initial Term Loans in an aggregate amount equal
to $150,000,000.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 2.13          Application of Prepayments.
 
(a)           Application of Prepayments.  Any prepayment of any Loan pursuant
to Section 2.11(a) or 2.12 shall be applied as follows:
 
                             first, to prepay Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and
further applied on a pro rata basis to the remaining scheduled Installments of
principal of the Loans (x) in forward order of maturity, in the case of
Section 2.11(a) and (y)  in inverse order of maturity, in the case of
Section 2.12;
 
                             second, to pay any accrued and unpaid interest and
any other amounts in respect of the Loans outstanding on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof); and 
 
                             third, to satisfy any other outstanding Obligations
of the Borrower on a pro rata basis hereunder by the amount of such prepayment
remaining.
 
(b)          Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans.  Any prepayment of the Loans shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16(c).
 
Section 2.14          General Provisions Regarding Payments.
 
(a)           All payments by the Borrower of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
setoff or counterclaim, free of any restriction or condition, and delivered to
the Administrative Agent not later than 2:00 p.m. (New York City time) on the
date due at the Principal Office designated by the Administrative Agent for the
account of Lenders.  For purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.
 
(b)          All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.
 
(c)           The Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by the Administrative Agent.
 
(d)          Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
 
 
47

--------------------------------------------------------------------------------

 
 
(e)           Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.
 
(f)           The Borrower hereby authorizes the Administrative Agent to charge
the Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).
 
(g)          The Administrative Agent shall deem any payment by or on behalf of
the Borrower hereunder that is not made in same day funds prior to 2:00 p.m.
(New York City time) to be a non-conforming payment.  Any such payment shall not
be deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day.  The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.01(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the Default Rate from the date such amount was due and payable until the
date such amount is paid in full.
 
(h)           If an Event of Default shall have occurred and be continuing, and
the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in the Security Agreement.
 
Section 2.15          Ratable Sharing.  The Lenders hereby agree among
themselves that, if any of them shall, whether by voluntary payment (other than
a voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, that
if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of the Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. The Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by the Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.  The
provisions of this Section 2.15 shall not be construed to apply to (a) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 2.16          Making or Maintaining Eurodollar Rate Loans.
 
(a)           Inability to Determine Applicable Interest Rate.  In the event
that the Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date with respect to any Eurodollar Rate Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of Eurodollar Rate, the
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist and (ii) any Borrowing Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower.
 
(b)          Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). If the
Administrative Agent receives a notice from any Lender pursuant to clause (i) of
the preceding sentence or a notice from Lenders constituting the Required
Lenders pursuant to clause (ii) of the preceding sentence, thereafter (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, such Lender) to make Loans as, or to convert Base
Rate Loans to, Eurodollar Rate Loans shall be suspended until such notice shall
be withdrawn by each Affected Lender, (2) to the extent such determination by an
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Borrowing Notice or a Conversion/Continuation Notice, the
Lenders (or, in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender’s) obligations to maintain their respective outstanding Eurodollar
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Borrowing Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of Section
2.16(c), to rescind such Borrowing Notice or Conversion/Continuation Notice as
to all Lenders by giving notice (by telefacsimile) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).
 
 
49

--------------------------------------------------------------------------------

 
 
(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  The Borrower shall compensate each Lender, upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by such Lender to Lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Borrowing Notice, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower.
 
(d)          Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves (including
any basic marginal, special, supplemental, emergency or other reserves) with
respect to Eurodollar Rate Loans against “Eurocurrency liabilities” (as such
term is defined in Regulation D) under regulations issued from time to time by
the Board of Governors or other applicable banking regulator, additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Eurodollar Rate Loan by such
Lender (as determined by such Lender in good faith), which shall be due and
payable on each date on which interest is payable on such Eurodollar Rate Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.
 
 
50

--------------------------------------------------------------------------------

 
 
(f)           Assumptions Concerning Funding of Eurodollar Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.16
and under Section 2.17 shall be made as though such Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant the definition of
Eurodollar Rate in an amount equal to the amount of such Eurodollar Rate Loan
and having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurodollar deposit from an offshore office of such Lender to a
domestic office of such Lender in the United States of America; provided, that
each Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 2.16 and under Section 2.17.
 
Section 2.17          Increased Costs; Capital Adequacy.
 
(a)           Compensation For Increased Costs.  Subject to the provisions of
Section 2.18 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special
or other reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any reserve
contemplated by Section 2.16(e)) or (ii) imposes any other condition (other than
with respect to any Tax) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.17(a), which statement shall be conclusive and binding upon all
parties hereto absent demonstrable error.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)          Capital Adequacy Adjustment.  In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans, or participations therein or other obligations
hereunder with respect to the Loans, to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five (5) Business
Days after receipt by the Borrower from such Lender of the statement referred to
in the next sentence, the Borrower shall pay to such Lender such additional
amount or amounts as shall compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.17(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
 
(c)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.17 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.17 for
any increased costs incurred or reductions suffered if Lender fails to provide
Borrower with notice of such increased costs or reductions within ninety (90)
days of such Lender actually incurring such increased costs (except that, if the
change in law giving rise to such increased costs or reductions is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof).
 
Section 2.18          Taxes; Withholding, Etc.
 
(a)           Payments to Be Free and Clear.  All sums payable by or on behalf
of any Loan Party hereunder and under the other Loan Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax (other than a Tax on the overall net
income of any Lender) imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of any Loan Party or by any federation or organization of
which the United States of America or any such jurisdiction is a member at the
time of payment.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)          Withholding of Taxes.  If any Loan Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Loan Party to the Administrative Agent or
any Lender under any of the Loan Documents: (i) the Borrower shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it; (ii) the Borrower shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of the Administrative
Agent or such Lender; (iii) the sum payable by such Loan Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, the Borrower shall deliver to the Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, that no such additional amount shall be required to be paid to any
Lender under clause (iii) above except to the extent that any change after the
date hereof (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
in any law requiring a deduction, withholding or payment results in an increase
in the rate of such deduction, withholding or payment from that in effect at the
date hereof or at the date of such Assignment Agreement, as the case may be, in
respect of payments to such Lender; provided, that additional amounts shall be
payable to a Lender to the extent such Lender’s assignor was entitled to receive
such additional amounts.
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           Evidence of Exemption From U.S. Withholding Tax.  Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to the Administrative Agent for transmission to the
Borrower, on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), (i) two (2) original copies of Internal
Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by the Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents or (ii) if such Lender is not a “bank” or other
Person described in Section 881(c)(3) of the Internal Revenue Code, a
Certificate re Non-Bank Status together with two (2) original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Loan Documents.  Notwithstanding any other provision of this
paragraph, a Non-US Lender shall not be required to deliver any form pursuant to
this paragraph that such Non-US Lender is not legally able to deliver.  Each
Lender that is a United States person (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) for United States federal income tax
purposes (a “U.S. Lender”) and is not an exempt recipient within the meaning of
Treasury Regulation Section 1.6049-4(c) shall deliver to the Administrative
Agent and the Borrower on or prior to the Closing Date (or, if later, on or
prior to the date on which such Lender becomes a party to this Agreement) two
(2) original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this Section
2.18(c) hereby agrees, from time to time after the initial delivery by such
Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, that such Lender shall promptly
deliver to the Administrative Agent for transmission to the Borrower two (2) new
original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY
(or, in each case, any successor form), or a Certificate re Non-Bank Status and
two (2) original copies of Internal Revenue Service Form W-8BEN (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Loan Documents, or
notify the Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.  Each Lender hereby further agrees
to deliver to the Administrative Agent for transmission to the Borrower all
documentation reasonably requested in writing by such Borrower necessary to
minimize the Borrower’s obligation to withhold any amounts on account of Tax;
provided that a Lender will not be required to deliver such documentation to the
extent that such Lender determines, in its sole discretion, that delivering such
documentation would divulge any information as to its books and records that it
considers confidential.  The Borrower shall not be required to pay any
additional amount to any Non-U.S. Lender under Section 2.18(b)(iii) if such
Lender shall have failed to deliver the forms, certificates or other evidence
referred to in the first, fourth and fifth sentences of this Section 2.18(c);
provided, that if such Lender shall have satisfied the requirements of the
first, fourth and fifth sentences of this Section 2.18(c), nothing in this last
sentence of this Section 2.18(c) shall relieve the Borrower of its obligation to
pay any additional amounts pursuant this Section 2.18 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.
 
 
54

--------------------------------------------------------------------------------

 
 
(d)          Refunds.  If any Lender becomes aware that it is entitled to claim
a refund from a Governmental Authority in respect of Taxes as to which the
Borrower has paid additional amounts pursuant to Section 2.18(b), it shall make
reasonable efforts to timely advise the Borrower and at the Borrower’s request,
claim to such Governmental Authority for such refund at the Borrower’s
expense.  If any Lender actually receives a payment of a refund (including
pursuant to a claim for refund made pursuant to the preceding sentence) in
respect of any Tax as to which the Borrower has paid additional amounts pursuant
to Section 2.18(b), it shall within ninety (90) days from the date of the
receipt of such refund pay over the amount of such refund to the Borrower, net
of all reasonable out-of-pocket expenses of such Lender, agrees to repay the
amount paid over to the Borrower (plus penalties, interest or other reasonable
charges paid by such Lender) to such Lender in the event such Lender is required
to repay such refund to such Governmental Authority.
 
(e)          Contests.  If the Borrower determines that a reasonable basis
exists for contesting a Tax, the Borrower shall make reasonable efforts to
timely advise the relevant Lender and at the Borrower’s written request, the
relevant Lender shall make reasonable efforts to cooperate with the Borrower in
challenging such Tax at the Borrower’s expense; provided, however, that no
Lender shall be required to take any action hereunder which, in the sole
discretion of such Lender, would cause such Lender or its applicable lending
office to suffer a material economic, legal or regulatory disadvantage.
 
Section 2.19          Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Loans or becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.16,
2.17 or 2.18, it shall, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Loans, including any
Affected Loans, through another office of such Lender or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.16, 2.17 or 2.18 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided, that such
Lender shall not be obligated to utilize such other office pursuant to this
Section 2.19 unless the Borrower agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.19 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.
 
Section 2.20          Defaulting Lenders.  Anything contained herein to the
contrary notwithstanding, in the event that any Lender becomes a Defaulting
Lender, then during any Default Period with respect to such Defaulting Lender,
such Defaulting Lender shall be deemed not to be a “Lender” for purposes of any
amendment, waiver or consent with respect to any provision of the Loan Documents
that requires the approval of the Required Lenders.  During any Default Period
with respect to an Insolvency Defaulting Lender, any amounts that would
otherwise be payable to such Insolvency Defaulting Lender under the Loan
Documents (including, without limitation, voluntary and mandatory prepayments
and fees) may, in lieu of being distributed to such Insolvency Defaulting
Lender, at the written direction of the Borrower to the Administrative Agent, be
retained by the Administrative Agent to collateralize indemnification and
reimbursement obligations of such Insolvency Defaulting Lender in an amount
reasonably determined by the Administrative Agent.  The rights and remedies
against a Defaulting Lender under this Section 2.20 are in addition to other
rights and remedies which the Borrower may have against such Defaulting Lender
as a result of it becoming a Defaulting Lender and which the Administrative
Agent or any Lender may have against such Defaulting Lender with respect
thereto.  The Administrative Agent shall not be required to ascertain or inquire
as to the existence of any Funds Defaulting Lender or Insolvency Defaulting
Lender.
 
 
55

--------------------------------------------------------------------------------

 
 
Section 2.21          Removal or Replacement of a Lender.  Anything contained
herein to the contrary notwithstanding, in the event that: (a) (i) any Lender
(an “Increased Cost Lender”) shall give notice to the Borrower that such Lender
is an Affected Lender or that such Lender is entitled to receive payments under
Section  2.16, 2.17 or 2.18, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after the Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.05(b) or (c)(i), the consent of
the Required Lenders (or the requisite percentage of Lenders under
Section 10.05(c)(i)) shall have been obtained but the consent of one or more of
such other Lenders (each a “Non Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased Cost
Lender, Defaulting Lender or Non Consenting Lender (the “Terminated Lender”),
the Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 10.06 and the Borrower
shall pay the fees, if any, payable thereunder in connection with any such
assignment from an Increased Cost Lender, a Non-Consenting Lender or Insolvency
Defaulting Lender, and the Funds Defaulting Lender (if not also an Insolvency
Defaulting Lender) shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender; (2) on the date of
such assignment, the Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.16(c), 2.17 or 2.18; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non Consenting
Lender.  Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.  Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
10.06.  In the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.06 on behalf of a Non-Consenting Lender
or Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.
 
 
56

--------------------------------------------------------------------------------

 
 
Section 2.22          Incremental Facilities.
 
 
(a)           The Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new term loan commitments (the
“New Term Loan Commitments”), by an amount not in excess of $300,000,000 in the
aggregate and not less than $50,000,000 individually (or such lesser amount
which shall be approved by the Administrative Agent or such lesser amount that
shall constitute the difference between $300,000,000 and all such New Term Loan
Commitments obtained prior to such date), and integral multiples of $10,000,000
in excess of that amount.  Each such notice shall specify (i) the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Term Loan
Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Lender or other Person that
is an Eligible Assignee (each, a “New Term Loan Lender”) to whom the Borrower
proposes any portion of such New Term Loan Commitments be allocated and the
amounts of such allocations; provided that Barclays Capital may elect or decline
to arrange such New Term Loan Commitments in its sole discretion and any Lender
approached to provide all or a portion of the New Term Loan Commitments may
elect or decline, in its sole discretion, to provide a New Term Loan
Commitment.  Such New Term Loan Commitments shall become effective as of such
Increased Amount Date; provided that (1) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Term Loan Commitments; (2) both before and after giving effect to the making of
any Series of New Term Loans, each of the conditions set forth in Section
3.01(j) (provided that the reference therein to Section 3.01 shall be deemed a
reference to this Section 2.22 and each reference therein to the Closing Date
shall be deemed a reference to the Increased Amount Date), 3.01(s), 3.01(u) and
3.01(v) (provided that each reference therein to the Closing Date shall be
deemed a reference to the Increased Amount Date) shall be satisfied; (3) the
Borrower is in pro forma compliance with each of the financial covenants set
forth in Section 6.07 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such New Term Loan Commitments, provided that,
for purposes of this clause (3) only, the LTV Ratio shall not exceed a
percentage equal to 0.9 times the percentage that was otherwise required at such
quarter end; (4) the New Term Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower, New Term Loan
Lender and the Administrative Agent, and each of which shall be recorded in the
Register and each New Term Loan Lender shall be subject to the requirements set
forth in Section 2.18(c); and (5) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction. Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.
 
(b)          On any Increased Amount Date on which any New Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions (including, but not limited to, delivery of a Borrowing Notice
pursuant to Section 2.01(b)), (i) each New Term Loan Lender of any Series shall
make a Loan to the Borrower (a “New Term Loan”) in an amount equal to its New
Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.
 
 
57

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent shall notify Lenders promptly upon
receipt of Borrower’s notice of each Increased Amount Date and in respect
thereof the Series of New Term Loan Commitments and the New Term Loan Lenders of
such Series.
 
(d)          The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Loans.  In any event (i) the weighted
average life to maturity of all New Term Loans of any Series shall be no shorter
than the weighted average life to maturity of the Loans, (ii) the applicable New
Term Loan Maturity Date of each Series shall be no shorter than the Initial Term
Loan Maturity Date, (iii) the yield applicable to the New Term Loans of each
Series shall be determined by the Borrower and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement and (iv) the
amortization schedule applicable to any Series of New Term Loans shall be
determined by the Borrower and the applicable holders of New Term Loans;
provided however that the yield applicable to the New Term Loans (after giving
effect to all upfront or similar fees or original issue discount payable with
respect to such New Term Loans) shall not be greater than the applicable yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Loans (including any upfront fees or original
issue discount payable to the initial Lenders hereunder) unless the interest
rate with respect to the Loans is increased so as to cause the then applicable
yield under this Agreement on the Loans to equal the yield then applicable to
the New Term Loans (after giving effect to all upfront or similar fees or
original issue discount payable with respect to such New Term Loans).  Each
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to effect the provision
of this Section 2.22.
 
(e)           The New Term Loans and New Term Loan Commitments established
pursuant to this Section 2.22 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably with the Obligations from the Subsidiary Guarantors and security
interests created by the Security Documents.  Each Series of New Term Loans
shall be entitled to share in mandatory prepayments on a ratable basis with the
Initial Term Loans and the other Series of New Term Loans (unless the holders of
the New Term Loans of any Series agree to take a lesser share of certain
prepayments).  The Loan Parties shall take any actions reasonably required by
the Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such class of New Term Loans or any such New Term Loan Commitments.
 
 
58

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.01          Closing Conditions. The obligation of the Lenders to make
Loans on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.05, of the following conditions on or before such
Closing Date:
 
(a)           Loan Documents. (i) The Administrative Agent shall have received
copies of each Loan Document originally executed and delivered by each Loan
Party, including without limitation (w) this Agreement, (x) the Security
Agreement, (y) the Escrow Agreements and (z) any other Security Documents
required to effect the security contemplated hereby or by the Security
Agreement, and (ii) all Loan Documents (including the Security Documents) shall
be in form and substance satisfactory to the Administrative Agent and the
Collateral Agent (to the extent the Collateral Agent is a party thereto).
 
(b)          Organizational Documents; Incumbency. The Administrative Agent
shall have received (1) copies of each Organizational Document executed and
delivered by each Loan Party, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (2) signature and incumbency certificates
of the officers of each Loan Party executing the Loan Documents to which it is a
party; (3) resolutions of the Board of Directors or similar governing body of
each Loan Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents or by which it or its
assets may be bound as of the Closing Date, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (4) a good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation for each Loan Party, each dated a recent date prior to
the Closing Date; and (5) such other documents as the Administrative Agent may
reasonably request.
 
(c)           Organizational and Capital Structure.  The organizational
structure and capital structure of the Borrower and its Subsidiaries, both
before and after giving effect to the Acquisition, shall be as set forth on
Schedule 3.01(c).
 
(d)          Evidence of Proceeds. The Borrower shall provide evidence that the
Borrower has received and will receive debt and/or equity proceeds (including
the anticipated proceeds of the Initial Term Loans, cash on hand and/or the cash
proceeds of equity issued by the Borrower prior to the Closing Date and
including the anticipated proceeds of the securitization program to be funded by
Barclays Bank with respect to the assets to be acquired in the Acquisition upon
the Closing) sufficient for the Borrower to pay any amounts due under the Asset
Purchase Agreement on the Closing.
 
(e)           [Reserved].
 
 
59

--------------------------------------------------------------------------------

 
 
(f)           Pro forma Financial Statements.  The Administrative Agent shall
have received unaudited pro forma Consolidated financial statements for the past
Fiscal Year and most recent interim period for the Borrower and its Subsidiaries
reflecting the Acquisition and related transactions to the extent prepared by
the Borrower and filed with the SEC in connection with a registered offering or
the Borrower’s reporting obligations, or prepared in connection with any other
debt or equity offering by the Borrower or any of its Subsidiaries; provided,
however, that to the extent such pro forma financial statements were not
prepared prior to the Closing Date, the Administrative Agent shall have received
unaudited pro forma financials based on management accounts for the Borrower and
its Subsidiaries reflecting the Acquisition and related transactions for the
past Fiscal Year and the most recent interim period, and an unaudited pro forma
balance sheet at the end of the most recent interim period prepared by an
Authorized Officer of the Borrower.
 
(g)          Governmental Authorizations and Consents.  Each Loan Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents, and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to the
Administrative Agent.
 
(h)          Personal Property Collateral.  In order to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, each Loan Party
shall have delivered to the Collateral Agent:
 
                                            (1)     evidence satisfactory to the
Collateral Agent of the compliance by each Loan Party of its obligations under
the Security Agreement and the other Security Documents (including their
obligations to execute and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
accounts as provided therein and their obligation to conduct Lien searches in
accordance with the terms of the Security Agreement);
 
                                            (2)     a completed Perfection
Certificate dated the Closing Date and executed by an Authorized Officer of each
Loan Party, together with all attachments contemplated thereby;
 
                                            (3)     fully executed Intellectual
Property Security Agreements, in proper form for filing or recording in all
appropriate places in all applicable jurisdictions, memorializing and recording
the encumbrance of the Intellectual Property Assets listed in Schedule 5.2(II)
to the Security Agreement;
 
                                            (4)    evidence that each Loan Party
shall have taken or caused to be taken any other action, executed and delivered
or caused to be executed and delivered any other agreement, document and
instrument (including any intercompany notes evidencing Indebtedness permitted
to be incurred pursuant to Section 6.01(b)) and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Collateral Agent;
 
 
60

--------------------------------------------------------------------------------

 
 
                                            (5)      the Collateral Agent shall
have received a certificate from the applicable Loan Party’s insurance broker or
other evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.05 is in full force and effect, together with endorsements
naming the Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.05; and
 
                                            (6)      opinions of counsel (which
counsel shall be reasonably satisfactory to the Collateral Agent) with respect
to the creation and perfection of the security interests in favor of the
Collateral Agent in the Collateral and such other matters governed by the laws
of each jurisdiction in which any Loan Party or any personal property Collateral
is located as the Collateral Agent may reasonably request (including opinions of
counsel regarding any share pledge agreement), in each case in form and
substance reasonably satisfactory to the Collateral Agent.
 
(i)            Opinions of Counsel to Loan Parties.  The Agents and the Lenders
and their respective counsel shall have received originally executed copies of
the favorable written opinions of (a) Mayer Brown LLP, counsel for Loan Parties,
in the form of Exhibit D-1 and as to such other matters as the Administrative
Agent may reasonably request, dated as of the Closing Date and otherwise in form
and substance reasonably satisfactory to the Administrative Agent and (b)
Gunster, Florida counsel for Loan Parties, in the form of Exhibit D-2 and as to
such other matters as the Administrative Agent may reasonably request, dated as
of the Closing Date and otherwise in form and substance reasonably satisfactory
to the Administrative Agent (and, in each case, each Loan Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders).
 
(j)            Closing Date Certificate.  The Borrower shall have delivered to
the Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto, and which shall include certifications to
the effect that:
 
                                            (i)     the representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects on and as of the Closing Date (except to the
extent such representations and warranties relate to an earlier date, in which
case, such representations and warranties were true and correct in all material
respects as of such earlier date); provided, that to the extent any such
representation or warranty is already qualified by materiality or material
adverse effect, such representation or warranty shall be true and correct in all
respects; and
 
                                            (ii)    each of the conditions
precedent described in this Section 3.01 shall have been satisfied on the
Closing Date (except that no opinion need be expressed as to Administrative
Agent’s or the Required Lenders’ satisfaction with any document, instrument or
other matter).
 
 
61

--------------------------------------------------------------------------------

 
 
(k)          No Litigation.  There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of the Administrative
Agent, singly or in the aggregate, materially impairs the ability of the Loan
Parties to consummate the transactions contemplated thereby.
 
(l)           Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by the Administrative Agent and its counsel shall be reasonably
satisfactory in form and substance to the Administrative Agent and the Arranger
and such counsel, and the Administrative Agent and such counsel shall have
received all such counterpart originals or certified copies of such documents as
the Administrative Agent may reasonably request.
 
(m)         [Reserved].
 
(n)          Bank Regulatory Information.  At least ten (10) days prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (as amended, supplemented or modified from time to time,
the “PATRIOT Act”).
 
(o)          Solvency; Solvency Certificate.  (i) After giving effect to the
transactions contemplated hereby and the consummation of the Acquisition (to the
extent consummated at such date in accordance with the Asset Purchase Agreement
and the other Acquisition Documents) and any rights of contribution, each of the
Borrower and its Material Subsidiaries is and shall be Solvent and the Loan
Parties, taken as a whole, are and shall be Solvent and (ii) the Administrative
Agent shall have received a Solvency Certificate from the Borrower.
 
(p)          Financial Statements.  The Lenders shall have received (x) the most
recent audited Consolidated financial statements, and the unaudited Consolidated
financial statements for the fiscal quarter ended forty (40) days or more before
the Closing Date, of the Borrower prepared in accordance with GAAP and (y) the
Financial Model of the Borrower and its Subsidiaries on a Consolidated basis for
the current period through the Initial Term Loan Maturity Date, showing
projections for Consolidated Adjusted EBITDA (including its calculation) for the
current quarter and next three succeeding fiscal quarters, and on an annual
basis for each fiscal year through and including 2015.
 
(q)          Payment at Closing.  The Borrower shall have paid to the
Administrative Agent and the Lenders the accrued and unpaid fees due and set
forth or referenced in Section 2.08 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses of the Lenders incurred in connection with the negotiation, preparation
and execution of this Agreement to the extent invoiced at least three days prior
to the Closing Date) and to any other Person such amount as may be due thereto
in connection with the transactions contemplated hereby, including all taxes,
fees and other charges in connection with the execution, delivery, recording,
filing and registration of any of the Loan Documents.
 
 
62

--------------------------------------------------------------------------------

 
 
(r)           Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
(s)           Borrowing Notice.  The Administrative Agent shall have received a
fully executed and delivered Borrowing Notice which shall include, without
limitation, instructions for the Administrative Agent to deposit the Escrow
Funds into the Closing Date Escrow Account.
 
(t)           Amount of Borrowing.  After extending the Borrowings requested on
the Closing Date, the total Loans outstanding shall not exceed the total amount
of Commitments.
 
(u)          Representations and Warranties.  The representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects on and as of the Closing Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date); provided, that to the extent any such representation or
warranty is already qualified by materiality or material adverse effect, such
representation or warranty shall be true and correct in all respects.
 
(v)          No Default or Event of Default.  As of the Closing Date, no event
shall have occurred and be continuing or would result from the consummation of
the Borrowing that would constitute an Event of Default or a Default.
 
(w)         Additional Information.  Any Agent or the Required Lenders shall be
entitled, but not obligated to, request and receive, prior to the making of any
Loan, additional information reasonably satisfactory to the requesting party
confirming the satisfaction of any of the foregoing if, in the good faith
judgment of such Agent or the Required Lenders such request is warranted under
the circumstances.
 
(x)          Asset Purchase Agreement.  The Administrative Agent shall have
received a copy of the Asset Purchase Agreement, together with any amendments
thereto, as in effect as of the Closing Date and certified by an Authorized
Officer of the Borrower to be true, correct and complete.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, each Loan Party represents and warrants to each Lender
that, as of the Closing Date, as applicable, each of the following statements is
true and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the Acquisition contemplated hereby):
 
Section 4.01          Organization and Qualification. Each of the Loan Parties
is (a) duly organized, validly existing and, to the extent applicable, in good
standing under the laws of its jurisdiction of organization as identified on
Schedule 4.01 and (b) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.
 
 
63

--------------------------------------------------------------------------------

 
 
Section 4.02          Corporate Authorization. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto, and on the part
of the respective shareholders, members or other equity security holders of each
Loan Party, and each Loan Party has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
 
Section 4.03          Equity Interests and Ownership. Schedule 4.03 correctly
sets forth the ownership interest of the Borrower and each of its Subsidiaries
in their respective Subsidiaries as of the Closing Date both before and after
giving effect to the Acquisition being consummated on such date in accordance
with the terms of the Asset Purchase Agreement.  Except as set forth on Schedule
4.03, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which any Loan Party is a party requiring, and
there is no membership interest or other Equity Interests of any Loan Party
outstanding which upon conversion, exchange or exercise would require, the
issuance by any Loan Party of any additional membership interests or other
Equity Interests of any Loan Party or other Securities convertible into or
exchangeable or exercisable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of any Loan Party, and
no securities or obligations evidencing any such rights are authorized, issued
or outstanding.
 
Section 4.04          Reserved.
 
Section 4.05         No Conflict. The execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents at such
Closing Date do not and shall not (a) violate (i) any provision of any law,
statute, ordinance, rule, regulation, or code applicable to any Loan Party,
(ii) any of the Organizational Documents of any Loan Party or (iii) any order,
judgment, injunction or decree of any court or other agency of government
binding on any Loan Party; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of any Loan Party except to the extent such conflict,
breach or default would not reasonably be expected to have a Material Adverse
Effect; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Loan Party (other than any Liens created
under any of the Loan Documents in favor of the Collateral Agent on behalf of
the Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of any Loan Party, except for such approvals or consents which have
been obtained on or before the Closing Date and except for any such approvals or
consents the failure of which to obtain shall not have a Material Adverse
Effect.
 
 
64

--------------------------------------------------------------------------------

 
 
Section 4.06          Governmental Consents. The execution, delivery and
performance by Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions contemplated by the Loan Documents do not
and shall not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority except as
otherwise set forth in the Loan Documents and except for filings and recordings
with respect to the Collateral to be made, or otherwise delivered to the
Collateral Agent for filing and/or recordation, as of the Closing Date.  The
Borrower and each of its Subsidiaries has all consents, permits, approvals and
licenses of each Governmental Authority necessary in connection with the
operation and performance of its Core Business Activities, including, without
limitation, all necessary approvals to act as a servicer, except in each case as
would not reasonably be expected to result in a Material Adverse Effect.
 
Section 4.07          Binding Obligation.  Each Loan Document has been duly
executed and delivered by each Loan Party that is a party to such Loan Document
and is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
of general applicability relating to or limiting creditors’ rights or by
equitable principles relating to enforceability.
 
Section 4.08          Financial Statements. The audited financial statements and
the unaudited financial statements delivered pursuant to Section 3.01(p), fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Borrower as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements).  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP.  Such financial statements show all
Material Indebtedness and other material liabilities, direct or contingent, of
the Borrower as of the date thereof, including material liabilities for taxes
and material commitments, in each case, to the extent required to be disclosed
under GAAP.
 
Section 4.09          No Material Adverse Change. Since December 31, 2009, there
has been no event or circumstance, either individually or in the aggregate, that
has had or would reasonably be expected to have a Material Adverse Effect.
 
Section 4.10          Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other tax returns required by applicable law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable except for (i) those that
are being diligently contested in good faith by appropriate proceedings and for
which the Borrower or the relevant Subsidiary shall have set aside on its books
adequate reserves in accordance with GAAP and (ii) filings, taxes and charges as
to which the failure to make or pay would not reasonably be expected to have a
Material Adverse Effect.
 
 
65

--------------------------------------------------------------------------------

 
 
Section 4.11          Environmental Matters. None of the Loan Parties nor any of
their respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials activity
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  None of the Loan Parties has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law.  To each Loan Party’s knowledge, there are and have been no
conditions, occurrences, or Hazardous Materials activities which would
reasonably be expected to form the basis of an Environmental Claim against any
Loan Party that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.  None of the Loan Parties nor, to any Loan
Party’s knowledge, any predecessor of any Loan Party has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of the Loan Parties’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent.  Compliance
with all current or reasonably foreseeable future requirements pursuant to or
under Environmental Laws could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect.  To each Loan Party’s knowledge,
no event or condition has occurred or is occurring with respect to any Loan
Party relating to any Environmental Law, any Release of Hazardous Materials or
any Hazardous Materials activity which individually or in the aggregate has had,
or would reasonably be expected to have, a Material Adverse Effect.  No Lien
imposed pursuant to any Environmental Law has attached to any Collateral and, to
the knowledge of each Loan Party, no conditions exist that would reasonably be
expected to result in the imposition of such a Lien on any Collateral.
 
Section 4.12          Governmental Regulation. Neither the Borrower nor any of
its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  None of
the Loan Parties is a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.
 
Section 4.13          [Reserved].
 
Section 4.14          Employee Matters. None of the Loan Parties is engaged in
any unfair labor practice that would reasonably be expected to have a Material
Adverse Effect.  There is (a) no unfair labor practice complaint pending against
the Borrower or any of its Subsidiaries, or to the best knowledge of the
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Subsidiaries or to the best knowledge of the Borrower, threatened against
any of them, (b) no strike or work stoppage in existence or threatened involving
the Borrower or any of its Subsidiaries and (c) to the best knowledge of the
Borrower, no union representation question existing with respect to the
employees of the Borrower or any of its Subsidiaries and, to the best knowledge
of the Borrower, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.
 
 
66

--------------------------------------------------------------------------------

 
 
Section 4.15          ERISA.
 
                                            (i)   Except as could not reasonably
be expected to result in a Material Adverse Effect, each Employee Benefit Plan
is in material compliance with all applicable provisions of ERISA and the
regulations and published interpretations thereunder except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
or other applicable provision of the Internal Revenue Code has not yet expired
and except where a failure to so comply would not reasonably be expected to have
a Material Adverse Effect;
 
                                            (ii)   As of the Closing Date,
except as would not reasonably be expected to result in a Material Adverse
Effect, no Pension Plan has been terminated, nor is any Pension Plan an
“at-risk” status pursuant to Section 303 of ERISA, nor has any funding waiver
from the Internal Revenue Service been received or requested with respect to any
Pension Plan sponsored by the Borrower, nor has there been any event requiring
any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to
any Pension Plan sponsored by the Borrower; and
 
                                            (iii)   Except where the failure of
any of the following representations to be correct in all material respects
would not reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor any ERISA Affiliate has:  (A) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the
Internal Revenue Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan, or (D) failed to make a required payment under
Section 412 of the Internal Revenue Code.
 
Section 4.16          Margin Stock. None of the Loan Parties owns any Margin
Stock.
 
Section 4.17          [Reserved].
 
Section 4.18          Solvency. As of the Closing Date, each Loan Party is and,
upon the incurrence of any Obligation by any Loan Party on any date on which
this representation and warranty is made, shall be, Solvent.
 
 
67

--------------------------------------------------------------------------------

 
 
Section 4.19          Disclosure. The representations and warranties of the Loan
Parties contained in any Loan Document and in the other documents, certificates
or written statements furnished to any Agent or Lender by or on behalf of the
Borrower or any of its Subsidiaries and for use in connection with the
transactions contemplated hereby, taken as a whole, do not contain any untrue
statement of a material fact or omits to state a material fact (known to any
Loan Party, in the case of any document not furnished by any of them) necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made (it being understood that
any representation and warranty with respect to any information relating to the
HomEq Business by the Loan Parties is being made solely based on information
provided to it by the Seller or its affiliates or agents and is given to the
best of such Loan Party’s knowledge).  Any projections and pro forma financial
information prepared by the Borrower and provided to the Lenders are based upon
good faith estimates and assumptions believed by the Borrower to be reasonable
at the time made, it being recognized by Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results.  There are no facts known to any Loan Party (other than matters of a
general economic nature) that, individually or in the aggregate, as of the
Closing Date, would reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.
 
Section 4.20          PATRIOT Act. To the extent applicable, each Loan Party is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the PATRIOT Act.  No part of the proceeds of the Loans shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 4.21          Security Documents. The Security Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds and products thereof.  In the case of the Pledged Equity
(as defined in the Security Agreement), when certificates representing such
Pledged Equity are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Security Agreement, when financing statements
and other filings to be specified on the relevant schedule(s) to the Security
Agreement in appropriate form are filed in the offices to be specified on such
schedule(s), the Security Agreement shall constitute a fully perfected First
Priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Equity and Liens permitted
by Section 6.02).  With respect to the UCC financing statements set forth under
the heading “Other Filings” on Schedule 6.02, no Indebtedness or any other
obligations of the Borrower or any of its Subsidiaries are secured by such UCC
financing statements.
 
Section 4.22          Adverse Proceedings; Compliance with Law. There are no
Adverse Proceedings, individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect.  None of the Loan Parties (a) is in
violation of any applicable laws that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or (b) is subject to or
in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
 
Section 4.23          Properties. Each of the Borrower and its Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in intellectual property) and (iv) good title to (in the case
of all other personal property), all of their respective properties and assets
reflected in their respective financial statements referred to in Section 4.08,
in each case except for assets disposed of since the date of such financial
statements in the ordinary course of business.  Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.
 
Section 4.24          Servicing Advances; Specified Deferred Servicing Fees;
Specified MSRs.
 
                               (a)          With respect to Servicing Advances
and Unencumbered Servicing Advances set forth on Schedule 1.01(e)(B), (i) the
Residual Interests (other than reserve accounts) held by any Loan Party  in any
related Servicing Advance Facility are not subject to any Lien other than the
Lien securing the Obligations, (ii) the Borrower, any Subsidiary Guarantor or
any Subsidiary of the Borrower that is a Securitization Entity has valid title
to all Servicing Advances (including Unencumbered Servicing Advances), (iii) the
Unencumbered Servicing Advances are subject to a valid and perfected First
Priority Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, and (iv) all Servicing Advances (including Unencumbered Servicing
Advances) are not subject to any Liens other than the Lien referred to in clause
(a)(iii) above and the Liens securing the relevant Servicing Advance
Facility.  Notwithstanding anything herein to the contrary, any Servicing
Advances (including any Unencumbered Servicing Advances) that do not meet the
requirements set forth in the preceding sentence, whether or not the related
Servicing Agreements are included in Schedule 1.01(e)(A) or the Servicing
Advances are set forth on Schedule 1.01(e)(B), shall not be used in the
calculation of the LTV Ratio.
 
                               (b)          With respect to Specified Deferred
Servicing Fees, (i) Schedule 1.01(e)(B) sets forth the aggregate amount of
Specified Deferred Servicing Fees which have been earned and are due and payable
to the Borrower and its Subsidiaries in connection with the related Servicing
Agreements set forth on Schedule 1.01(e)(A), (ii) the Borrower or any Subsidiary
Guarantor has valid title to such Specified Deferred Servicing Fees, (iii) such
Specified Deferred Servicing Fees are subject to a valid and perfected First
Priority Lien in favor of the Collateral Agent for the benefit of the Secured
Parties and (iv) such Specified Deferred Servicing Fees are not subject to any
Lien other than the Lien referred to in clause (b)(iii) above.  Notwithstanding
anything herein to the contrary, any Specified Deferred Servicing Fees that do
not meet the requirements set forth in the preceding sentence, whether or not
included in Schedule 1.01(e)(B), shall not be used in the calculation of the LTV
Ratio.
 
                               (c)           With respect to the Specified MSRs,
(i) the Borrower or any Subsidiary Guarantor has valid title to such Specified
MSRs, (ii) such Specified MSRs are subject to a valid and perfected First
Priority Lien in favor of the Collateral Agent for the benefit of the Secured
Parties and (iii) such Specified MSRs are not subject to any Lien other than the
Lien referred to in clause (c)(ii) above. Notwithstanding anything herein to the
contrary, the value of any MSRs that do not meet the requirements set forth in
the preceding sentence, whether or not included in Schedule 1.01(e)(A) or
Schedule 1.01(e)(B), shall not be used in the calculation of the LTV Ratio.
 
 
69

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
              Each Loan Party covenants and agrees that, so long as any
Commitment is in effect and until payment in full of all Obligations (other than
(x) obligations under Hedge Agreements not yet due and payable and
(y) contingent indemnification obligations not yet due and payable), each Loan
Party shall, and shall cause each of its Subsidiaries to:
 
Section 5.01           Financial Statements and Other Reports. In the case of
the Borrower, deliver to the Administrative Agent (which shall furnish to each
Lender):
 
                               (a)           Monthly Reports.  As soon as
available, and in any event within thirty (30) days after the end of each month
ending after the Closing Date, commencing with the first full month to occur
after the Closing Date, the Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such month and the related Consolidated statements
of income of the Borrower and its Subsidiaries for such month and for the period
from the beginning of the then current Fiscal Year to the end of such month,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Model for the current Fiscal Year, to the extent prepared on
a monthly basis, all in reasonable detail, together with a Financial Officer
Certification;
 
                               (b)           Quarterly Financial Statements.  As
soon as available, and in any event no later than five (5) days after the date
on which the Borrower is required, under the Exchange Act, to file its Quarterly
Report on Form 10-Q with the SEC, commencing with the Fiscal Quarter in which
the Closing Date occurs, the Consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related Consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter (prepared
using carve-out accounting for periods prior to the Closing Date, as
appropriate), setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Model for the current Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;
 
 
70

--------------------------------------------------------------------------------

 
 
                               (c)           Annual Financial Statements.  As
soon as available, and in any event no later than five (5) days after the date
on which the Borrower is required, under the Exchange Act, to file its Annual
Report on Form 10-K with the SEC, commencing with the Fiscal Year in which the
Closing Date occurs, (i) the Consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related
Consolidated  statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Model for the Fiscal Year covered
by such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such Consolidated financial statements a report thereon of Deloitte
LLP or other independent certified public accountants of recognized national
standing selected by Borrower (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such Consolidated financial statements fairly present, in all
material respects, the Consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such Consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of Section 6.07 of this Agreement
and the related definitions and (2) whether, in connection therewith, any
condition or event that constitutes a Default or an Event of Default due to a
breach of the covenants contained in Section 6.07 has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof;
 
                               (d)           Projections. As soon as possible,
and in any event no later than fourteen (14) days following the delivery of the
annual financial statements delivered pursuant to Section 5.01(c), a detailed
consolidated budget for the following fiscal year shown on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto and projected covenant compliance levels) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of an Authorized Officer of the Borrower stating that such
Projections are based on reasonable estimates, information and assumptions at
the time prepared;
 
                               (e)            Compliance Certificate. Together
with each delivery of financial statements and Projections of the Borrower and
its Subsidiaries pursuant to Sections 5.01(b), 5.01(c) and 5.01(d), a duly
executed and completed Compliance Certificate;
 
                               (f)            Statements of Reconciliation after
Change in Accounting Principles. If accounting principles and policies used in
the preparation of the financial statements for the HomEq Business prior to the
Acquisition cause the Consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 5.01(b) or 5.01(c) to differ in any
material respect from the Consolidated financial statements of the Borrower and
its Subsidiaries that would have been delivered, then, together with the first
delivery of such financial statements of the Borrower and its Subsidiaries, the
Borrower shall deliver one or more statements of reconciliation for all such
prior financial statements of the Borrower and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent;
 
 
71

--------------------------------------------------------------------------------

 
 
                               (g)           HomEq Financial Statements. As soon
as available, and in any event no later than July 31, 2010, (i) the balance
sheets of the HomEq Business as at December 31, 2009 and the related
Consolidated  statements of income, stockholders’ equity and cash flows of the
HomEq Business for such Fiscal Year; and (ii) with respect to such Consolidated
financial statements a report thereon of PricewaterhouseCoopers (which report
and/or the accompanying financial statements shall be unqualified as to going
concern and scope of audit, and shall state that such Consolidated financial
statements fairly present, in all material respects, the Consolidated financial
position of the HomEq Business as at the dates indicated and the results of
their operations and cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such Consolidated financial statements has been
made in accordance with generally accepted auditing standards);
 
                               (h)           Notice of Default. Promptly upon
any officer of any Loan Party obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to any Loan Party with respect thereto; (ii) of any condition or event that
constitutes a “Default” or “Event of Default” under any Material Indebtedness or
that notice has been given to any party thereunder with respect thereto;
(iii) that any Person has given any notice to any Loan Party or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.01; or (iv) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
has taken, is taking and proposes to take with respect thereto;
 
                               (i)            Notice of Litigation. Promptly
upon any officer of any Loan Party obtaining knowledge of (i) any Adverse
Proceeding not previously disclosed in writing by the Borrower to the Lenders or
(ii) any development in any Adverse Proceeding that, in the case of either
clause (i) or (ii), if adversely determined could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, or the exercise of rights or performance of
obligations under any Loan Document written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lenders and their counsel to evaluate such matters;
 
                               (j)            ERISA. (i) Promptly upon any
officer of any Loan Party becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event which could reasonably be expected to result in a
Material Adverse Effect, a written notice specifying the nature thereof, and
copies of such documentation related thereto as may be reasonably available to
the Borrower or any of its Wholly-Owned Subsidiaries to enable the Lenders and
their counsel to evaluate such matter;
 
 
72

--------------------------------------------------------------------------------

 
 
                               (k)           Electronic Delivery. Documents
required to be delivered pursuant to Sections 5.01 (b) or (c) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial or third-party website);
provided that the Borrower shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents and
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests such paper copies;
 
                               (l)            Information Regarding Collateral.
The Borrower shall furnish to the Collateral Agent ten (10) Business Days prior
written notice of any change (A) in any Loan Party’s corporate name, (B) in any
Loan Party’s identity or corporate structure, (C) in any Loan Party’s
jurisdiction of organization or (D) in any Loan Party’s state organizational
identification number, in each case, together with supporting documentation as
reasonably requested by the Administrative Agent.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Security Documents;
 
                               (m)          Quarterly Collateral Verification.
Each quarter, at the time of delivery of quarterly financial statements with
respect to the preceding Fiscal Quarter pursuant to Section 5.01(b), the
Borrower shall deliver to the Administrative Agent and the Collateral Agent a
certificate of its Authorized Officer that (i) attaches an updated version of
Schedule 1.01(e)(A) and Schedule 1.01(e)(B) as of the preceding Fiscal Quarter,
and (ii) certifies that the representations and warranties set forth in Section
4.24 are true and correct on and as of the date of such certification;
 
                               (n)           Management Letters. Promptly after
the receipt thereof by the Borrower or any of its Subsidiaries, a copy of any
“management letter” received by any such Person from its certified public
accountants and the management’s response thereto;
 
                               (o)           Certification of Public
Information. The Loan Parties and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to the Loan Parties or their
securities) and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Non-Public Information shall not be posted on that
portion of the Platform designated for such public-side Lenders.  The Borrower
agrees to clearly designate all Information provided to the Administrative Agent
by or on behalf of the Loan Parties which is suitable to make available to
Public Lenders.  If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.01 contains Non-Public Information, the
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material non-public information with respect to the Loan Parties and their
respective securities;
 
 
73

--------------------------------------------------------------------------------

 
 
                               (p)          Contractual Obligations. Promptly
upon any officer of any Loan Party obtaining knowledge of any condition or event
that constitutes a default or an event of default under any Contractual
Obligation arising from agreements relating to Indebtedness or Servicing
Agreements, or that notice has been given to any Loan Party with respect
thereto, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition or event and the nature of such claimed default
or event of default, and what action the Borrower has taken, is taking and
proposes to take with respect thereto, provided that no such certificate shall
be required with respect to any such default or event of default to the extent
that such default or event of default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
 
                               (q)          Credit Ratings.  Prompt written
notice of any change in the Borrower’s corporate rating by S&P, in the
Borrower’s corporate family rating by Moody’s or in the ratings of the Term
Loans by either S&P or Moody’s, or any notice from either such agency indicating
its intent to effect such a change or to place the Borrower on a “CreditWatch”
or “WatchList” or any similar list, in each case with negative implications, or
its cessation of, or its intent to cease, rating the Borrower; and
 
                               (r)           Other Information. (A) Promptly
upon their becoming available, copies of (i) all financial statements, reports,
notices and proxy statements sent or made available generally by the Loan
Parties to their respective security holders acting in such capacity, (ii) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by any Loan Party with any securities exchange or with the SEC or
any governmental or private regulatory authority and (iii) all press releases
and other statements made available generally by any Loan Party to the public
concerning material developments in the business of any Loan Party and (B) such
other information and data with respect to the operations, business affairs and
financial condition of the Borrower and its Subsidiaries as from time to time
may be reasonably requested by the Administrative Agent or any Lender.
 
Section 5.02          Existence. Except as otherwise permitted under Section
6.08, at all times preserve and keep in full force and effect its existence and
all rights and franchises, licenses and permits material to its business;
provided, that no Loan Party (other than the Borrower with respect to existence)
or any of its Subsidiaries shall be required to preserve any such existence,
right or franchise, licenses and permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person and that the loss
thereof would not be materially adverse to such Person or to Lenders.
 
Section 5.03          Payment of Taxes and Claims. Pay all Federal and other
material Taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, that no
such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Loan Party shall, nor shall it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than the Loan Parties).
 
 
74

--------------------------------------------------------------------------------

 
 
Section 5.04         Escrow Funds. (a) On the Closing Date, the Borrower shall
deposit (or instruct the Administrative Agent to deposit) $150,000,000 of the
proceeds from the Initial Term Loans (the “Escrow Funds”) into the Closing Date
Escrow Account.
 
                (b)         The Escrow Funds shall remain in either the Closing
Date Escrow Account or the Successor Escrow Account until the earlier of (i) the
date of the Closing and (ii) the date that the Borrower is required to prepay
the Initial Term Loans pursuant to Section 2.12(f) (such date, the “Escrow
Release Date”).  Upon the Escrow Release Date, the Escrow Funds shall be applied
by the Borrower to fund the Acquisition in accordance with the Asset Purchase
Agreement or to prepay the Initial Term Loans, as applicable.
 
                (c)         So long as no Default or Event of Default shall have
occurred and be continuing, after the Closing Date and prior to the Escrow
Release Date, the Borrower may transfer the Escrow Funds from the Closing Date
Escrow Account to a securities account or deposit account maintained at a
financial institution reasonably acceptable to the Administrative Agent and the
Collateral Agent (the “Successor Escrow Account”) and with an escrow agent
reasonably acceptable to the Administrative Agent and the Collateral Agent (the
“Successor Escrow Agent”); provided that, prior to any such transfer, (1) the
Borrower, the Administrative Agent, the Collateral Agent and the Successor
Escrow Agent shall have entered into an escrow agreement governing such
Successor Escrow Account (the “Successor Escrow Account Agreement”) on terms
satisfactory in all respects to the Administrative Agent and the Collateral
Agent in their sole discretion (such terms to include, without limitation, (i)
restrictions on the ability to amend such escrow agreement without the prior
written consent of the Administrative Agent and the Collateral Agent and (ii)
requirement that any disbursement of Escrow Funds from such Successor Escrow
Account must be applied in accordance with Section 5.04(b)), (2) the Borrower,
the Collateral Agent and such successor financial institution shall have entered
into an account control agreement with respect to such Successor Escrow Account
(the “Successor Escrow Account Control Agreement”) on terms satisfactory in all
respects to the Administrative Agent and the Collateral Agent in their sole
discretion, and (3) the Borrower shall deliver an opinion of counsel in form and
substance reasonably satisfactory to the Collateral Agent with respect to such
Successor Escrow Account Control Agreement and similar to the legal opinion
delivered on the date hereof with respect to the Closing Date Escrow Account.
 
Section 5.05        Insurance. In the case of the Borrower, maintain or cause to
be maintained, with financially sound and reputable insurers, such public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the Loan
Parties as may customarily be carried or maintained under similar circumstances
by Persons of established reputation engaged in similar businesses, in each case
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as are customary
for such Persons.
 
 
75

--------------------------------------------------------------------------------

 
 
Section 5.06         Books and Records; Inspections. Maintain proper books of
record and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its business and activities.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit any authorized representatives designated by
any Lender to visit and inspect any of the properties of any Loan Party and any
of its Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.  No more than one such inspection
shall be made in any Fiscal Year at the Borrower’s expense, provided that if an
Event of Default exists, there shall be no limit on the number of such
inspections that may occur, and such inspections, copying and auditing shall be
at the Borrower’s sole cost and expense.
 
Section 5.07         Lenders Meetings. In the case of the Borrower, upon the
request of the Administrative Agent or the Required Lenders, participate in a
meeting of the Administrative Agent and the Lenders once during each Fiscal Year
to be held in New York City (or at such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.
 
Section 5.08         Compliance with Laws.Comply, and cause all other Persons,
if any, on or occupying any Facilities to comply, with the requirements of all
Contractual Obligations arising from Servicing Agreements and all applicable
laws, rules, regulations and orders of any Governmental Authority, noncompliance
with which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
Section 5.09         Environmental. Promptly take any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against such Loan Party or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure
to do so would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
 
Section 5.10           Subsidiaries.
 
                              (a)           In the event that any Person becomes
a Material Subsidiary of the Borrower (other than an Excluded Foreign Subsidiary
or a Securitization Entity) after the date hereof, (i) promptly cause such
Material Subsidiary to become a Subsidiary Guarantor hereunder and a Grantor
under the Security Agreement by executing and delivering to the Administrative
Agent and the Collateral Agent a Counterpart Agreement, and (ii) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.01(b), (h) and (i).
 
 
76

--------------------------------------------------------------------------------

 
 
                              (b)          With respect to any Excluded Foreign
Subsidiary or any Securitization Entity which, in each case, represents (a) 5%
or more of the Borrower’s Consolidated Adjusted EBITDA, (b) 5% or more of the
Borrower’s Consolidated total assets, or (c) 5% or more of the Borrower’s
Consolidated total revenues, in each case as determined at the end of the most
recent fiscal quarter of the Borrower based on the financial statements of the
Borrower delivered pursuant to Section 5.01(b) and (c), promptly execute
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Section 3.01(b) (which shall include execution and
delivery of a pledge agreement in respect of such Equity Interests under the
laws of the jurisdiction on which such Subsidiary is organized), and the
Borrower shall take all of the actions referred to in Section 3.01(h)(1)
necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of Secured Parties, under the Security
Agreement in the Equity Interests of such new Subsidiary that is owned by the
Borrower or any of its Subsidiaries (provided that in no event shall (i) more
than 65.0% of the voting Equity Interests of any Excluded Foreign Subsidiary
directly held by a Domestic Subsidiary be required to be so pledged, (ii) any
equity of any subsidiary owned by any Excluded Foreign Subsidiary be required to
be so pledged and (iii) any equity of a Securitization Entity that cannot be
pledged as a result of restrictions in its or its parent’s Organizational
Documents or documents governing its Indebtedness be required to be so pledged).
 
                              (c)           With respect to each new Subsidiary,
the Borrower shall promptly send to the Collateral Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of the Borrower and (ii) all of the data required to be set forth in
Schedules 4.01 and 4.03 with respect to all Subsidiaries of the Borrower; and
such written notice shall be deemed to supplement Schedules 4.01 and 4.03 for
all purposes hereof.
 
Section 5.11         Further Assurances. At any time or from time to time upon
the request of the Administrative Agent, at the expense of the Loan Parties,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Loan Documents
or of more fully perfecting or renewing the rights of the Administrative Agent
or the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any Subsidiary which
may be deemed to be part of the Collateral). In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Subsidiary Guarantors
and are secured by the Collateral and all of the outstanding Equity Interests of
Subsidiaries of the Loan Parties (subject to limitations contained in the Loan
Documents with respect to Foreign Subsidiaries and Securitization
Entities).  Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which required any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent to any such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
 
Section 5.12         Maintenance of Ratings. In the case of the Borrower, at all
times use commercially reasonable efforts to maintain public ratings issued by
Moody’s and S&P with respect to its corporate ratings.
 
 
77

--------------------------------------------------------------------------------

 
 
Section 5.13        Post-Closing Actions. (a) No later than thirty (30) days
following the Closing Date (or such later time as agreed by the Administrative
Agent in its sole discretion), file or cause the filing of UCC financing
statement amendments to evidence the termination of those certain UCC financing
statements listed under the heading “Other Filings” on Schedule 6.02.
 
                (b)         No later than five (5) Business Days following the
Closing Date (or such later time as agreed by the Administrative Agent in its
sole discretion), deliver a revised Schedule 1.01(e)(A) to the Administrative
Agent listing all Servicing Agreements required to be listed on such schedule.
 
                (c)         Only to the extent otherwise required by this
Agreement, use commercially reasonable efforts to cause (i) any Foreign
Subsidiary of the Borrower and (ii) any Subsidiary of the Borrower that is a
Securitization Entity to execute the Intercompany Note, so long as the execution
of the Intercompany Note by any such Person is not prohibited by its or its
parent’s Organizational Documents or documents governing or related to the
Indebtedness of it or its subsidiaries.
 
Section 5.14 Interest Rate Protection. No later than ninety (90) days following
the Closing Date and at all times thereafter until the third anniversary of the
Closing Date, the Borrower shall obtain (or maintain existing) and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
the Administrative Agent, in order to ensure that no less than 50% of the
aggregate principal amount of the Initial Term Loans is subject to such Interest
Rate Agreements.
 
Section 5.15         Servicing Agreements. (a)  Comply with, or cause any other
Subsidiary acting as servicer to comply with, (i) all obligations as the
servicer under each of the Servicing Agreements except where failure to comply
would not reasonably be expected to have a Material Adverse Effect and (ii) all
generally accepted servicing customs and practices of the mortgage servicing
industry.
 
                              (b)          The Borrower shall promptly, and in
no event later than five (5) days after knowledge thereof, notify the
Administrative Agent of any servicer termination event or event of default
(excluding any such events resulting solely due to the breach of one or more
collateral performance tests) under any Servicing Agreement or its receipt of a
notice of actual termination of the Borrower or its Subsidiary’s right to
service under any Servicing Agreement which evidences an intent to transfer such
servicing to a third party.
 
                              (c)          To the extent the aggregate UPB of
Servicing Agreements related to Specified MSRs of the Borrower and its
Subsidiaries entered into with Specified Government Entities exceeds 20% of the
total UPB of the Servicing Agreements related to Specified MSRs of the Borrower
and its Subsidiaries, the Borrower shall promptly deliver (or cause the relevant
Subsidiary to promptly deliver) an acknowledgment of the relevant Specified
Government Entity under such Servicing Agreements in the standard form used by
such Specified Government Entity or in such other form reasonably satisfactory
to the Administrative Agent and the Collateral Agent, whereby such Specified
Government Entity acknowledges the security interest of the Secured Parties in
the MSRs under such Servicing Agreements; provided, that such acknowledgement is
not required for the Servicing Agreements related to Specified MSRs with
Specified Government Entities that represent less than 20% of the total UPB of
the Servicing Agreements related to Specified MSRs.
 
 
78

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
              The Borrower covenants and agrees that, so long as any Commitment
is in effect and until payment in full of all Obligations (other than
(x) obligations under Hedge Agreements not yet due and payable and
(y) contingent indemnification obligations not yet due and payable), the
Borrower shall not, nor shall it cause or permit any of its Subsidiaries to:
 
Section 6.01          Indebtedness.Directly or indirectly, create, incur, assume
or guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
 
                              (a)            the Obligations;
 
                              (b)           Indebtedness of any Subsidiary owed
to the Borrower or to any other Subsidiary, or of the Borrower to any
Subsidiary; provided, that (i) except with respect to any Indebtedness among
Subsidiaries that are not Loan Parties, all such Indebtedness shall be unsecured
and subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note or an intercompany subordination
agreement reasonably acceptable to the Administrative Agent, and (ii) any such
Indebtedness that is owed by a non-Loan Party to a Loan Party is permitted as an
Investment under Section 6.06(d);
 
                              (c)            Non-Recourse Indebtedness; provided
that, if the aggregate amount of such Indebtedness is in excess of $10,000,000,
the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.07 on a pro forma basis after giving effect to
the incurrence of such Indebtedness and any Permitted Acquisition consummated
with the proceeds of such Indebtedness (calculated in accordance with Section
6.07(e)) as of the last day of the Fiscal Quarter most recently ended for which
financial statements are available;
 
                              (d)            Indebtedness which may be deemed to
exist pursuant to any guaranties, performance, surety, statutory, appeal or
similar obligations incurred in the ordinary course of business;
 
                              (e)            Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts;
 
                              (f)             guaranties by a Subsidiary
Guarantor of Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.01 (other than guaranties of Non-Recourse Indebtedness and Permitted
Funding Indebtedness); provided, that if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations;
 
                              (g)            Indebtedness described in
Schedule 6.01 and any Permitted Refinancing thereof; provided, that the Borrower
and its Subsidiaries is in compliance with the financial covenants set forth in
Section 6.07 on a pro forma basis after giving effect to the incurrence of such
Permitted Refinancing as of the last day of the Fiscal Quarter most recently
ended;
 
 
79

--------------------------------------------------------------------------------

 
 
                              (h)           Indebtedness of a Person or
Indebtedness attaching to assets of a Person that, in either case, becomes a
Subsidiary or Indebtedness attaching to assets that are acquired by the Borrower
or any of its Subsidiaries, in each case after the Closing Date as the result of
a Permitted Acquisition and any Permitted Refinancing thereof; provided that
(i) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof, (ii) such Indebtedness is not guaranteed in any respect by
the Borrower or any of its Subsidiaries (other than by any such person that so
becomes a Subsidiary) and (iii) the aggregate principal amount of such
Indebtedness (other than Permitted Funding Indebtedness) outstanding at any one
time does not exceed $50,000,000;
 
                              (i)            Indebtedness of the type described
in clause (xi) of the definition thereof incurred in the ordinary course of
business and consistent with prudent business practice to hedge or mitigate
risks to which the Borrower or any of its Subsidiaries is exposed in the conduct
of its business or the management of its liabilities or to hedge against
fluctuations in interest rates or currency; provided that in each case such
Indebtedness shall not have been entered into for speculative purposes;
 
                              (j)            other recourse Indebtedness of the
Borrower and its Subsidiaries including Indebtedness of Foreign Subsidiaries in
an aggregate amount not to exceed at any time $40,000,000; provided that, if the
aggregate amount of such Indebtedness is in excess of $10,000,000, the Borrower
and its Subsidiaries shall be in compliance with the financial covenant set
forth in Section 6.07 on a pro forma basis after giving effect to the incurrence
of such Indebtedness as of the last day of the Fiscal Quarter most recently
ended for which financial statements are available;
 
                              (k)           Permitted Funding Indebtedness;
provided that, if the aggregate amount of such Indebtedness is in excess of
$10,000,000, the Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.07 on a pro forma basis after giving
effect to the incurrence of such Indebtedness and any Permitted Acquisition
consummated with the proceeds of such Indebtedness (calculated in accordance
with Section 6.07(e)) as of the last day of the Fiscal Quarter most recently
ended for which financial statements are available;
 
                              (l)             Permitted Securitization
Indebtedness and Indebtedness under Credit Enhancement Agreements;
 
                              (m)          Indebtedness arising from customary
agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred or assumed in connection with the
dispositions or purchase of assets permitted hereunder, provided that such
Indebtedness (other than for indemnification) shall be included in the total
consideration for purposes of all determinations relating to such disposition or
purchase hereunder;
 
 
80

--------------------------------------------------------------------------------

 
 
                              (n)           Indebtedness of Borrower or its
Subsidiaries with respect to Capital Leases and purchase money Indebtedness in
an aggregate amount not to exceed at any time $75,000,000; provided, any such
Indebtedness (i) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness, and (ii) shall constitute not less than 75%
of the aggregate consideration paid with respect to such asset;
 
                              (o)            Junior Indebtedness of the Borrower
or its Subsidiaries in an aggregate principal amount not to exceed $200,000,000
at any time; provided that (i) no Default or Event of Default shall exist before
or after giving effect to the incurrence of such Indebtedness and (ii) the
Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.07 on a pro forma basis after giving effect to
the incurrence of such Indebtedness and any Permitted Acquisitions consummated
with the proceeds of such Indebtedness (calculated in accordance with Section
6.07(e)) as of the last day of the Fiscal Quarter most recently ended for which
financial statements are available; and
 
                              (p)            Indebtedness of the Borrower or its
Subsidiaries (including repurchase transactions) with respect to OREAL
Securities in an aggregate principal amount not to exceed $50,000,000 at any
time.
 
Section 6.02           Liens. Directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute, except:
 
                              (a)            Liens in favor of the Collateral
Agent for the benefit of Secured Parties granted pursuant to any Loan Document;
 
                              (b)            Liens for Taxes if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;
 
                              (c)           statutory Liens of landlords, banks
and securities intermediaries (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
(5) days) are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts;
 
 
81

--------------------------------------------------------------------------------

 
 
                              (d)           Liens incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;
 
                              (e)           easements, rights-of-way,
restrictions, encroachments, and other minor defects or irregularities in title,
in each case which do not and shall not interfere in any material respect with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries
and that, in the aggregate, do not materially detract from the value of the
property subject thereto;
 
                              (f)            any interest or title of a lessor
or sublessor under any lease of real estate permitted hereunder and covering
only the assets so leased;
 
                              (g)           purported Liens evidenced by the
filing of precautionary UCC financing statements (i) relating solely to
operating leases of personal property entered into in the ordinary course of
business or (ii) to evidence the sale of assets in the ordinary course of
business;
 
                              (h)           any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property;
 
                              (i)             Liens described in Schedule 6.02;
 
                              (j)             Liens securing Indebtedness
permitted by Section 6.01(h); provided, that any such Lien shall encumber only
those assets which secured such Indebtedness at the time such assets were
acquired by the Borrower or its Subsidiaries;
 
                              (k)           other Liens on assets other than the
Collateral securing Indebtedness in an aggregate amount not to exceed
$50,000,000 at any time outstanding, provided, that the aggregate fair market
value of assets in respect of which liens may be granted pursuant to this clause
(k) shall not exceed 150% of the aggregate amount of Indebtedness secured by
such liens;
 
                              (l)             Liens securing Non-Recourse
Indebtedness;
 
                              (m)           Liens securing Permitted Funding
Indebtedness other than Permitted Servicing Advance Facility Indebtedness so
long as any such Lien shall encumber only (i) the assets originated, acquired or
funded with the proceeds of such Indebtedness and (ii) any intangible contract
rights and other documents, records and assets directly related to the assets
set forth in clause (i) and any proceeds thereof;
 
                              (n)           Liens on Servicing Advances, any
intangible contract rights and other documents, records and assets directly
related to the foregoing assets and any proceeds thereof securing Permitted
Servicing Advance Facility Indebtedness, Permitted Securitization Indebtedness
or Non-Recourse Indebtedness;
 
                              (o)            Liens on the Equity Interests of
any Subsidiary and the proceeds thereof securing Non-Recourse Indebtedness of
such Subsidiary;
 
                              (p)           Liens on Securitization Assets, any
intangible contract rights and other documents, records and assets directly
related to the foregoing assets and any proceeds thereof incurred in connection
with Permitted Indebtedness or permitted guarantees thereof;
 
 
82

--------------------------------------------------------------------------------

 
 
                              (q)            Liens securing Indebtedness
permitted pursuant to Section 6.01(n); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness;
 
                              (r)             pledges or deposits in connection
with workers’ compensation, unemployment insurance and other social security
legislation;
 
                              (s)            assignments of past due receivables
solely for the purpose of collection;
 
                              (t)             judgment Liens so long as the
related judgment does not constitute an Event of Default; and
 
                              (u)            Liens securing Indebtedness
permitted by Section 6.01(p) (each of (a) - (u), a “Permitted Lien”).
 
Section 6.03            No Further Negative Pledges.Except with respect to (a)
this Agreement and the other Loan Documents, (b) specific property encumbered to
secure payment of particular Indebtedness that is permitted to be incurred and
secured under this Agreement or to be sold pursuant to an executed agreement
with respect to a sale of assets permitted hereunder, (c) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be), (d)
restrictions by reason of customary provisions restricting assignments,
subservicing, subcontracting or other transfers contained in Servicing
Agreements (provided that such restrictions are limited to the individual
Servicing Agreement and related agreements or the property and/or assets subject
to such agreements, as the case may be) and (e) restrictions by reason of
customary provisions restricting liens, assignments, subservicing,
subcontracting or other transfers contained in agreements with the Federal
Housing Administration, Veterans Administration, Ginnie Mae, Fannie Mae, Freddie
Mac or other similar governmental agencies relating to the origination, sale,
securitization and servicing of mortgage loans (provided that such restrictions
are limited to the individual agreement and related agreements and/or the
property or assets subject to such agreements, as the case may be), no Loan
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, to secure the Obligations.
 
Section 6.04            Restricted Junior Payments. Directly or indirectly
through any manner or means, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that (a) any Subsidiary of the Borrower may declare and pay
dividends or make other distributions ratably to the Borrower or any Subsidiary
and to each other holder of equity therein, (b) the Borrower may make payments
in an aggregate amount not to exceed $3,500,000 to permit the Borrower to
purchase common stock or common stock options of the Borrower from present or
former officers or employees of the Borrower or any of its Subsidiaries upon the
death, disability or termination of employment of such officer or employee and
(c) the Borrower may make Restricted Junior Payments; provided that in the case
of this clause (c) both immediately prior to and after giving effect thereto (i)
no Default shall exist or result therefrom, (ii) the Corporate Leverage Ratio
shall be less than 2.00 to 1.00, calculated on a pro forma basis after giving
effect to such Restricted Payment as of the last day of the Fiscal Quarter most
recently ended and (iii) the aggregate amount of Restricted Junior Payments made
pursuant to this Section 6.04(c) shall not exceed the sum of (1) the Available
Amount plus (2) the aggregate amount of Net Cash Proceeds of equity
contributions to, or the sale of equity by, the Borrower received from and after
the Closing Date, in each case that is Not Otherwise Applied.
 
 
83

--------------------------------------------------------------------------------

 
 
Section 6.05          Restrictions on Subsidiary Distributions.  Except as
provided herein, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Borrower other than any Securitization Entity to
(a) pay dividends or make any other distributions on any of such Subsidiary’s
Equity Interests owned by the Borrower or any other Subsidiary of the Borrower,
(b) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower, (c) make loans or advances to the Borrower
or any other Subsidiary of the Borrower, or (d) transfer, lease or license any
of its property to the Borrower or any other Subsidiary of the Borrower other
than restrictions (i) in agreements evidencing Indebtedness permitted by Section
6.01(h) or (n) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) by reason of
customary net worth provisions contained in leases and other agreements that do
not evidence Indebtedness entered into by the Borrower or a Subsidiary in the
ordinary course of business, (iv) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property not otherwise prohibited under this Agreement or (v) described on
Schedule 6.05.
 
Section 6.06           Investments. Directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:
 
                              (a)             Investments in Cash and Cash
Equivalents;
 
                              (b)            equity Investments owned as of the
Closing Date in any Subsidiary and Investments made after the Closing Date in
the Borrower and any Subsidiary Guarantor;
 
                              (c)            Investments (i) in any Securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and (ii) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Borrower and its Subsidiaries;
 
                              (d)           intercompany loans to the extent
permitted under Section 6.01(b) and other Investments in Subsidiaries which are
not Subsidiary Guarantors; provided that such Investments (including through
intercompany loans and any Permitted Acquisition) in Subsidiaries other than
Subsidiary Guarantors shall not exceed at any time an aggregate amount
$20,000,000 or, in the case of any Foreign Subsidiary, $10,000,000;
 
 
84

--------------------------------------------------------------------------------

 
 
                              (e)            Consolidated Capital Expenditures
with respect to the Borrower and its Subsidiaries not in excess of (i)
$12,000,000 for each Fiscal Year plus (ii) if the Corporate Leverage Ratio is
less than 2.00 to 1.00, calculated on a pro forma basis after giving effect to
such expenditure as of the last day of the Fiscal Quarter most recently ended,
(1) the Available Amount and (2) the aggregate amount of Net Cash Proceeds of
equity contributions to, or the sale of equity by, the Borrower received from
and after the Closing Date, in each case that is Not Otherwise Applied;
provided, that the amount in clause (i) for any Fiscal Year shall be increased
by an amount equal to the excess, if any, of such amount for the immediately
preceding Fiscal Year over the actual amount of Consolidated Capital
Expenditures for such previous Fiscal Year that is Not Otherwise Applied;
 
                              (f)             loans and advances to employees of
the Borrower and its Subsidiaries made in the ordinary course of business in an
aggregate principal amount not to exceed $2,000,000;
 
                              (g)             Permitted Acquisitions by the
Borrower or its Subsidiary Guarantors permitted pursuant to Section 6.08;
 
                              (h)             Investments described in
Schedule 6.06;
 
                              (i)              Hedge Agreements which constitute
Investments;
 
                              (j)             other Investments by the Borrower
and its Subsidiaries in an aggregate amount not to exceed the sum of (i)
$10,000,000 during the term of this Agreement and (ii) if the Corporate Leverage
Ratio is less than 2.00 to 1.00, calculated on a pro forma basis after giving
effect to such Investment as of the last day of the Fiscal Quarter most recently
ended, (1) the Available Amount and (2) the aggregate amount of Net Cash
Proceeds of equity contributions to, or the sale of equity by, the Borrower
received from and after the Closing Date, in each case that is Not Otherwise
Applied;
 
                              (k)            Investments by the Borrower or any
Subsidiary of the Borrower in a Person, if as a result of such Investment (i)
such Person becomes a Subsidiary Guarantor of the Borrower that is engaged in
Core Business Activities or (ii) such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Subsidiary Guarantor of the
Borrower;
 
                              (l)             Investments by the Borrower or any
Subsidiary of the Borrower in Securitization Entities, Warehouse Facility
Trusts, MSR Facility Trusts, Investments in mortgage-related securities or
charge-off receivables in the ordinary course of business;
 
                              (m)           Investments arising out of purchases
of all remaining outstanding asset-backed securities of any Securitization
Entity and/or Securitization Assets of any Securitization Entity for the purpose
of relieving the Borrower or a Subsidiary of the Borrower of the administrative
expense of servicing such Securitization Entity;
 
                              (n)             Investment in MSRs;
 
                              (o)             Investments in Residual Interests
in connection with any Securitization, Warehouse Facility or MSR Facility;
 
 
85

--------------------------------------------------------------------------------

 
 
                              (p)            Investments in and making of
Servicing Advances, residential or commercial mortgage loans and Securitization
Assets (whether or not made in conjunction with the acquisition of MSRs);
 
                              (q)            Investments or guarantees of
Indebtedness of one or more entities the sole purpose of which is to originate,
acquire, securitize and/or sell loans that are purchased, insured, guaranteed or
securitized by the  Federal Housing Administration, Veterans Administration,
Ginnie Mae, Fannie Mae, Freddie Mac or other similar government or government
sponsored programs; provided, that the aggregate amount of (i) Investments in
such entities plus (ii) the aggregate principal amount of Indebtedness of such
entities that are not Wholly-Owned Subsidiaries which is recourse to the
Borrower or any Subsidiary Guarantor shall not exceed an amount equal to 10% of
the Borrower’s GAAP book equity as of any date of determination;
 
                              (r)              Non-cash consideration received,
to the extent permitted by the Loan Documents in connection with the sale of
property permitted by this Agreement; and
 
                              (s)             Investments by the Borrower or any
of its Subsidiaries in a Subsidiary that is not a Subsidiary Guarantor, Excluded
Foreign Subsidiary or Securitization Entity, provided that after giving pro
forma effect to such Investment, the Borrower shall be in compliance with
Section 5.10.
 
               Notwithstanding the foregoing, in no event shall any Loan Party
make any Investment which results in or facilitates in any manner any Restricted
Junior Payment not otherwise permitted under the terms of Section 6.04.
 
Section 6.07             Financial Covenants. In the case of the Borrower:
 
                              (a)             Interest Coverage Ratio.  Permit
the Interest Coverage Ratio as of the last day of any Fiscal Quarter set forth
below to be less than the ratio set forth below opposite such fiscal quarter:
 

 Fiscal Quarter   Interest Coverage Ratio      
September 30, 2010
 
3.25 to 1.00
December 31, 2010
 
4.00 to 1.00
March 31, 2011
 
4.00 to 1.00
June 30, 2011
 
4.00 to 1.00
September 30, 2011
 
4.00 to 1.00
December 31, 2011
 
4.00 to 1.00
March 31, 2012
 
4.00 to 1.00
June 30, 2012
 
4.00 to 1.00
September 30, 2012
 
4.00 to 1.00
December 31, 2012
 
4.00 to 1.00
March 31, 2013
 
4.00 to 1.00
June 30, 2013
 
4.00 to 1.00
September 30, 2013
 
4.00 to 1.00
December 31, 2013
 
4.00 to 1.00
March 31, 2014
 
4.00 to 1.00
June 30, 2014
 
4.00 to 1.00
September 30, 2014
 
4.00 to 1.00
December 31, 2014
 
4.00 to 1.00
March 31, 2015
 
4.00 to 1.00
June 30, 2015
 
4.00 to 1.00

 
 
86

--------------------------------------------------------------------------------

 
 
                              (b)            Corporate Leverage Ratio.  Permit
the Corporate Leverage Ratio as of the last day of any Fiscal Quarter set forth
below to exceed the ratio set forth below opposite such Fiscal Quarter:
 

 Fiscal Quarter  
Corporate Leverage Ratio
     
September 30, 2010
 
3.50 to 1.00
December 31, 2010
 
3.00 to 1.00
March 31, 2011
 
3.00 to 1.00
June 30, 2011
 
3.00 to 1.00
September 30, 2011
 
2.75 to 1.00
December 31, 2011
 
2.75 to 1.00
March 31, 2012
 
2.75 to 1.00
June 30, 2012
 
2.75 to 1.00
September 30, 2012
 
2.75 to 1.00
December 31, 2012
 
2.50 to 1.00
March 31, 2013
 
2.50 to 1.00
June 30, 2013
 
2.50 to 1.00
September 30, 2013
 
2.50 to 1.00
December 31, 2013
 
2.25 to 1.00
March 31, 2014
 
2.25 to 1.00
June 30, 2014
 
2.25 to 1.00
September 30, 2014
 
2.25 to 1.00
December 31, 2014
 
2.00 to 1.00
March 31, 2015
 
2.00 to 1.00
June 30, 2015
 
2.00 to 1.00

 
 
87

--------------------------------------------------------------------------------

 
 
                              (c)           Consolidated Total Debt to
Consolidated Tangible Net Worth.  Permit Consolidated Total Debt to Consolidated
Tangible Net Worth as of the last day of any Fiscal Quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:
 

     Consolidated Total Debt to  Fiscal Quarter    Consolidated Net Worth      
September 30, 2010
 
3.25 to 1.00
December 31, 2010
 
3.00 to 1.00
March 31, 2011
 
3.00 to 1.00
June 30, 2011
 
3.00 to 1.00
September 30, 2011
 
2.75 to 1.00
December 31, 2011
 
2.75 to 1.00
March 31, 2012
 
2.75 to 1.00
June 30, 2012
 
2.75 to 1.00
September 30, 2012
 
2.75 to 1.00
December 31, 2012
 
2.50 to 1.00
March 31, 2013
 
2.50 to 1.00
June 30, 2013
 
2.50 to 1.00
September 30, 2013
 
2.50 to 1.00
December 31, 2013
 
2.25 to 1.00
March 31, 2014
 
2.25 to 1.00
June 30, 2014
 
2.25 to 1.00
September 30, 2014
 
2.25 to 1.00
December 31, 2014
 
2.00 to 1.00
March 31, 2015
 
2.00 to 1.00
June 30, 2015
 
2.00 to 1.00

 
                              (d)            LTV Ratio.  Permit the LTV ratio as
of the last day of any Fiscal Quarter set forth below to exceed the percentage
set forth below opposite such Fiscal Quarter:
 

 Fiscal Quarter    LTV Ratio      
September 30, 2010
 
40%
December 31, 2010
 
40%
March 31, 2011
 
35%
June 30, 2011
 
35%
September 30, 2011
 
35%
December 31, 2011
 
35%
March 31, 2012
 
35%
June 30, 2012
 
35%
September 30, 2012
 
35%
December 31, 2012
 
30%
March 31, 2013
 
30%
June 30, 2013
 
30%
September 30, 2013
 
30%
December 31, 2013
 
30%
March 31, 2014
 
30%
June 30, 2014
 
30%
September 30, 2014
 
30%
December 31, 2014
 
25%
March 31, 2015
 
25%
June 30, 2015
 
25%

 
 
88

--------------------------------------------------------------------------------

 
 
                             (e)            Certain Calculations.  With respect
to any period during which a Permitted Acquisition (including the Acquisition)
or an acquisition permitted hereunder of MSRs, Servicing Advances or servicing
rights (a “Servicing Acquisition”) or an Asset Sale has occurred (each, a
“Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in this Section 6.07, Consolidated Adjusted EBITDA
and the components of Consolidated Interest Expense shall be calculated with
respect to such period on a pro forma basis using either (i) in the case of
Asset Sales, the historical audited financial statements (or, if such audited
financial statements do not exist, such other information as shall be consistent
with historical financial statements of the Borrower) of any business so sold or
to be sold, or (ii) in the case of Permitted Acquisitions or Servicing
Acquisitions, (x) with respect to each calculation made at any time prior to the
time when one full Fiscal Quarter shall have elapsed after such Permitted
Acquisition or Servicing Acquisition, the EBITDA of such Acquired Entity (or
attributable to the servicing rights or advances acquired in such Servicing
Acquisition (“Acquired Servicing”) as set forth in the projections for any
business so acquired or to be acquired (provided that such projections are based
on good faith estimates and assumptions made by the management of the Borrower
and are approved in writing by the Administrative Agent, acting reasonably) and
(y) with respect to each calculation made at any time after the time when one
full Fiscal Quarter shall have elapsed after such Permitted Acquisition or
Servicing Acquisition but prior to the time when five full Fiscal Quarters shall
have elapsed after such Permitted Acquisition or Servicing Acquisition, the
Annualized Acquired EBITDA of such Acquired Entity or Acquired Servicing, and
the Consolidated financial statements of the Borrower and its Subsidiaries which
shall be reformulated as if (A) such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period) and (B) in the case
of Permitted Acquisitions or Servicing Acquisition, such projected EBITDA or the
Annualized Acquired EBITDA of such Acquired Entity or Acquired Servicing, as the
case may be, had been earned at the beginning of the four Fiscal Quarter period
ending on the last day of the applicable Fiscal Quarter; provided, however, that
such Annualized Acquired EBITDA shall be reduced by (1) for the first full
Fiscal Quarter in which such Acquired Entity or Acquired Servicing is included
in the calculation of Consolidated Adjusted EBITDA, the actual Consolidated
Adjusted EBITDA for such Acquired Entity or Acquired Servicing for such Fiscal
Quarter, (2) for the second full Fiscal Quarter in which such Acquired Entity or
Acquired Servicing is included in the calculation of Consolidated Adjusted
EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired Entity or
Acquired Servicing for the preceding two Fiscal Quarters ending on the last day
of the applicable Fiscal Quarter, (3) for the third full Fiscal Quarter in which
such Acquired Entity or Acquired Servicing is included in the calculation of
Consolidated Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for such
Acquired Entity or Acquired Servicing for the preceding three Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, and (4) for the fourth
full Fiscal Quarter in which such Acquired Entity or Acquired Servicing is
included in the calculation of Consolidated Adjusted EBITDA, the actual
Consolidated Adjusted EBITDA for such Acquired Entity or Acquired Servicing for
the preceding four Fiscal Quarters ending on the last day of the applicable
Fiscal Quarter.
 
 
89

--------------------------------------------------------------------------------

 
 
Section 6.08         Fundamental Changes; Disposition of Assets;
Acquisitions.Enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or license, exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased or licensed, or acquire by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials and equipment and
Consolidated Capital Expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:
 
                             (a)           any Subsidiary of the Borrower may be
merged with or into the Borrower or any Subsidiary, or be liquidated, wound up
or dissolved, or all or any part of its business, assets or property may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any Subsidiary Guarantor;
provided, that in the case of any such transaction, (i) the Borrower or such
Subsidiary Guarantor, as applicable shall be the continuing or surviving Person
in any such transaction involving the Borrower and (ii) subject to the preceding
clause (i) a Subsidiary Guarantor shall be the continuing or surviving Person in
any such transaction involving a Subsidiary Guarantor;
 
                              (b)           any Subsidiary of the Borrower may
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any Subsidiary Guarantor;
 
                              (c)            sales or other dispositions of
assets that do not constitute Asset Sales;
 
                             (d)           Asset Sales, the proceeds of which
(valued at the principal amount thereof in the case of non-Cash proceeds
consisting of notes or other debt Securities and valued at fair market value in
the case of other non-Cash proceeds) when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, are less than $100,000,000;
provided, that (1) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the board of directors of the Borrower (or similar governing body)), (2) no
less than 75% thereof shall be paid in Cash, and (3) the Net Cash Proceeds
thereof shall be applied as required by Section 2.12(b);
 
                              (e)            disposals of obsolete, worn out or
surplus property in the ordinary course of business;
 
                              (f)             Permitted Acquisitions;
 
                              (g)            Investments made in accordance with
Section 6.06;
 
                              (h)           dispositions of Cash Equivalents in
the ordinary course of business; and
 
                             (i)            sales of whole loans for cash;
provided that the Net Cash Proceeds of such sale or disposition are reinvested
in assets of the general type used in the business of the Borrower and its
Subsidiaries within two hundred seventy (270) days of receipt thereof (provided
that if, prior to the expiration of such two hundred seventy (270) day period,
the Borrower, directly or through its Subsidiaries, shall have entered into a
binding agreement providing for such reinvestment on or prior to the expiration
of an additional ninety (90) day period, such two hundred seventy (270) day
period shall be extended to the date provided for such reinvestment in such
binding agreement).
 
 
90

--------------------------------------------------------------------------------

 
 
Section 6.09         Disposal of Subsidiary Interests. Except for any sale of
all of its interests in the Equity Interests of any of its Material Subsidiaries
in compliance with the provisions of Section 6.08, (a) directly or indirectly
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Material Subsidiaries, except to qualified directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Material Subsidiaries, except to another Loan Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.
 
Section 6.10         Sales and Lease-Backs. Directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Borrower or any of its
Subsidiaries), (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than the Borrower or any of its Subsidiaries) in connection
with such lease or (c) is to be sold or transferred by such Loan Party to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of such Loan
Party, other than transactions where any related sale of assets is permitted
under Section 6.08, any related Indebtedness is permitted to be incurred under
Section 6.01 and any Lien in connection therewith is permitted to be granted
under Section 6.02.
 
Section 6.11         Transactions with Shareholders and Affiliates. Directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property, the rendering of any service
or the payment of any management, advisory or similar fees) with any Affiliate
of the Borrower on terms that are less favorable to the Borrower or that
Subsidiary, as the case may be, than those that might be obtained in a
comparable arm’s length transaction at the time from a Person who is not an
Affiliate; provided, that the foregoing restriction shall not apply to (a) any
transaction between the Borrower and any Subsidiary Guarantor or between any
Subsidiary Guarantors; (b) reasonable and customary fees paid to members of the
board of directors (or similar governing body) of the Borrower and its
Subsidiaries; (c) compensation arrangements for officers and other employees of
the Borrower and its Subsidiaries entered into in the ordinary course of
business; and (d) transactions described in Schedule 6.11.
 
Section 6.12         Conduct of Business. None of the Borrower or any of its
Subsidiaries shall make any material change in its Core Business Activities as
carried on at the date hereof.
 
Section 6.13         Modifications of Junior Indebtedness. Amend, modify, waive
or otherwise change, or consent or agree to any amendment, modification, waiver
or other change to, any of the terms of any Junior Indebtedness in such a manner
that would cause the terms of such Junior Indebtedness from satisfying the
requirements of clauses (i) through (vi) of the definition of “Junior
Indebtedness.”
 
Section 6.14        Amendments or Waivers of Organizational Documents. Agree to
any material amendment, restatement, supplement or other modification to, or
waiver of, any of the Organizational Documents of the Borrower or any Subsidiary
Guarantor after the Closing Date that would materially adversely impact the
Lenders without in each case obtaining the prior written consent of the Required
Lenders to such amendment, restatement, supplement or other modification or
waiver.
 
 
91

--------------------------------------------------------------------------------

 
 
Section 6.15         Fiscal Year. Change its Fiscal Year-end from December 31 or
change its method of determining Fiscal Quarters.
 
Section 6.16         Asset Purchase Agreement. Amend, restate, supplement, waive
or otherwise modify the Asset Purchase Agreement as in effect on the Closing
Date in any manner that would materially adversely impact the Lenders without
obtaining the prior written consent of the Required Lenders to such amendment,
restatement, supplement or other modification or waiver.
 
ARTICLE VII
 
GUARANTY
 
Section 7.01         Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Subsidiary Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).
 
Section 7.02        Contribution by Subsidiary Guarantors. All Subsidiary
Guarantors desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty.  Accordingly, in the event any payment or distribution is made on
any date by a Subsidiary Guarantor (a “Funding Guarantor”) under this Guaranty
such that its Aggregate Payments exceeds its Fair Share as of such date, such
Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, that solely for purposes of calculating the
“Fair Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.02), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.02. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.02
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Subsidiary Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 7.02.
 
 
92

--------------------------------------------------------------------------------

 
 
Section 7.03          Payment by Subsidiary Guarantors. Subject to Section 7.02,
Subsidiary Guarantors hereby jointly and severally agree, in furtherance of the
foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Subsidiary Guarantor by virtue hereof, that
upon the failure of the Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Subsidiary
Guarantors shall upon demand pay, or cause to be paid, in Cash, to the
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for the Borrower’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.
 
Section 7.04          Liability of Subsidiary Guarantors Absolute. Each
Subsidiary Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations.  In furtherance
of the foregoing and without limiting the generality thereof, each Subsidiary
Guarantor agrees as follows:
 
                              (a)            this Guaranty is a guaranty of
payment when due and not of collectability.  This Guaranty is a primary
obligation of each Subsidiary Guarantor and not merely a contract of surety;
 
                             (b)            the Administrative Agent may enforce
this Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between the Borrower and any Beneficiary with respect
to the existence of such Event of Default;
 
                             (c)            the obligations of each Subsidiary
Guarantor hereunder are independent of the obligations of the Borrower and the
obligations of any other guarantor (including any other Subsidiary Guarantor) of
the obligations of the Borrower, and a separate action or actions may be brought
and prosecuted against such Subsidiary Guarantor whether or not any action is
brought against the Borrower or any of such other guarantors and whether or not
the Borrower is joined in any such action or actions;
 
 
93

--------------------------------------------------------------------------------

 
 
                             (d)            payment by any Subsidiary Guarantor
of a portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge any Subsidiary Guarantor’s liability for any portion
of the Guaranteed Obligations which has not been paid.  Without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Subsidiary Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Subsidiary Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Subsidiary Guarantor, limit,
affect, modify or abridge any other Subsidiary Guarantor’s liability hereunder
in respect of the Guaranteed Obligations;
              
                              (e)           any Beneficiary, upon such terms as
it deems appropriate, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Subsidiary Guarantor’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Subsidiary Guarantor) with respect to the Guaranteed Obligations;
(v) enforce and apply any security now or hereafter held by or for the benefit
of such Beneficiary in respect hereof or the Guaranteed Obligations and direct
the order or manner of sale thereof, or exercise any other right or remedy that
such Beneficiary may have against any such security, in each case as such
Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Subsidiary
Guarantor against the Borrower or any security for the Guaranteed Obligations;
and (vi) exercise any other rights available to it under the Loan Documents or
any Hedge Agreements; and
 
 
94

--------------------------------------------------------------------------------

 
 
                             (f)            this Guaranty and the obligations of
Subsidiary Guarantors hereunder shall be valid and enforceable and shall not be
subject to any reduction, limitation, impairment, discharge or termination for
any reason (other than payment in full of the Guaranteed Obligations), including
the occurrence of any of the following, whether or not any Subsidiary Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Loan Documents or any Hedge Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, any of the Hedge Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document, such Hedge Agreement or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Loan Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor as an obligor in respect of the Guaranteed Obligations.
 
Section 7.05         Waivers by Subsidiary Guarantors. Each Subsidiary Guarantor
hereby waives, for the benefit of Beneficiaries: (a) any right to require any
Beneficiary, as a condition of payment or performance by such Subsidiary
Guarantor, to (i) proceed against the Borrower, any other guarantor (including
any other Subsidiary Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from the Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Beneficiary
in favor of the Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of the
Borrower or any other Subsidiary Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Subsidiary Guarantor
from any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Subsidiary
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Subsidiary Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
 
 
95

--------------------------------------------------------------------------------

 
 
Section 7.06         Subsidiary Guarantors’ Rights of Subrogation, Contribution,
Etc. Until the Guaranteed Obligations shall have been indefeasibly paid in full,
each Subsidiary Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Subsidiary Guarantor now has or may hereafter have against
the Borrower or any other Subsidiary Guarantor or any of its assets in
connection with this Guaranty or the performance by such Subsidiary Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Subsidiary Guarantor now has or may hereafter have against the Borrower
with respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against the Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full, each Subsidiary Guarantor shall withhold exercise of
any right of contribution such Subsidiary Guarantor may have against any other
guarantor (including any other Subsidiary Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section
7.02.  Each Subsidiary Guarantor further agrees that, to the extent the waiver
or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Subsidiary
Guarantor may have against the Borrower or against any collateral or security,
and any rights of contribution such Subsidiary Guarantor may have against any
such other guarantor, shall be junior and subordinate to any rights any
Beneficiary may have against the Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Subsidiary Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
 
Section 7.07         Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Subsidiary Guarantor now or hereafter held by any Subsidiary
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
 
 
96

--------------------------------------------------------------------------------

 
 
Section 7.08        Continuing Guaranty. This Guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations shall have
been paid in full.  Each Subsidiary Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.
 
Section 7.09        Authority of Subsidiary Guarantors or the Borrower. It is
not necessary for any Beneficiary to inquire into the capacity or powers of any
Subsidiary Guarantor or the Borrower or the officers, directors or any agents
acting or purporting to act on behalf of any of them.
 
Section 7.10        Financial Condition of the Borrower. Any Loan may be made to
the Borrower or continued from time to time, and any Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Subsidiary Guarantor regardless of the financial or other condition of
the Borrower at the time of any such grant or continuation or at the time such
Hedge Agreement is entered into, as the case may be.  No Beneficiary shall have
any obligation to disclose or discuss with any Subsidiary Guarantor its
assessment, or any Subsidiary Guarantor’s assessment, of the financial condition
of the Borrower.  Each Subsidiary Guarantor has adequate means to obtain
information from the Borrower on a continuing basis concerning the financial
condition of the Borrower and its ability to perform its obligations under the
Loan Documents and the Hedge Agreements, and each Subsidiary Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
the Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Subsidiary Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of the Borrower
now known or hereafter known by any Beneficiary.
 
Section 7.11        Bankruptcy, Etc. (a)  So long as any Guaranteed Obligations
remain outstanding, no Subsidiary Guarantor shall, without the prior written
consent of the Administrative Agent acting pursuant to the instructions of the
Required Lenders, commence or join with any other Person in commencing any
bankruptcy, reorganization or insolvency case or proceeding of or against the
Borrower or any other Subsidiary Guarantor.  The obligations of Subsidiary
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Subsidiary Guarantor or
by any defense which the Borrower or any other Subsidiary Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
 
 
97

--------------------------------------------------------------------------------

 
 
                             (b)           Each Subsidiary Guarantor
acknowledges and agrees that any interest on any portion of the Guaranteed
Obligations which accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Subsidiary Guarantors and Beneficiaries that the Guaranteed
Obligations which are guaranteed by Subsidiary Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Guaranteed Obligations. Subsidiary Guarantors
shall permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar Person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.
 
                             (c)            In the event that all or any portion
of the Guaranteed Obligations are paid by the Borrower, the obligations of
Subsidiary Guarantors hereunder shall continue and remain in full force and
effect or be reinstated, as the case may be, in the event that all or any part
of such payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.
 
Section 7.12           Discharge of Guaranty Upon Sale of Subsidiary Guarantor.
If all of the Equity Interests of any Subsidiary Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Subsidiary Guarantor or such successor
in interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such sale or other disposition.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.01            Events of Default. If any one or more of the following
conditions or events occur:
 
                             (a)            Failure to Make Payments When
Due.  Failure by the Borrower to pay (i) when due any installment of principal
of any Loan, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (ii) any interest on any
Loan or any fee or any other amount due hereunder within five (5) days after the
date due; or
 
                             (b)           Breach of Representations, Etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Loan Party in any Loan Document or in any statement or certificate at any
time given by any Loan Party or any of its Subsidiaries in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect as of the date made or deemed made; or
 
 
98

--------------------------------------------------------------------------------

 
 
                             (c)            Breach of Certain
Covenants.  Failure of any Loan Party to perform or comply with any term or
condition contained in Section 2.03, Sections 5.01(a), 5.01(b), 5.01(c), 5.01(e)
and 5.01(h), Section 5.02, Section 5.04 or Article VI; or
 
                             (d)          Other Defaults Under Loan
Documents.  Any Loan Party shall default in the performance of or compliance
with (A) Section 5.01(d), and such default shall not have been remedied or
waived within five (5) days after the due date, or (B) any term contained herein
or any of the other Loan Documents, other than any such term referred to in any
other Section of this Section 8.01, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (i) an officer
of such Loan Party becoming aware of such default or (ii) receipt by the
Borrower of notice from the Administrative Agent or any Lender of such default;
or
 
                             (e)            Default in Other
Agreements.  (i) Failure of any Loan Party or any of their respective
Subsidiaries to pay when due any principal of or interest on or any other
amount, including any payment in settlement, payable in respect of one or more
items of Indebtedness (other than Indebtedness referred to in Section 8.01(a))
in an individual principal amount (or Net Mark-to-Market Exposure) of
$10,000,000 or more or with an aggregate principal amount (or Net Mark-to-Market
Exposure) of $10,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Loan Party with respect to
any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts (or Net Mark-to-Market Exposure)
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
 
                             (f)             OTS Guaranty Event of Default.  An
Event of Default (as defined in the OTS Guaranty) occurs pursuant to the terms
of the OTS Guaranty; or
 
                            (g)            Early Amortization Event.  An Early
Amortization Event occurs in respect of the Receivables Backed Notes pursuant to
the terms of the Indenture, and such Early Amortization Event shall not have
been waived under the Indenture.
 
                             (h)            Involuntary Bankruptcy; Appointment
of Receiver, Etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of the Borrower or any of its Material Subsidiaries
in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any of its Material Subsidiaries under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
conservator, custodian or other officer having similar powers over the Borrower
or any of its Material Subsidiaries, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, conservator or other custodian of
the Borrower or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of the Borrower or any
of its Material Subsidiaries, and any such event described in this clause (ii)
shall continue for sixty (60) days without having been dismissed, bonded or
discharged; or
 
 
99

--------------------------------------------------------------------------------

 
 
                             (i)             Voluntary Bankruptcy; Appointment
of Receiver, Etc.  (i) The Borrower or any of its Material Subsidiaries shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee,
conservator or other custodian for all or a substantial part of its property; or
the Borrower or any of its Material Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) the Borrower or any of its Material
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of the Borrower or any of its Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.01(h);
or
 
                             (j)             Judgments and Attachments.  Any
money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $10,000,000 or (ii) in the
aggregate at any time an amount in excess of $10,000,000 (in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against the Borrower or any of its Material Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty (60) days; or
 
                             (k)            Employee Benefit Plans.  There shall
occur one or more ERISA Events which individually or in the aggregate results in
or would reasonably be expected to result in a Material Adverse Effect on the
Borrower during the term hereof; or
 
                             (l)             Change of Control.  A Change of
Control occurs; or
 
                             (m)           Guaranties, Security Documents and
other Loan Documents.  At any time after the execution and delivery thereof,
(i) the Guaranty for any reason, other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Subsidiary Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or the Collateral Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Documents with the priority required by
the relevant Security Document, in each case for any reason other than the
failure of the Collateral Agent or any Secured Party to take any action within
its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability under any Loan Document to which it is a party or shall
contest the validity or perfection of any Lien in any Collateral purported to be
covered by the Security Documents;
 
 
100

--------------------------------------------------------------------------------

 
 
THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(h) or 8.01(i), automatically, and (2) upon the occurrence of any other
Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; and (B) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Security Documents.
 
ARTICLE IX
 
AGENTS
 
Section 9.01        Appointment of Agents. Barclays Bank is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Barclays Bank to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents.  Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other Loan
Documents, as applicable.  The provisions of this Article IX are solely for the
benefit of Agents and Lenders and no Loan Party shall have any rights as a third
party beneficiary of any of the provisions thereof.  In performing its functions
and duties hereunder, each Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.  Each of the Administrative Agent and the Collateral Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates.  As of the Closing
Date, neither Barclays Capital, in its capacity as the Arranger and Syndication
Agent, nor the Joint Bookrunner, shall have any duties, responsibilities or
obligations hereunder but shall be entitled to all benefits of this Article IX.
 
Section 9.02        Powers and Duties. Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  No Agent shall have, by reason hereof or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Loan Documents except as expressly set
forth herein or therein.
 
 
101

--------------------------------------------------------------------------------

 
 
Section 9.03          General Immunity.
 
                             (a)            No Responsibility for Certain
Matters.  No Agent shall be responsible to any Lender for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency hereof or any other Loan Document, the perfection or priority of any
Lien, or for any representations, warranties, recitals or statements made herein
or therein or made in any written or oral statements or in any financial or
other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Loan Party
or to any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Loan Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, the Administrative Agent shall
not have any liability arising from confirmations of the amount of outstanding
Loans or the component amounts thereof.
 
                             (b)           Exculpatory Provisions.  No Agent nor
any of its officers, partners, directors, employees or agents shall be liable to
Lenders for any action taken or omitted by any Agent under or in connection with
any of the Loan Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  Each Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to such Agent by the
Borrower or a Lender.  No Agent shall, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.  Each Agent shall be entitled to refrain
from any act or the taking of any action (including the failure to take an
action) in connection herewith or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from the Required Lenders (or such other Lenders as may be
required to give such instructions under Section 10.05) and, upon receipt of
such instructions from the Required Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions and shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law. Without
prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Borrower and its Subsidiaries), accountants, experts
and other professional advisors selected by it; and (ii) no Lender shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Loan Documents in accordance with the instructions of the Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.05).
 
 
102

--------------------------------------------------------------------------------

 
 
                             (c)            Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory, indemnification and other provisions of this
Section 9.03 and of Section 9.06 shall apply to any the Affiliates of the
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities of the Administrative Agent and the Syndication Agent.  All
of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Section 9.03 and of Section 9.06 shall apply
to any such sub-agent and to the Affiliates of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein.  Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
 
Section 9.04        Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity.  Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Borrower or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
the Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.
 
Section 9.05          Lenders’ Representations, Warranties and Acknowledgment.
 
 
                             (a)            Each Lender represents and warrants
that it has made its own independent investigation of the financial condition
and affairs of the Borrower and its Subsidiaries in connection with Loans
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of the Borrower and its Subsidiaries.  No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
 
 
103

--------------------------------------------------------------------------------

 
 
                             (b)           Each Lender, by delivering its
signature page to this Agreement or an Assignment Agreement or a Joinder
Agreement and funding its Loan, on the Closing Date or the Increased Amount
Date, as applicable, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, the Required Lenders or Lenders, as applicable on
the Closing Date or the Increased Amount Date, as applicable.
 
Section 9.06        Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Loan Party (and without limiting its obligation
to do so), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Loan Documents or otherwise in its capacity as such Agent in
any way relating to or arising out of this Agreement or the other Loan
Documents; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, that in no event shall this sentence require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof.
 
 
104

--------------------------------------------------------------------------------

 
 
 
              Section 9.07           Successor Administrative Agent and
Collateral Agent.
 
(a)           The Administrative Agent shall have the right to resign at any
time by giving prior written notice thereof to Lenders and the Borrower.  The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (ii) the thirtieth day after such notice of
resignation.  Upon any such notice of resignation, if a successor Administrative
Agent has not already been appointed by the retiring Administrative Agent, the
Required Lenders shall have the right, upon five (5) Business Days’ notice to
the Borrower, to appoint a successor Administrative Agent.  If neither the
Required Lenders nor the Administrative Agent have appointed a successor
Administrative Agent, the Required Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent; provided, that until a successor Administrative
Agent is so appointed by the Required Lenders or the Administrative Agent, the
Administrative Agent, by notice to the Borrower and the Required Lenders, may
retain its role as the Collateral Agent under any Security Document. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall promptly (i) transfer to such successor Administrative Agent all
sums, Securities and other items of Collateral held under the Security
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Loan Documents, and (ii) execute and deliver to
such successor Administrative Agent such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Administrative Agent of the security interests
created under the Security Documents, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  Except as
provided above, any resignation of Barclays Bank or its successor as the
Administrative Agent pursuant to this Section shall also constitute the
resignation of Barclays Bank or its successor as the Collateral Agent.  After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Section 9.07 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder.  Any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor
Collateral Agent for all purposes hereunder.  If Barclays Bank or its successor
as the Administrative Agent pursuant to this Section has resigned as the
Administrative Agent but retained its role as the Collateral Agent and no
successor Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence, Barclays Bank or its successor may resign as the
Collateral Agent upon notice to the Borrower and the Required Lenders at any
time.
 
(b)           In addition to the foregoing, the Collateral Agent may resign at
any time by giving thirty (30) days’ prior written notice thereof to Lenders and
the Borrower.  The Administrative Agent shall have the right to appoint a
financial institution as the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders and the
Collateral Agent’s resignation shall become effective on the earlier of (i) the
acceptance of such successor Collateral Agent by the Borrower and the Required
Lenders or (ii) the thirtieth day after such notice of resignation.  Upon any
such notice of resignation, the Required Lenders shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to appoint a successor
Collateral Agent.  Upon the acceptance of any appointment as the Collateral
Agent hereunder by a successor Collateral Agent, that successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement and
the Security Documents, and the retiring Collateral Agent under this Agreement
shall promptly (i) transfer to such successor Collateral Agent all sums,
Securities and other items of Collateral held hereunder or under the Security
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Security Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Security Documents, whereupon such retiring Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the Security
Documents. After any retiring Collateral Agent’s resignation hereunder as the
Collateral Agent, the provisions of this Agreement and the Security Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Security Documents while it was the Collateral Agent
hereunder.
 
 
105

--------------------------------------------------------------------------------

 
 
Section 9.08          Security Documents and Guaranty.
 
(a)           Agents under Security Documents and Guaranty.  Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided, that neither the Administrative
Agent nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any
holder of Obligations with respect to any Hedge Agreement.  Without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.05) have otherwise consented or (ii) release any Subsidiary
Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.05) have otherwise consented.
 
(b)           Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent and
(ii) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.
 
(c)           Rights under Hedge Agreements.  No Hedge Agreement shall create
(or be deemed to create) in favor of any Lender Counterparty that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Subsidiary Guarantor under the Loan
Documents except as expressly provided in Section 10.05(c) of this Agreement and
under any applicable provisions of the Security Agreement.  By accepting the
benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Loan
Documents as a Secured Party, subject to the limitations set forth in this
clause (c).
 
 
106

--------------------------------------------------------------------------------

 
 
(d)           Release of Collateral and Guarantees, Termination of Loan
Documents.  Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than (x) obligations in respect
of any Hedge Agreement and (y) unasserted contingent indemnity obligations) have
been paid in full and all Commitments have terminated or expired or been
cancelled, upon request of the Borrower, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender or any Lender Counterparty) take
such actions as shall be necessary or advisable to release its security interest
in all Collateral, and to release all guarantee obligations provided for in any
Loan Document, whether or not on the date of such release there may be
outstanding obligations in respect of Hedge Agreements.  Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Subsidiary Guarantor or any substantial part of its property, or otherwise, all
as though such payment had not been made.
 
Section 9.09          Withholding Taxes.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
 
Section 9.10          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under the Bankruptcy Code or other applicable law
or any other judicial proceeding relative to the Borrower, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the other Secured
Parties (including fees, disbursements and other expenses of counsel) allowed in
such judicial proceeding and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and other Secured Party to make such payments to the Administrative
Agent.  Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or other
Secured Party to authorize the Administrative Agent to vote in respect of the
claim of such Person or in any such proceeding.
 
 
107

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.01        Notices.
 
(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given under the Loan Documents shall be sent to such
Person’s address as set forth on Schedule 10.01(a) or in the other relevant Loan
Document, and in the case of any Lender, the address as specified on
Schedule 10.01(a) or otherwise specified to the Administrative Agent in
writing.  Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
(3) Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided, that no notice to any Agent shall be
effective until received by such Agent.
 
(b)           Electronic Communications.
 
                                            (i)            Notices and other
communications to Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent; provided,
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
 
108

--------------------------------------------------------------------------------

 
 
                                            (ii)           Each Loan Party
understands that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution and agrees and assumes the risks associated
with such electronic distribution.
 
                                            (iii)          The Platform and any
Approved Electronic Communications are provided “as is” and “as
available”.  None of the Agents nor any of their respective officers, directors,
employees, agents, advisors or representatives (the “Agent Affiliates”) warrant
the accuracy, adequacy, or completeness of the Approved Electronic
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Platform and the Approved Electronic Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the Agent
Affiliates in connection with the Platform or the Approved Electronic
Communications.  Each party hereto agrees that no Agent has any responsibility
for maintaining or providing any equipment, software, services or any testing
required in connection with any Approved Electronic Communication or otherwise
required for the Platform.
 
                                            (iv)         Each Loan Party, each
Lender and each Agent agrees that the Administrative Agent may, but shall not be
obligated to, store any Approved Electronic Communications on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.
 
                                            (v)          All uses of the
Platform shall be governed by and subject to, in addition to this Section 10.01,
separate terms and conditions posted or referenced in such Platform and related
agreements executed by the Lenders and their Affiliates in connection with the
use of such Platform.
 
                                            (vi)         Each Loan Party, each
Lender and each Agent agrees that none of the Agents nor any Agent Affiliate
shall be responsible or liable to any Loan Party or any other Person for damages
arising from the use by others of any Approved Electronic Communications or any
other information or other materials obtained through the Platform, internet,
electronic, telecommunications or other information transmission systems.
 
 
109

--------------------------------------------------------------------------------

 
 
Section 10.02         Expenses . Whether or not the transactions contemplated
hereby are consummated, the Borrower agrees to pay promptly (a) all the actual
and reasonable and documented out-of-pocket costs and expenses of the Agents
(subject to clause (b) below) incurred in connection with the negotiation,
preparation and execution of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (b) the reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel to Agents (subject to
the Engagement Letter) in connection with the negotiation, preparation,
execution and administration of the Loan Documents, the Engagement Letter, and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by the Borrower including the reasonable fees,
disbursements and other charges of counsel and charges of Intralinks or
Syndtrak; (c)  all reasonable and documented out-of-pocket costs and expenses
arising in connection with or relating to creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties; (d) all reasonable and documented out-of-pocket
costs, fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (e) all reasonable and documented out-of-pocket costs
and expenses in connection with the custody or preservation of the Collateral;
(f) all other reasonable costs and expenses incurred by each Agent in connection
with the syndication of the Loans and Commitments and the transactions
contemplated by the Loan Documents and any consents, amendments, waivers or
other modifications thereto; and (g) after the occurrence of an Event of
Default, all costs and expenses, including reasonable attorneys’ fees and costs
of settlement, incurred by any Agent and the Lenders in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the Loan Documents by reason of such Default or Event of Default
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.
 
Section 10.03        Indemnity.
 
(a)           In addition to the payment of expenses pursuant to Section 10.02,
whether or not the transactions contemplated hereby are consummated, each Loan
Party agrees to defend (subject to Indemnitees’ rights to selection of counsel),
indemnify, pay and hold harmless, each Agent, Arranger, Joint Bookrunner and
Lender and the officers, partners, members, directors, trustees, shareholders,
advisors, employees, representatives, attorneys, controlling persons, agents,
sub-agents and Affiliates of each Agent, Arranger and Lender, as well as the
respective heirs, successors and assigns of the foregoing (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
that no Loan Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities resulted from the gross negligence or willful misconduct of that
Indemnitee, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.03 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Loan Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
 
(b)           To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against each Agent,
Arranger and Lender and their respective Affiliates, officers, partners,
members, directors, trustees, shareholders, advisors, employees,
representatives, attorneys, controlling persons, agents and sub-agents on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of or in any way related to this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the transmission of information through the
Internet, any Loan or the use of the proceeds thereof or any act or omission or
event occurring in connection therewith, and each Loan Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
 
110

--------------------------------------------------------------------------------

 
 
Section 10.04        Set-Off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default each
Lender is hereby authorized by each Loan Party at any time or from time to time
subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), and upon notice to the Borrower
and the Administrative Agent, to set off and to appropriate and to apply any and
all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder and under
the other Loan Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Loan Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder or
(b) the principal of or the interest on the Loans or any other amounts due
hereunder shall have become due and payable pursuant to Article II or
Article VIII and although such obligations and liabilities, or any of them, may
be contingent or unmatured.
 
Section 10.05        Amendments and Waivers.
 
  (a)         Required Lenders’ Consent.  Subject to the additional requirements
of Sections 10.05(b) and 10.05(c), no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall in any event be effective without the written
concurrence of the Required Lenders; provided that the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.
 
  (b)         Affected Lenders’ Consent.  Without the written consent of each
Lender that would be directly adversely affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
 
                                            (i)            extend the scheduled
final maturity of any Loan or Note or principal amount outstanding, or waive,
forgive, reduce or postpone any scheduled repayment (but not prepayment) of
principal;
 
                                            (ii)           reduce the rate of
interest on any Loan or any fee or any premium payable hereunder; provided that
only the consent of the Required Lenders shall be necessary to amend the Default
Rate in Section 2.07 or to waive any obligation of the Borrower to pay interest
at the Default Rate;
 
                                            (iii)          waive or extend the
time for payment of any such interest, fees or premiums;
 
 
111

--------------------------------------------------------------------------------

 
 
                                            (iv)          reduce the principal
amount of any Loan;
 
                                            (v)           amend, modify,
terminate or waive any provision of Section 2.15, this Section 10.05(b), Section
10.05(c), any provision of the Security Agreement therein specified to be
subject to this Section 10.05(b), or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;
 
                                            (vi)         amend the definition of
“Required Lenders” or amend Section 10.05(a) in a manner that has the same
effect as an amendment to such definition or the definition of “Pro Rata Share”;
provided that with the consent of the Required Lenders, additional extensions of
credit pursuant hereto may be included in the determination of the “Required
Lenders” or “Pro Rata Share” on substantially the same basis as the Commitments
and the Loans are included on the Closing Date; provided further that the
consent of the Required Lenders shall not be required in connection with any
Series of New Term Loans added pursuant to Section 2.22;
 
                                            (vii)        release all or
substantially all of the Collateral or all or substantially all of the
Subsidiary Guarantors from the Guaranty except as expressly provided in the Loan
Documents; or
 
                                            (viii)       consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under any Loan Document except as expressly provided in any Loan Document;
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (v), (vi),
(vii) and (viii).
 
(c)           Other Consents.  No amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall:
 
                                            (i)            alter the required
application of any repayments or prepayments as between Classes pursuant to
Section 2.13 without the consent of Lenders holding more than 50% of the
aggregate Initial Term Loan Exposure of all Lenders or New Term Loan Exposure of
all Lenders, as applicable, of each Class which is being allocated a lesser
repayment or prepayment as a result thereof; provided that the Required Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;
 
                                            (ii)          amend, modify or waive
this Agreement or the Security Agreement so as to alter the ratable treatment of
Obligations arising under the Loan Documents and Obligations arising under Hedge
Agreements or the definition of “Lender Counterparty,” “Hedge Agreement,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Security
Document) in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty; or
 
 
112

--------------------------------------------------------------------------------

 
 
                                            (iii)          amend, modify,
terminate or waive any provision of Article IX as the same applies to any Agent,
or any other provision hereof as the same applies to the rights or obligations
of any Agent, in each case without the consent of such Agent.
 
(d)          Execution of Amendments, Etc.  The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.05
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Loan Party, on such Loan Party.
 
(e)           New Term Loans.  Notwithstanding anything to the contrary herein
or in any other Loan Document, this Agreement and the other Loan Documents may
be amended with the written consent of only the Administrative Agent and the
Borrower to the extent necessary in order to evidence and implement any Series
of New Term Loans pursuant to Section 2.22.
 
Section 10.06        Successors and Assigns; Participations.
 
(a)          Generally.  This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders.  Except as
expressly permitted pursuant to Section 6.08 of this Agreement, no Loan Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Loan Party without the prior written consent of all Lenders
(and any purported assignment or delegation without such consent shall be null
and void) and of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)          Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
 
                                            (i)            to any Person other
than Excluded Institutions (unless an Event of Default has occurred) meeting the
criteria of clause (i) of the definition of the term of “Eligible Assignee” upon
the giving of notice to the Borrower and the Administrative Agent; and
 
 
113

--------------------------------------------------------------------------------

 
 
                                            (ii)           to any Person other
than Excluded Institutions (unless an Event of Default has occurred) meeting the
criteria of clause (ii) of the definition of the term of “Eligible Assignee”
upon giving of notice to the Borrower and the Administrative Agent; provided,
that further each such assignment pursuant to this Section 10.06(b)(ii) shall be
in an aggregate amount of not less than $1,000,000 (or such lesser amount as may
be agreed to by the Administrative Agent or as shall constitute the aggregate
amount of the Initial Term Loan or the or New Term Loans of a Series of the
assigning Lender) with respect to the assignment of Loans; provided, that the
Related Funds of any individual Lender may aggregate their Loans for purposes of
determining compliance with such minimum assignment amounts.
 
(c)           Assignment Agreements.  Assignments and assumptions of Loans and
Commitments by Lenders shall be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement.  Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective
Date.  In connection with all assignments there shall be delivered to the
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.18(c), together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to Barclays Bank or
any Affiliate thereof or (z) in the case of an Eligible Assignee which is
already a Lender or is an Affiliate or Related Fund of a Lender or a Person
under common management with a Lender).
 
(d)          Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it shall make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.06, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).
 
(e)           Effect of Assignment.  Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.07)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee; and (iv) if any such assignment occurs
after the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new outstanding Loans of the
assignee and/or the assigning Lender.
 
 
114

--------------------------------------------------------------------------------

 
 
(f)           Participations.
 
                                            (i)            Each Lender shall
have the right at any time to sell one or more participations to any Person
(other than the Borrower, any of its Subsidiaries or any of its Affiliates and
other than any Excluded Institution) in all or any part of its Commitments,
Loans or in any other Obligation.
 
                                            (ii)           The holder of any
such participation shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (A) extend the final scheduled maturity of any Loan or Note
in which such participant is participating, or reduce the rate or extend the
time of payment of interest or fees thereon (except in connection with a waiver
of applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement, (C) amend the definition of “Required Lenders” (or amend
Section 10.05(a) in a manner that has the same effect as an amendment to such
definition) or the definition of “Pro Rata Share” or (D) release all or
substantially all of the Subsidiary Guarantors or all or substantially all of
the Collateral under the Security Documents (except as expressly provided in the
Loan Documents) supporting the Loans hereunder in which such participant is
participating.
 
                                            (iii)          The Borrower agrees
that each participant shall be entitled to the benefits of Sections 2.16(c),
2.17 and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (c) of this Section; provided, that
(x) a participant shall not be entitled to receive any greater payment under
Section 2.17 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with the Borrower’s prior
written consent and (y) a participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 2.18 unless the
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Section 2.18
as though it were a Lender; provided, further, that, except as specifically set
forth in clauses (x) and (y) of this sentence, nothing herein shall require any
notice to the Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.04 as though it were a Lender; provided,
that such participant agrees to be subject to Section 2.15 as though it were a
Lender.  Each Lender that sells a participating interest in its Commitments,
Loans or in any other Obligation to a participant, shall, as agent of the
Borrower solely for the purposes of this Section 10.06(f), record in book
entries maintained by such Lender the name and amount of the participating
interest of each participant entitled to receive payments in respect of such
participating interests; provided, however, that the Lender shall have no
obligation to show such book entries to any Loan Party.
 
 
115

--------------------------------------------------------------------------------

 
 
(g)          Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.06 and
subject to the limitations set forth Section 10.06(b)(ii), respectively, any
Lender may assign and/or pledge (without the consent of the Borrower or the
Administrative Agent) all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, that no Lender, as between the Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge; provided, further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
 
(h)          Register.  The Borrower, the Administrative Agent and Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.06(c). Each assignment shall
be recorded in the Register on the Business Day the fully executed Assignment
Agreement is received by the Administrative Agent, if received by 12:00 p.m.
(New York City time), and on the following Business Day if received after such
time, prompt notice thereof shall be provided to the Borrower and a copy of such
Assignment Agreement shall be maintained, as applicable; provided that failure
to record any assignment in the Register shall not affect the rights of the
Lenders.  The date of such recordation of a transfer shall be referred to herein
as the “Assignment Effective Date.”  Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.
 
 
116

--------------------------------------------------------------------------------

 
 
Section 10.07        Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any
Loan.  Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.16(c), 2.17, 2.18, 10.02,
10.03 and 10.04 and the agreements of Lenders set forth in Sections 2.15,
9.03(b) and 9.06 shall survive the payment of the Loans, and the termination
hereof.
 
Section 10.08        No Waiver; Remedies Cumulative.  No failure or delay on the
part of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents or any of the Hedge Agreements.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
Section 10.09        Marshalling; Payments Set Aside.  Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be
automatically reinstated and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.
 
Section 10.10        Severability.  In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 10.11        Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 9.08(b), each
Lender shall be entitled to protect and enforce its rights arising out hereof
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
 
 
117

--------------------------------------------------------------------------------

 
 
Section 10.12        Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
Section 10.13        APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICTS OF
LAWS THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK TO BE APPLIED.
 
Section 10.14        CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY
ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE
OBLIGATIONS, WILL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES (I) JURISDICTION AND
VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING
SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS
AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
 
118

--------------------------------------------------------------------------------

 
 
Section 10.15        Confidentiality.  Each Agent and each Lender shall hold all
non-public information regarding the Borrower and its Subsidiaries and their
businesses identified as such by the Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by the Borrower that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates or
Related Funds of such Lender or Agent and to their respective agents and
advisors (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.15), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations; provided, that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.15 or other provisions at least as restrictive as
this Section 10.15, (iii) disclosure to any rating agency when required by it;
provided, that, prior to any disclosure, such rating agency has undertaken in
writing to preserve the confidentiality of any confidential information relating
to the Loan Parties received by it from any Agent or any Lender,
(iv) disclosures in connection with the exercise of any remedies hereunder or
under any other Loan Document, (v) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process or by any regulatory authority having or claiming
authority over any Lender, (vi) disclosures to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates and (vii) disclosures requested or required to be made in connection
with any litigation or similar proceeding; provided, that unless prohibited by
applicable law or court order, each Lender and each Agent shall make reasonable
efforts to notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.  Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure.  However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities
laws.  For this purpose, “tax structure” means any facts relevant to the federal
income tax treatment of the transactions contemplated by this Agreement but does
not include information relating to the identity of any of the parties hereto or
any of their respective Affiliates.
 
 
119

--------------------------------------------------------------------------------

 
 
Section 10.16        Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law, shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws.  Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
 
Section 10.17        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or other electronic transmission will be effective
as delivery of a manually executed counterpart thereof.
 
Section 10.18        Effectiveness; Entire Agreement; No Third Party
Beneficiaries.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the Borrower and
the Administrative Agent of written notification of such execution and
authorization of delivery thereof.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower and its Subsidiaries, the Agents,
the Arranger, the Joint Bookrunner and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent, Arranger, Joint Bookrunner or Lender
relative to the subject matter hereof or thereof not expressly set forth or
referred to herein or in the other Loan Documents.  Nothing in this Agreement or
in the other Loan Documents, express or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Indemnitees) any rights, remedies, obligations or liabilities under
or by reason of this Agreement or the other Loan Documents.
 
Section 10.19        PATRIOT Act.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that
shall allow such Lender or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the PATRIOT Act.
 
 
120

--------------------------------------------------------------------------------

 
 
Section 10.20        Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
Section 10.21        No Fiduciary Duty.  (a) Each Agent, Arranger, Joint
Bookrunner, each Lender and their Affiliates (collectively, solely for purposes
of this section, the “Lenders”), may have economic interests that conflict with
those of the Borrower.  The Borrower agrees that nothing in the Loan Documents
or otherwise shall be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders and the
Borrower, its stockholders or its affiliates.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrower, on the other, (ii) in connection therewith and with the process
leading to such transaction each of the Lenders is acting solely as a principal
and not the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
the Borrower on other matters) or any other obligation to the Borrower except
the obligations expressly set forth in the Loan Documents and (iv) the Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.  The Borrower agrees that it shall not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto, and agrees to waive any claims for breach of any
alleged fiduciary duty by any Lender.
 
(b)          Each Loan Party acknowledges and agrees (i) that Barclays Capital
Inc. has been retained by Barclays Bank PLC and Barclays Capital Real Estate
Inc., as Sellers under the Asset Purchase Agreement as financial advisor (in
such capacity, the “Financial Advisor”) to such Sellers in connection with the
Acquisition, and each Loan Party agrees to such retention, (ii) not to assert
any claim such Loan Party might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from each
Lender’s and their respective affiliates’ relationships with each Loan Party and
(iii) that no Lender will be imputed to have knowledge of confidential
information provided to or obtained by the Financial Advisor.
 
 
121

--------------------------------------------------------------------------------

 
 
Section 10.22        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.22 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
[Remainder of page intentionally left blank]
 
 
122

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
OCWEN FINANCIAL CORPORATION
     
By:
     
Name:
   
Title:
       
OCWEN LOAN SERVICING, LLC
     
By:
     
Name:
   
Title:
       
REAL ESTATE SERVICING SOLUTIONS INC.
     
By:
     
Name:
   
Title:




 
BARCLAYS BANK PLC,
 
as Administrative Agent, Collateral Agent and a Lender
     
By:
     
Name:
   
Title:

 
 
123

--------------------------------------------------------------------------------

 